Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 29, 2014

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders

and

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Issuing Banks

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

and

SUNTRUST BANK and WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Syndication Agents

and

BANK OF AMERICA, N.A. and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Documentation Agent

and

ST. PAUL PARK REFINING CO. LLC, NORTHERN TIER BAKERY LLC,

NORTHERN TIER RETAIL LLC and SUPERAMERICA FRANCHISING LLC,

as Borrowers,

and

NORTHERN TIER ENERGY LLC,

as Holdings,

and

Each other Subsidiary of Northern Tier Energy LLC

from time to time party hereto

 

 

 

J.P. MORGAN SECURITIES LLC,

BANK OF AMERICA, N.A., and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   Article I. DEFINITIONS      1   

SECTION 1.01

     Defined Terms      1   

SECTION 1.02

     Classification of Loans and Borrowings      48   

SECTION 1.03

     Terms Generally      48   

SECTION 1.04

     Realty Income Sale-Leaseback      49   

SECTION 1.05

     Accounting Terms; GAAP      49    Article II. THE CREDITS      49   

SECTION 2.01

     Revolving Commitments      49   

SECTION 2.02

     Revolving Loans and Borrowings      49   

SECTION 2.03

     Requests for Revolving Borrowings      50   

SECTION 2.04

     Protective Advances and Overadvance Loans      51   

SECTION 2.05

     Swingline Loans      52   

SECTION 2.06

     Letters of Credit      53   

SECTION 2.07

     Funding of Borrowings      57   

SECTION 2.08

     Type; Interest Elections      58   

SECTION 2.09

     Termination and Reduction of Revolving Commitments      59   

SECTION 2.10

     Repayment of Loans; Evidence of Debt      60   

SECTION 2.11

     Prepayment of Loans      61   

SECTION 2.12

     Fees      61   

SECTION 2.13

     Interest      62   

SECTION 2.14

     Alternate Rate of Interest      64   

SECTION 2.15

     Increased Costs      64   

SECTION 2.16

     Break Funding Payments      65   

SECTION 2.17

     Taxes      65   

SECTION 2.18

     Payments Generally; Allocation of Proceeds; Sharing of Set-offs      68   

SECTION 2.19

     Mitigation Obligations; Replacement of Lenders      70   

SECTION 2.20

     Illegality      70   

SECTION 2.21

     Cash Receipts      71   

SECTION 2.22

     Reserves; Change in Reserves; Decisions by Agent      72   

SECTION 2.23

     Revolving Commitment Increases      73   

SECTION 2.24

     Borrower Agent      74   

SECTION 2.25

     Joint and Several Liability of the Borrowers      75   

SECTION 2.26

     Loan Account; Statement of Obligations      76   

SECTION 2.27

     Extensions of Revolving Loans and Revolving Commitments      77   

SECTION 2.28

     Defaulting Lenders      79    Article III. REPRESENTATIONS AND WARRANTIES
     80   

SECTION 3.01

     Organization; Powers      80   

SECTION 3.02

     Authorization; Enforceability      80   

SECTION 3.03

     Governmental Approvals; No Conflicts      80   

SECTION 3.04

     Financial Condition; No Material Adverse Change      81   

SECTION 3.05

     Properties      81   

SECTION 3.06

     Litigation and Environmental Matters      82   

 

i



--------------------------------------------------------------------------------

SECTION 3.07

     Compliance with Laws, No Default      82   

SECTION 3.08

     Investment Company Status      82   

SECTION 3.09

     Taxes      82   

SECTION 3.10

     ERISA      82   

SECTION 3.11

     Disclosure      82   

SECTION 3.12

     Solvency      83   

SECTION 3.13

     Insurance      83   

SECTION 3.14

     Capitalization and Subsidiaries      83   

SECTION 3.15

     Security Interest in Collateral      83   

SECTION 3.16

     Labor Disputes      84   

SECTION 3.17

     Federal Reserve Regulations      84   

SECTION 3.18

     ABL Obligations      84   

SECTION 3.19

     Intellectual Property      84   

SECTION 3.20

     Anti-Corruption Laws and Sanctions      84    Article IV. CONDITIONS     
84   

SECTION 4.01

     Restatement Effective Date      84   

SECTION 4.02

     Each Credit Event      87    Article V. AFFIRMATIVE COVENANTS      87   

SECTION 5.01

     Financial Statements; Borrowing Base and Other Information      87   

SECTION 5.02

     Notices of Material Events      91   

SECTION 5.03

     Existence; Conduct of Business      92   

SECTION 5.04

     Payment of Obligations      92   

SECTION 5.05

     Maintenance of Properties      92   

SECTION 5.06

     Books and Records; Inspection Rights; Appraisals; Field Examinations     
92   

SECTION 5.07

     Compliance with Laws      93   

SECTION 5.08

     Use of Proceeds      93   

SECTION 5.09

     Insurance      93   

SECTION 5.10

     Additional Loan Parties; Additional Collateral; Further Assurances      93
  

SECTION 5.11

     Designation of Subsidiaries      95   

SECTION 5.12

     Maintenance of Ratings      95    Article VI. NEGATIVE COVENANTS      96   

SECTION 6.01

     Indebtedness      96   

SECTION 6.02

     Liens      100   

SECTION 6.03

     Fundamental Changes      105   

SECTION 6.04

     Investments, Loans, Advances, Guarantees and Acquisitions      106   

SECTION 6.05

     Asset Sales      109   

SECTION 6.06

     Sale and Lease-Back Transactions      111   

SECTION 6.07

     Accounting Changes      111   

SECTION 6.08

     Restricted Payments; Certain Payments of Indebtedness      111   

SECTION 6.09

     Transactions with Affiliates      115   

SECTION 6.10

     Restrictive Agreements      115   

SECTION 6.11

     Amendment of Material Documents      116   

SECTION 6.12

     Fixed Charge Coverage Ratio      116   

SECTION 6.13

     Use of Proceeds      116   

 

ii



--------------------------------------------------------------------------------

Article VII. EVENTS OF DEFAULT      117   

SECTION 7.01

     Events of Default      117   

SECTION 7.02

     Cure Right      119   

SECTION 7.03

     Exclusion of Immaterial Subsidiaries      120    Article VIII. THE AGENT   
  120    Article IX. MISCELLANEOUS      123   

SECTION 9.01

     Notices      123   

SECTION 9.02

     Waivers; Amendments      124   

SECTION 9.03

     Expenses; Indemnity; Damage Waiver      126   

SECTION 9.04

     Successors and Assigns      128   

SECTION 9.05

     Survival      134   

SECTION 9.06

     Counterparts; Integration; Effectiveness      134   

SECTION 9.07

     Severability      134   

SECTION 9.08

     Right of Setoff      134   

SECTION 9.09

     Governing Law; Jurisdiction; Consent to Service of Process      135   

SECTION 9.10

     WAIVER OF JURY TRIAL      135   

SECTION 9.11

     Headings      135   

SECTION 9.12

     Confidentiality      135   

SECTION 9.13

     Several Obligations; Nonreliance; Violation of Law      136   

SECTION 9.14

     PATRIOT Act      136   

SECTION 9.15

     Disclosure      137   

SECTION 9.16

     Appointment for Perfection      137   

SECTION 9.17

     Interest Rate Limitation      137   

SECTION 9.18

    

Cumulative Effect; Conflict of Terms; Entire Agreement; Credit Inquiries; No
Advisory or Fiduciary Responsibility

     137   

SECTION 9.19

     INTERCREDITOR AGREEMENT      138   

SECTION 9.20

     No Recourse      138   

SECTION 9.21

     Effect of Amendment and Restatement of the Original Credit Agreement; No
Novation      138   

SECTION 9.22

     Release of Liens on Note and Specified Hedge Collateral; Release of Liens
on Mortgaged Property      139    Article X. LOAN GUARANTY      139   

SECTION 10.01

     Guaranty      139   

SECTION 10.02

     Guaranty of Payment      139   

SECTION 10.03

     No Discharge or Diminishment of Loan Guaranty      139   

SECTION 10.04

     Defenses Waived      140   

SECTION 10.05

     Rights of Subrogation      140   

SECTION 10.06

     Reinstatement; Stay of Acceleration      141   

SECTION 10.07

     Information      141   

SECTION 10.08

     Maximum Liability      141   

SECTION 10.09

     Contribution      141   

SECTION 10.10

     Liability Cumulative      142   

SECTION 10.11

     Termination; Release of Loan Guarantors and Borrowers      142   

SECTION 10.12

     Keepwell      142   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule A      Commitment Schedule Schedule B      LC Commitment Amount
Schedule Schedule 1.01(a)      Eligible Carriers Schedule 1.01(b)      Original
Letters of Credit Schedule 1.01(c)      Immaterial Subsidiaries Schedule 1.01(d)
     Permitted Inventory Locations Schedule 3.14      Capitalization and
Subsidiaries Schedule 4.01(b)      Local Counsel Schedule 6.01      Existing
Indebtedness Schedule 6.02      Existing Liens Schedule 6.04      Existing
Investments Schedule 6.05      Specified Asset Sales Schedule 6.09     
Transactions with Affiliates Schedule 6.10      Existing Restrictions EXHIBITS:
     Exhibit A —      Form of Assignment and Assumption Exhibit B —      Form of
Borrowing Base Certificate Exhibit C —      Form of Compliance Certificate
Exhibit D —      Form of Joinder Agreement Exhibit E —      Form of Letter of
Credit Request Exhibit F —      Form of Borrowing Request Exhibit G —      Form
of Revolving Promissory Note Exhibit H —      Form of Intercompany Note

 

iv



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 29, 2014 (this
“Agreement”), is made by and among NORTHERN TIER ENERGY LLC, a Delaware limited
liability company (“Holdings”), each other subsidiary of Holdings from time to
time party hereto, the Lenders, the Issuing Banks from time to time party hereto
and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders hereunder
and as collateral agent for the Secured Parties (in such capacities, together
with its successors in such capacities, the “Agent”).

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in
Section 1.01 hereof;

WHEREAS, Holdings and certain of its subsidiaries entered into the Credit
Agreement, dated as of December 1, 2010, as amended as of June 17, 2012 (as
further amended, modified or waived from time to time prior to the date hereof,
the “Original Credit Agreement”), by and among, among others, the Agent and the
lenders party thereto from time to time;

WHEREAS, the Borrowers have requested that, immediately upon the satisfaction in
full of the applicable conditions precedent set forth in Article IV below, the
Original Credit Agreement be amended and restated to, among other things,
(a) establish Commitments hereunder to replace the Original Commitments in the
manner set forth herein, such that (i) the Revolving Lenders shall extend credit
in the form of Revolving Loans at any time and from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
not in excess of the Total Revolving Commitments in effect from time to time,
(ii) the Swingline Lender shall extend credit at any time and from time to time
during the Availability Period in the form of Swingline Loans, in an aggregate
principal amount at any time outstanding not in excess of $45,000,000, and
(iii) the Issuing Banks shall issue Letters of Credit in an aggregate face
amount at any time outstanding not in excess of the Total Revolving Commitments
in effect from time to time, and (b) make certain other changes as more fully
set forth herein;

WHEREAS, subject to the conditions set forth herein, the applicable Lenders
under the Original Credit Agreement have agreed to amend and restate the
Original Credit Agreement in the form of this Agreement;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and that this Agreement amend and restate in its
entirety the Original Credit Agreement and re-evidence the Obligations (under,
and as defined in, the Original Credit Agreement) outstanding on the Restatement
Effective Date as contemplated hereby;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree to amend and restate the Original
Credit Agreement, and the Original Credit Agreement is hereby amended and
restated in its entirety as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Collateral” has the meaning specified in the Intercreditor Agreement.

 

1



--------------------------------------------------------------------------------

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” means (a) “account” as such term is defined in Article 9 of the UCC
and (b) all rights to payment from any credit card issuer or credit card
processor.

“Account Debtor” means any Person obligated on an Account.

“ACH” means automated clearing house transfers.

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of EBITDA of such Pro Forma Entity (determined using
such definitions as if references to Holdings and its Subsidiaries therein were
to such Pro Forma Entity and its Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in a manner not inconsistent with
GAAP.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of the term “EBITDA”.

“Acquired Person” means any Person acquired in a Permitted Investment.

“Additional Revolving Commitment Lender” has the meaning assigned to such term
in Section 2.23(b).

“Adjusted LIBOR Rate” means, for any Interest Period, the LIBOR Rate for such
Interest Period or, if a Reserve Percentage is imposed with respect to
eurodollar deposits in dollars in the London interbank market, the rate obtained
by dividing (a) the LIBOR Rate for such Interest Period by (b) 1 minus the
Reserve Percentage.

“Adjustment Date” means (i) with respect to determinations of the Applicable
Rate and the Average Historical Excess Availability, the first day of each
calendar month, and (ii) with respect to determinations of the Average Revolving
Loan Utilization, the first day of each January, April, July and October.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Aggregate Incremental Capacity” has the meaning assigned to such term in
Section 2.23(a).

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the

 

2



--------------------------------------------------------------------------------

Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and (c) the
LIBOR Rate that would be calculated as of such day (or, if such day is not a
Business Day, as of the next preceding Business Day) in respect of a proposed
LIBOR Rate Loan with a one-month Interest Period plus 1.0%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBOR Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds
Effective Rate or such LIBOR Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Revolving Lender, with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Revolving Lender’s Revolving
Commitment and the denominator of which is the Total Revolving Commitment (if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Revolving Lender’s share of the Total
Revolving Exposures at that time).

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
LIBOR Rate Revolving Loan, the applicable rate per annum set forth below under
the caption “ABR Spread” or “LIBOR Rate Spread”, as the case may be, based upon
the Average Historical Excess Availability as of the most recent Adjustment
Date; provided that until the first Adjustment Date occurring on or after the
date on which a Borrowing Base Certificate has been delivered covering the third
full month completed after the Restatement Effective Date, the “Applicable Rate”
shall be the applicable rate per annum set forth below in Category 2:

 

Average Historical Excess Availability

   ABR Spread     LIBOR Rate Spread   Category 1     

Average Historical Excess Availability less than or equal to 33% of the lesser
of (i) the Total Revolving Commitments and (ii) the Borrowing Base

     1.00 %      2.00 %  Category 2     

Average Historical Excess Availability greater than 33% of the lesser of (i) the
Total Revolving Commitments and (ii) the Borrowing Base, but less than or equal
to 66% of the lesser of (i) the Total Revolving Commitments and (ii) the
Borrowing Base

     0.75 %      1.75 %  Category 3     

Average Historical Excess Availability greater than 66% of the lesser of (i) the
Total Revolving Commitments and (ii) the Borrowing Base

     0.50 %      1.50 % 

 

3



--------------------------------------------------------------------------------

Subject to Section 2.13(f), the Applicable Rate shall be adjusted monthly on a
prospective basis on each Adjustment Date based upon the Average Historical
Excess Availability in accordance with the table above.

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (1) a
Lender, (2) an Affiliate of a Lender or (3) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Aron” means J. Aron & Company, its successors and assigns and any changed
counterparty to the Aron Commodity Hedge Agreement.

“Aron Commodity Hedging Agreement” means that certain ISDA Master Agreement,
dated as of October 6, 2010, between Aron and St. Paul Park Refining Co. LLC,
including the schedule, exhibits and annexes thereto and transactions
thereunder, as replaced, superseded, amended (including as to changes of
counterparty), modified or supplemented from time to time.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Attributable Amount” in respect of a Sale and Lease-Back Transaction means, as
at the time of determination, the present value (discounted at the interest rate
for such lease, as determined by Holdings) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capital Lease Obligation, the Attributable Amount in
respect thereof will be determined in accordance with the definition of “Capital
Lease Obligation”.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Agent from time to time determines in its Permitted
Discretion as being appropriate (a) to reflect any impediments to the Agent’s
ability to realize upon the Collateral consisting of Borrowing Base Assets
included in the Borrowing Base, (b) to reflect claims and liabilities that the
Agent determines will need to be satisfied in connection with the realization
upon the Collateral consisting of Borrowing Base Assets included in the
Borrowing Base or (c) to reflect criteria, events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base.

“Available Revolving Commitment” means, at any time, the Total Revolving
Commitments then in effect minus the Total Revolving Exposure at such time.

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the one-month period immediately preceding
such Adjustment Date.

“Average Revolving Loan Utilization” means, at any Adjustment Date, the average
daily Total Revolving Exposure (excluding any Revolving Exposure resulting from
any outstanding Swingline Loans) for the three-month period immediately
preceding such Adjustment Date (or, if less, the period from the Restatement
Effective Date to such Adjustment Date), divided by the Total Revolving
Commitments at such time.

 

4



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Agent, any Revolving Lender or any of their respective
Affiliates: (a) commercial credit cards, merchant card services, purchase or
debit cards, (b) treasury management services (including, without limitation,
controlled disbursement, ACH transactions, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under Cash
Management Agreements.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law” means Title 11 of the United States Code, or any similar
foreign, federal or state law for the relief of debtors as now or hereinafter in
effect.

“Bankruptcy Proceeding” means (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law or any proceeding of the type specified in
Section 7.01(g), in each case, with respect to Holdings or any Material
Subsidiary, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to Holdings or any Material
Subsidiary or with respect to a material portion of their respective assets,
(c) any liquidation, dissolution, reorganization or winding up of Holdings or
any Material Subsidiary whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy, or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of Holdings or any
Material Subsidiary.

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(a).

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means any controlling committee or board of directors of
Holdings, or in absence thereof, the managing member or members of Holdings or
any controlling committee of such managing member or members.

“Borrower” means each of St. Paul Park Refining Co. LLC, Northern Tier Bakery
LLC, Northern Tier Retail LLC, SuperAmerica Franchising LLC and each other
Domestic Subsidiary of Holdings that becomes a Borrower pursuant to
Section 5.10(a).

 

5



--------------------------------------------------------------------------------

“Borrower Agent” has the meaning assigned to such term in Section 2.24.

“Borrower Percentage” has the meaning assigned to such term in Section 2.25(f).

“Borrower’s Maximum Liability” has the meaning assigned to such term in
Section 2.25(e).

“Borrowing” means any (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Rate Loans, as to which a
single Interest Period is in effect, (b) Swingline Loan or (c) Protective
Advance or Overadvance Loan.

“Borrowing Base” means, at any time, (a) 90% of the Value of Eligible Credit
Card Receivables; plus (b) 90% of the Value of Eligible Investment Grade Other
Receivables; plus (c) 85% of the Value of Eligible Non-Investment Grade Other
Receivables; plus (d) 80% of the fair market value of Eligible Petroleum
Inventory, as periodically published by the Value Reference for the appropriate
product and product grades in the appropriate region of the country; plus
(e) the sum of (A) 80% of the fair market value of the Eligible Gasoline
Inventory and (B) the lesser of (i) 50% of the Value of the Eligible
Non-Gasoline Inventory and (ii) the product of 85% multiplied by the Net Orderly
Liquidation Value Percentage as determined from the most recent appraisal of
such Eligible Non-Gasoline Inventory ordered by the Agent multiplied by the
Value of such Inventory (subject to an aggregate cap of $40,000,000 in the case
of this clause (e)); plus (f) for Eligible Other Inventory, the lesser of
(A) 80% of the Value of the applicable category of the Eligible Other Inventory
and (B) the product of 85% multiplied by the Net Orderly Liquidation Value
Percentage as determined from the most recent appraisal of such Inventory
ordered by the Agent multiplied by the Value of the applicable category of such
Inventory; plus (g) 80% of the fair market value of the Borrowers’ Eligible
Positive Exchange Balance (subject to an aggregate cap of $20,000,000 in the
case of this clause (g)); plus (h) 80% of the difference between (A) the amount
available to be drawn under all Petroleum Inventory Letters of Credit and
(B) the aggregate outstanding amounts payable by the Borrowers to the suppliers
of Petroleum Inventory that could be drawn under all Petroleum Inventory Letters
of Credit (subject to an aggregate cap of $50,000,000 in the case of this clause
(h)); and plus (i) 100% of Eligible Cash, minus (j) without duplication, the
then amount of all Availability Reserves and other Reserves as the Agent may at
any time and from time to time in the exercise of its Permitted Discretion
establish or modify in accordance with the provisions of Section 2.22.
Notwithstanding the foregoing, the Agent shall be entitled to reduce any of the
foregoing advance rates in its Permitted Discretion upon (a) so long as no Event
of Default has occurred and is continuing, at least three Business Days’ advance
notice to the Borrower Agent, and (b) if an Event of Default has occurred and is
continuing, one Business Day’s advance notice to the Borrower Agent. The
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Agent pursuant to Section 5.01(i)
and adjusted by the Agent in the exercise of its Permitted Discretion and in
accordance with Section 2.22 based upon additional information, if any, received
after the date of delivery of such Borrowing Base Certificate.

“Borrowing Base Assets” means any Loan Party’s Inventory, Receivables and other
assets included in the calculation of the Borrowing Base, together with all
other assets directly related thereto, including documents, instruments, general
intangibles, deposit accounts and the proceeds of all of the same.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Agent, in
substantially the form of Exhibit B or another form which is acceptable to the
Agent in its reasonable discretion.

 

6



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower Agent for a Revolving
Borrowing in accordance with Section 2.03 and substantially in the form attached
hereto as Exhibit F, or such other form as shall be approved by the Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a LIBOR Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, any
expenditure for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP; provided that
the term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed from insurance proceeds or compensation awards paid on
account of a Recovery Event, (ii) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of sales, transfers or other dispositions that are not required to
be applied to prepay Revolving Loans pursuant to Section 2.11(c),
(iv) expenditures that are accounted for as capital expenditures by Holdings or
any Subsidiary and that actually are paid for by a Person other than Holdings or
any Subsidiary and for which neither Holdings nor any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period, it being understood, however, that only the amount of expenditures
actually provided or incurred by Holdings or any Subsidiary in such period and
not the amount required to be provided or incurred in any future period shall
constitute “Capital Expenditures” in the applicable period), (v) the book value
of any asset owned by Holdings or any Subsidiary prior to or during such period
to the extent that such book value is included as a capital expenditure during
such period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (x) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period in which such expenditure actually is made and (y) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (vi) any expenditures that constitute Permitted Investments (or
similar investments) and expenditures made in connection with the Transactions,
(vii) any capitalized interest expense reflected as additions to property, plant
or equipment in the consolidated balance sheet of Holdings and the Subsidiaries
for such period or (viii) any Lease Expenses.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the amount thereof accounted for as a liability determined in
accordance with GAAP.

“Cash Equivalents” means (a) United States dollars; (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than two years from the date of acquisition; (c) time deposits, demand deposits,
money market deposits, certificates of deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year from the date of acquisition
and overnight bank deposits, in each case, with any domestic commercial bank the
long-term

 

7



--------------------------------------------------------------------------------

debt of which is rated at the time of acquisition thereof at least “A” or the
equivalent thereof by S&P or “A” or the equivalent thereof by Moody’s, and
having capital and surplus in excess of $250,000,000 (or $100,000,000 in the
case of a non-U.S. bank); (d) repurchase obligations for underlying securities
of the types described in clauses (b), (c) and (g) entered into with any
financial institution meeting the qualifications specified in clause (c) above;
(e) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
two years after the date of acquisition; (f) marketable short-term money market
and similar securities having a rating of at least P-2 (or in one of the top two
categories if such designation no longer exists) or A-2 from either Moody’s or
S&P, respectively, or liquidity funds or other similar money market mutual
funds, with a rating of at least Aaa by Moody’s or AAAm by S&P (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency); (g) marketable general obligations issued by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof, maturing within two years from the date of
acquisition thereof and having an investment grade rating from Moody’s or S&P;
(h) money market funds (or other investment funds) at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(g) of this definition; and (i)(w) Euros or any national currency of any
participating member state of the European Monetary Union; (x) local currency
held by Holdings or any of its Subsidiaries from time to time in the ordinary
course of business; (y) securities issued or directly and fully guaranteed by
the sovereign nation or any agency thereof (provided that the full faith and
credit of such sovereign nation is pledged in support thereof) in which Holdings
or any of its Subsidiaries is organized or is conducting business having
maturities of not more than one year from the date of acquisition; and
(z) investments of the type and maturity described in clauses (c) through
(h) above of foreign obligors, which investments or obligors satisfy the
requirements and have ratings described in such clauses and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction and not for
speculative purposes.

“Cash Management Agreement” means any agreement entered into from time to time
between any Loan Party, on the one hand, and the Agent or any Lender or any of
their Affiliates on the other, in connection with cash management services for
collections, other Banking Services and for operating, payroll and trust
accounts of such Loan Party provided by such Agent or Lender or their
Affiliates, including ACH services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

“Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Exchange Act but excluding any
employee benefit plan of such person and its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders, shall
“beneficially own” (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings and the percentage of the aggregate ordinary voting power
represented by such Equity Interests beneficially owned by such person or group
exceeds the percentage of the aggregate ordinary voting power represented by
Equity Interests of Holdings then beneficially owned, directly or indirectly, by
the Permitted Holders, unless (i) the Permitted Holders have, at such time, the
right or the ability, directly or indirectly, by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors or (ii) during any period of twelve (12) consecutive months, a
majority of the seats (other than vacant seats) on the Board of Directors shall
be occupied by persons who were (x) members of the Board of Directors on the
Restatement Effective Date or nominated by the Board of Directors or by one or
more Permitted Holders or Persons nominated by one or more Permitted Holders or
(y) appointed by directors so nominated, (b) any change in control (or similar
event, however

 

8



--------------------------------------------------------------------------------

denominated) with respect to Holdings shall occur under and as defined in the
Senior Secured Note Documents or any other Indebtedness of Holdings or its
Subsidiaries constituting Material Indebtedness, or (c) at any time, Holdings
shall cease to beneficially own, directly or indirectly, 100% of the issued and
outstanding Equity Interests of each Borrower (other than (x) any Borrower
disposed of in connection with a transaction permitted by Section 6.05 and
(y) any Borrower that ceases to be a Borrower in a transaction permitted by
Section 6.03).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement (other
than any such request, guideline or directive to comply with any law, rule or
regulation that was in effect on the date of this Agreement); provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case for clauses (i) and (ii) be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented; provided,
further, that any Lender that determines as a result of the effect of clause
(ii) of the preceding proviso, a Change in Law has occurred, such Lender shall
only request payment from the Borrowers under Section 2.15 herein as a result
thereof to the extent such Lender makes the same request under comparable credit
agreements with other borrowers similarly situated to the Borrowers.

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any Loan
Party, wherever located.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans (of the same Extension Series), Swingline Loans or Protective
Advances or Overadvance Loans; and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Extended
Revolving Commitment (of the same Extension Series).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations thereunder.

“Collateral” means any and all property owned, leased or operated by a Person
subject to a security interest or Lien under the Collateral Documents and any
and all other property of any Loan Party, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations; provided, however that Collateral shall not at any time
include any Margin Stock.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

 

9



--------------------------------------------------------------------------------

“Collateral Report Trigger” means the circumstance that (a) Excess Availability
is less than the greater of (i) for a period of three (3) consecutive Business
Days, (A) 20% of the lesser of (x) the Total Revolving Commitments and (y) the
Borrowing Base and (B) $60,000,000 or (ii) at any time, (A) 15% of the lesser of
(x) the Total Revolving Commitments and (y) the Borrowing Base and
(B) $45,000,000 or (b) an Event of Default has occurred and is continuing. A
Collateral Report Trigger shall be deemed to continue to exist until (1) in the
case of clause (a) above, Excess Availability has equaled or exceeded the amount
set forth in clause (a)(i) for at least thirty (30) consecutive days and (2) in
the case of clause (b) above, no Event of Default is continuing.

“Commitment” means a Revolving Commitment or an Extended Revolving Commitment.

“Commitment Fee Rate” means the applicable rate per annum set forth below based
upon the Average Revolving Loan Utilization as of the most recent Adjustment
Date:

 

Average Revolving Loan Utilization

   Commitment Fee Rate  

Less than 50%

     0.375 % 

Equal to or greater than 50%

     0.250 % 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the Average Revolving Loan Utilization in
accordance with the table above; provided that until the first Adjustment Date
occurring on or after the date on which a Borrowing Base Certificate has been
delivered covering the third full month completed after the Restatement
Effective Date, the “Commitment Fee Rate” shall be 0.375% per annum.

“Commitment Schedule” means Schedule A attached hereto identified as such.

“Commodities Hedging Arrangement” means a swap, cap, collar, floor, put, call,
option, future, other derivative, spot purchase or sale, forward purchase or
sale, supply or off-take, transportation agreement, storage agreement or other
commercial or trading agreement in or involving crude oil, natural gas, any
feedstock, blendstock, intermediate product, finished product, refined product
or other hydrocarbons product, or any other energy, weather or emissions related
commodity (including any crack spread), or any prices or price indexes relating
to any of the foregoing commodities, or any economic index or measure of
economic risk or value, or other benchmark against which payments or deliveries
are to be made (including any combination of such transactions).

“Commodities Hedging Agreement” means any agreement (including any master
agreement or master netting agreement) that evidences or provides for any
Commodities Hedging Arrangement between Holdings or any Subsidiary and any other
Person.

“Commodities Hedging Obligations” means, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any and
all Commodities Hedging Agreements.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Confidential Information” has the meaning assigned to such term in
Section 9.12.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means at any date the total net assets of
Holdings and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, excluding, however, from the determination of total net assets
(i) goodwill, organizational expenses, research and product development
expenses, trademarks, trade names, copyrights, patents, patent applications,
licenses and rights in any thereof, and other similar intangibles, (ii) all
deferred charges or unamortized debt discount and expenses, (iii) all reserves
carried and not deducted from assets, (iv) securities which are not readily
marketable, (v) cash held in sinking or other analogous funds established for
the purpose of redemption, retirement or prepayment of capital stock or other
equity interests or Indebtedness, and (vi) any items not included in clauses
(i) through (v) above which are treated as intangibles in conformity with GAAP.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of Holdings and its Subsidiaries on a consolidated basis consisting
of Indebtedness for borrowed money, (b) obligations in respect of Capital Lease
Obligations and (c) debt obligations evidenced by bonds, notes, debentures or
similar instruments.

“Constitutional Documents” has the meaning assigned to such term in the
definition of the term “Requirement of Law.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in Holdings and/or other companies.

“Cost” means the cost of purchase of Inventory determined according to the
accounting policies used in the preparation of Holdings’ audited financial
statements.

“Credit Card Receivables” means any Account due to any Borrower in connection
with purchases from and other goods and services provided by such Borrower on
the following credit cards: Visa, MasterCard, American Express, Diners Club,
Discover, Carte Blanche and such other credit cards as the Agent shall
reasonably approve from time to time, in each case which have been earned by
performance by such Borrower but not yet paid to such Borrower by the credit
card issuer or the credit card processor, as applicable; provided that, in any
event, “Credit Card Receivables” shall exclude Accounts due in connection with
proprietary credit cards.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Period” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral; and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Collateral Documents and the Intercreditor Agreement.

 

11



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) fails to make any
payment or provide funds to the Agent or any Borrower as required hereunder or
fails otherwise to perform its obligations under any Loan Document, and such
failure is not cured within two Business Days (unless such Revolving Lender has
notified the Agent and the Borrower Agent in writing that such failure is based
on such Revolving Lender’s good faith determination that a condition precedent
to perform such obligation (which condition precedent shall be specifically
identified in such writing) has not been satisfied), (b) notified the Agent or a
Loan Party in writing that it does not intend to satisfy any such obligation
(unless such notice indicates that such position is based on such Revolving
Lender’s good faith determination that a condition precedent to perform such
obligation cannot be satisfied) or (c) has become the subject of a Bankruptcy
Event.

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a swap, cap, collar, floor, put, call,
option, future, other derivative, spot purchase or sale, forward purchase or
sale, supply or off-take, transportation agreement, storage agreement or other
commercial or trading agreement in or involving crude oil, natural gas, any
feedstock, blendstock, intermediate product, finished product, refined product
or other hydrocarbons product, or any other energy, weather or emissions related
commodity (including any crack spread), or any prices or price indexes relating
to any of the foregoing commodities, or any economic index or measure of
economic risk or value, or other benchmark against which payments or deliveries
are to be made (including any combination of such transactions); provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or its subsidiaries shall be a Derivative Transaction.

“Designated Disbursement Account” has the meaning assigned to such term in
Section 2.21(d).

“Dilution Reserve” means an amount equal to the excess of (i) non-cash
reductions to the Borrowers’ Eligible Other Receivables (on a combined basis)
during a 12-month period prior to the date of determination as established by
the Borrowers’ records or by a field examination conducted by the Agent’s
employees or representatives, expressed as a percentage of the Borrowers’
Eligible Other Receivables (on a combined basis) outstanding during the same
period, as the same may be adjusted by the Agent in the exercise of its
Permitted Discretion, over (ii) 5%, multiplied by an amount equal to the
Borrowers’ Eligible Other Receivables as of the date of determination.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and/or cash in lieu of fractional shares), pursuant
to a sinking fund

 

12



--------------------------------------------------------------------------------

obligation or otherwise (except as a result of a change in control or asset sale
so long as any right of the holders thereof upon the occurrence of a change in
control or asset sale event shall be subject to the occurrence of the
Termination Date, (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests and/or cash in lieu of fractional
shares), in whole or in part (except as a result of a change in control or asset
sale so long as any right of the holders thereof upon the occurrence of a change
in control or asset sale event shall be subject to the occurrence of the
Termination Date), (c) requires the payment of any cash dividend or any other
scheduled cash payment constituting a return of capital, in each case, prior to
the date that is ninety-one (91) days after the earlier of the Maturity Date and
the occurrence of the Termination Date or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the earlier of the Maturity Date and the
occurrence of the Termination Date; provided that if such Equity Interest is
issued to any plan for the benefit of employees of Holdings or any of its
subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Equity Interest solely because it may be required to
be repurchased by Holdings or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Lenders” shall mean (i) competitors of Holdings and its
Subsidiaries specified to the Joint Lead Arrangers by Holdings in writing prior
to the Closing Date and otherwise specified in writing to the Agent from time to
time (it being understood that any update shall not apply retroactively to
disqualify any Person that has previously acquired an assignment or
participation interest in the Commitments and the Loans), (ii) certain banks,
financial institutions, other institutional lenders and other entities that have
been specified to the Joint Lead Arrangers by Holdings in writing on or prior to
the Closing Date and (iii) in the case of each of clauses (i) and (ii) above,
any of their known Affiliates that are readily identifiable as such on the basis
of such Affiliates’ names (in each case of this clause (iii) other than any
Affiliate that is a bona fide diversified debt fund).

“Document” has the meaning assigned to such term in Article 9 of the UCC.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“Dominion Account” has the meaning assigned to such term in Section 2.21(c).

“EBITDA” means, for any period, Net Income for such period, plus

(a) without duplication and, except in the case of clause (a)(x), to the extent
already deducted (and not added back) in arriving at such Net Income, the sum of
the following amounts for such period:

(i) Interest Expense for such period,

(ii) provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes paid or accrued during such
period (including in respect of repatriated funds),

(iii) depreciation and amortization (including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs),

 

13



--------------------------------------------------------------------------------

(iv) Non-Cash Charges,

(v) extraordinary, unusual or non-recurring charges (excluding charges described
in clause (vi) below),

(vi) [Reserved],

(vii) the amount of any minority interest expense (or income (loss) allocable to
non-controlling interests) consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly-owned Subsidiary
deducted (and not added back in such period to Net Income),

(viii) [Reserved],

(ix) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business), and

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
EBITDA pursuant to paragraph (b) below for any previous period and not added
back,

less

(b) without duplication and, except in the case of clause (b)(iv), to the extent
included in arriving at such Net Income, the sum of the following amounts for
such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced Net
Income or EBITDA in any prior period),

(ii) gains on asset sales, disposals and abandonments (other than asset sales,
disposals and abandonments in the ordinary course of business),

(iii) the amount of any minority interest income (or income (loss) allocable to
non-controlling interests) consisting of Subsidiary loss attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
added (and not deducted) in such period in arriving at Net Income,

(iv) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at EBITDA or Net Income in any period to
the extent non-cash losses relating to such income were added in the calculation
of EBITDA pursuant to paragraph (a) above for any previous period and not
deducted, and

(v) extraordinary, unusual and non-recurring noncash gains,

in each case, as determined on a consolidated basis for Holdings and the
Subsidiaries in accordance with GAAP; provided that,

(i) to the extent included in Net Income, there shall be excluded in determining
EBITDA currency translation gains and losses,

 

14



--------------------------------------------------------------------------------

(ii) there shall be included in determining EBITDA for any period, without
duplication, the Acquired EBITDA of any Person, property, business or asset
acquired by Holdings or any Subsidiary that involves the payment of
consideration by Holdings or such Subsidiary of more than $10,000,000 during
such period to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to a transaction
consummated prior to the Restatement Effective Date, and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the Acquired EBITDA of
such Pro Forma Entity for such period (including the portion thereof occurring
prior to such acquisition or conversion) determined on a historical Pro Forma
Basis; and

(iii) there shall be excluded in determining EBITDA for any period the EBITDA of
any Person, property, business or asset sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by Holdings or any
Subsidiary that yields gross proceeds to Holdings or such Subsidiary of more
than $10,000,000 during such period (each such Person, property, business or
asset so sold, transferred or otherwise disposed of, closed or classified, a
“Sold Entity or Business”), based on the EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer, disposition, closure, classification or conversion) determined on a
historical Pro Forma Basis.

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (ii) and (iii) of the immediately preceding
proviso with respect to acquisitions and dispositions occurring following the
Restatement Effective Date, EBITDA shall be deemed to be $37,100,000,
$43,700,000, $102,800,000 and $83,600,000 for the fiscal quarters ended
September 30, 2013, December 31, 2013, March 31, 2014 and June 30, 2014,
respectively.

“Eligible Carrier” means any of the terminals, warehouses, carriers and pipeline
companies listed or described in Schedule 1.01(a), as such Schedule 1.01(a) may
be revised by the Borrower Agent from time to time with the consent of the
Agent, such consent not to be unreasonably withheld.

“Eligible Cash” means cash and Cash Equivalents held by the Borrowers in one or
more securities or investment accounts maintained at the Agent subject to
control agreements in favor of the Agent that are reasonably satisfactory to the
Agent.

“Eligible Credit Card Receivable” means any Credit Card Receivable that has been
earned and represents the bona fide amounts due to a Borrower from a credit card
processor and/or credit card issuer, and in each case originated in the ordinary
course of business of the relevant Borrower, which Receivable, unless otherwise
approved by the Agent in its Permitted Discretion, meets all of the following
requirements, subject to the ability of the Agent to establish other criteria of
eligibility in its Permitted Discretion or modify the criteria established
below, in either case subject to the requirements of Section 2.22:

(a) such Credit Card Receivable is owned by a Borrower and such Borrower has
good and marketable title to such Credit Card Receivable;

(b) such Credit Card Receivable constitutes an Account;

(c) such Credit Card Receivable has not been outstanding more than ten Business
Days;

 

15



--------------------------------------------------------------------------------

(d) the credit card issuer or credit card processor of the applicable credit
card with respect to such Credit Card Receivable is not (x) the subject of any
Bankruptcy Event, (y) liquidating, dissolving or winding up its affairs or
(z) otherwise deemed not creditworthy by the Agent in its Permitted Discretion;

(e) such Credit Card Receivable is a valid, legally enforceable obligation of
the applicable credit card issuer with respect thereto;

(f) such Credit Card Receivable is subject to a first priority perfected Lien in
favor of the Agent (and, for avoidance of doubt, constitutes ABL Collateral);

(g) such Credit Card Receivable is not subject to any Lien, other than Liens
permitted by Section 6.02;

(h) such Credit Card Receivable conforms in all material respects to all
representations, warranties or other provisions in the Loan Documents or in the
credit card agreements relating to such Credit Card Receivable;

(i) if such Credit Card Receivable is subject to risk of set-off, non-collection
or not being processed due to unpaid and/or accrued credit card processor fee
balances, the face amount thereof for purposes of determining the Borrowing Base
has been reduced by the amount of such unpaid credit card processor fees; and

(j) such Credit Card Receivable is not evidenced by Chattel Paper or an
Instrument of any kind unless such Chattel Paper or Instrument is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent.

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Receivable, the face amount thereof shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card
arrangements and (ii) the aggregate amount of all cash received in respect
thereof but not yet applied by the applicable Borrower to reduce the amount of
such Eligible Credit Card Receivable.

If the Agent deems Credit Card Receivables ineligible in its Permitted
Discretion (and not based upon the criteria set forth above), then the Agent
shall give the Borrower Agent five (5) Business Days’ prior notice thereof;
provided that (i) any modification of the eligibility criteria set forth above
shall have a reasonable relationship to circumstances, conditions, events or
contingencies which are the basis for such eligibility criteria, as determined
by the Agent in its Permitted Discretion and (ii) circumstances, conditions,
events or contingencies arising prior to the Restatement Effective Date of which
the Agent had actual knowledge prior to the Restatement Effective Date shall not
be the basis for any such modification after the Restatement Effective Date
unless such circumstances, conditions, events or contingencies shall have
changed since the Restatement Effective Date.

With respect to any Credit Card Receivables that were acquired or originated by
any Person acquired after the Restatement Effective Date, the Agent shall use
commercially reasonable efforts, at the expense of the Loan Parties, to complete
diligence in respect of such Person and such Credit Card Receivables, within a
reasonable time following request of the Borrower Agent.

 

16



--------------------------------------------------------------------------------

“Eligible Gasoline Inventory” means Gasoline Inventory of a Borrower which is
located at a retail store operated by such Borrower that, unless otherwise
approved by the Agent in its Permitted Discretion, meet all of the following
requirements, subject to the ability of the Agent to establish other criteria of
eligibility in its Permitted Discretion or modify the criteria established
below, in either case subject to the requirements of Section 2.22:

(a) such Gasoline Inventory is not located, stored or maintained outside of any
retail store owned or leased by a Borrower; and

(b) such Gasoline Inventory qualifies as Eligible General Inventory.

“Eligible General Inventory” means items of Inventory of a Borrower subject to
the Lien in favor of the Agent that, unless otherwise approved by the Agent in
its Permitted Discretion, meet all of the following requirements, subject to the
ability of the Agent to establish other criteria of eligibility in its Permitted
Discretion or modify the criteria established below, in either case subject to
the requirements of Section 2.22:

(a) (x) the relevant Borrower has title to such Inventory or (y) in the case of
Other Inventory or Petroleum Inventory held by an Eligible Carrier, the relevant
Borrower has the absolute and unconditional right to obtain such Other Inventory
or Petroleum Inventory or Other Inventory or Petroleum Inventory equivalent to
such Other Inventory or Petroleum Inventory from an Eligible Carrier;

(b) such Inventory is subject to a first priority perfected Lien in favor of the
Agent (and, for avoidance of doubt, constitutes ABL Collateral), except as such
priority may be subject to (x) statutory Liens securing First Purchaser Crude
Payables that purport to have priority over other secured creditors (including
the Agent) and (y) Liens in favor of an Eligible Carrier that arise under
applicable law or contract and for which appropriate amounts have been allocated
under the Rent Reserve;

(c) such Inventory is not subject to any other Lien other than Liens permitted
by Section 6.02;

(d) such Inventory does not consist of consigned goods or packaging or shipping
materials or maintenance supplies;

(e) such Inventory is in good condition and meets in all material respects all
material standards applicable to such goods, their use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

(f) such Inventory is currently either usable or saleable, in the ordinary
course of the applicable Borrower’s business;

(g) such Inventory is not obsolete or returned or repossessed or used goods
taken in trade;

(h) such Inventory is either (x) located within the United States or Canada at
one of the Permitted Inventory Locations, (y) is in transit within the United
States or Canada from one Permitted Inventory Location to another Permitted
Inventory Location for not more than seven consecutive days, or (z) delivered to
an Eligible Carrier and located within the United States or Canada under an
arrangement described in paragraph (a) above;

(i) if such Inventory is located at any location leased by a Loan Party, (i) the
lessor has delivered to the Agent a Collateral Access Agreement as to such
location or (ii) a Rent Reserve with respect to such location has been
established by the Agent in its Permitted Discretion;

 

17



--------------------------------------------------------------------------------

(j) such Inventory is not subject to any warehouse receipt or negotiable
Document unless in the possession of the Agent, and if such Inventory is located
in any third party warehouse or is in the possession of a bailee or Eligible
Carrier and is not evidenced by a Document, (i) such warehouseman or bailee or
Eligible Carrier has delivered to the Agent a Collateral Access Agreement and
such other documentation as the Agent may reasonably require or (ii) an
appropriate Rent Reserve has been established by the Agent in its Permitted
Discretion; and

(k) such Inventory is in full conformity with the representations and warranties
made by the relevant Borrower to the Agent with respect thereto contained in
this Agreement or any other Loan Document.

If the Agent deems Inventory ineligible in its Permitted Discretion (and not
based upon the criteria set forth above), then the Agent shall give the Borrower
Agent five (5) Business Days’ prior notice thereof; provided that (i) any
modification of the eligibility criteria set forth above shall have a reasonable
relationship to circumstances, conditions, events or contingencies which are the
basis for such eligibility criteria, as determined by the Agent in its Permitted
Discretion and (ii) circumstances, conditions, events or contingencies arising
prior to the Restatement Effective Date of which the Agent had actual knowledge
prior to the Restatement Effective Date shall not be the basis for any such
modification after the Restatement Effective Date unless such circumstances,
conditions, events or contingencies shall have changed since the Restatement
Effective Date.

With respect to any Inventory that was acquired or originated by any Person
acquired after the Restatement Effective Date, the Agent shall use commercially
reasonable efforts, at the expense of the Loan Parties, to complete diligence in
respect of such Person and such Inventory, within a reasonable time following
request of the Borrower Agent.

“Eligible Inventory” means, collectively, Eligible Gasoline Inventory, Eligible
Petroleum Inventory, Eligible Non-Gasoline Inventory and Eligible Other
Inventory.

“Eligible Non-Gasoline Inventory” means Non-Gasoline Inventory of a Borrower
which is located at a retail store operated by such Borrower that, unless
otherwise approved by the Agent in its Permitted Discretion, meet all of the
following requirements, subject to the ability of the Agent to establish other
criteria of eligibility in its Permitted Discretion or modify the criteria
established below, in either case subject to the requirements of Section 2.22:

(a) such Non-Gasoline Inventory is not located, stored or maintained outside of
any retail store owned or leased by a Borrower; and

(b) such Non-Gasoline Inventory qualifies as Eligible General Inventory.

“Eligible Other Inventory” means Other Inventory of a Borrower that, unless
otherwise approved by the Agent in its Permitted Discretion, meet all of the
following requirements, subject to the ability of the Agent to establish other
criteria of eligibility in its Permitted Discretion or modify the criteria
established below, in either case subject to the requirements of Section 2.22:

(a) such Other Inventory is not commingled with Other Inventory of any Person
other than another Borrower unless such Other Inventory has been delivered to an
Eligible Carrier under an arrangement described in paragraph (a) of the
definition of Eligible General Inventory;

 

18



--------------------------------------------------------------------------------

(b) such Other Inventory is not located, stored or maintained at any retail
service station or in a railroad car, or otherwise in transit upon a railway
system, in each unless in the possession of an Eligible Carrier; and

(c) such Other Inventory qualifies as Eligible General Inventory.

“Eligible Investment Grade Other Receivable” means an Eligible Other Receivable
that is owed by an Account Debtor with a rating of BBB- or higher by S&P or Baa3
or higher by Moody’s (or the equivalent of such rating organization, or if no
rating of S&P’s or Moody’s then exists, the equivalent of such rating by any
other nationally recognized securities rating agency).

“Eligible Non-Investment Grade Other Receivable” means an Eligible Other
Receivable that is not an Eligible Investment Grade Other Receivable.

“Eligible Other Receivable” means the unpaid portion of a Receivable (other than
a Credit Card Receivable) payable in Dollars to a Borrower subject to the Lien
in favor of the Agent net of any returns, discounts, credits or other allowances
or deductions agreed to by a Borrower and net of any amounts owed by a Borrower
to the Account Debtor on such Receivable (including to the extent of any
set-off), which Receivable, unless otherwise approved by the Agent in its
Permitted Discretion, meets all of the following requirements, subject to the
ability of the Agent to establish other criteria of eligibility in its Permitted
Discretion or modify the criteria established below, in either case subject to
the requirements of Section 2.22:

(a) such Receivable is owned by a Borrower and represents a complete bona fide
transaction which requires no further act under any circumstances on the part of
any Borrower to make such Receivable payable by the Account Debtor;

(b) such Receivable is not past due more than sixty (60) days after the invoice
date;

(c) such Receivable does not arise out of any transaction with any Subsidiary of
a Borrower;

(d) such Receivable is not owing by an Account Debtor from which an aggregate
amount of more than 50% of the Receivables owing therefrom are, based on the
most recent Borrowing Base Certificate, ineligible pursuant to clause (b) above;

(e) the Account Debtor with respect thereto is not located outside of the United
States of America, Canada or Puerto Rico unless the Account Debtor is backed by
a letter of credit acceptable to the Agent in its Permitted Discretion, which
is, during the continuation of a Liquidity Event, in the possession of, and
directly drawable by, the Agent or otherwise in the possession of the applicable
Borrower;

(f) such Receivable is not subject to the Assignment of Claims Act of 1940, as
amended from time to time, or any other applicable law now or hereafter existing
similar in effect thereto, unless the applicable Borrower has assigned its right
to payments of such Receivable so as to comply with the Assignment of Claims Act
of 1940, as amended from time to time, or any such other applicable law, or to
any enforceable contractual provision accepted in writing by such Borrower
prohibiting its assignment or requiring notice of or consent to such assignment
which notice or consent has not been made or obtained;

 

19



--------------------------------------------------------------------------------

(g) such Receivable is in conformity, in all material respects, with the
representations and warranties made by the relevant Borrower to the Agent with
respect thereto contained in this Agreement or any other Loan Document;

(h) such Receivable is not disputed, and is not subject to a claim,
counterclaim, discount, deduction, reserve, allowance, recoupment, offset or
chargeback that has been asserted with respect thereto by the applicable Account
Debtor (but only to the extent of such dispute, claim, counterclaim, discount,
deduction, reserve, allowance, recoupment, offset or chargeback);

(i) such Receivable is not owed by an Account Debtor that is subject to a
Bankruptcy Event or that is liquidating, dissolving or winding up its affairs or
otherwise deemed not creditworthy by the Agent in its Permitted Discretion;

(j) the goods the sale of which gave rise to such Receivable were shipped or
delivered to the Account Debtor on an absolute sale basis and not on a bill and
hold sale basis, a consignment sale basis, a guaranteed sale basis, a sale or
return basis or on the basis of any other similar understanding, and such goods
have not been returned or rejected;

(k) such Receivable is not owing by an Account Debtor with a rating of BB+ or
lower by S&P and Ba1 or lower by Moody’s (or the equivalent of such rating
organization, or if no rating of S&P’s or Moody’s then exists, the equivalent of
such rating by any other nationally recognized securities rating agency) whose
then-existing Receivables owing to the Borrowers, based on the most recent
Borrowing Base Certificate, exceed 15% of the net amount of all Eligible Other
Receivables, but such Receivable shall be ineligible only to the extent of such
excess;

(l) such Receivable is evidenced by a customary invoice or other customary
documentation reasonably satisfactory to the Agent in its Permitted Discretion;

(m) such Receivable is a valid, legally enforceable obligation of the Account
Debtor with respect thereto;

(n) such Receivable does not arise under or is not related to any warranty
obligation of a Borrower or any charges by a Borrower of fees for the time value
of money;

(o) such Receivable is not evidenced by Chattel Paper or an Instrument of any
kind unless such Chattel Paper or Instrument has been delivered to the Agent;

(p) such Receivable is subject to a first priority perfected Lien in favor of
the Agent (and, for avoidance of doubt, constitutes ABL Collateral);

(q) such Receivable is not subject to any Lien, other than Liens permitted by
Section 6.02; and

(r) such Receivable is not subject to any offset letter.

 

20



--------------------------------------------------------------------------------

If the Agent deems Receivables ineligible in its Permitted Discretion (and not
based upon the criteria set forth above), then the Agent shall give the Borrower
Agent five (5) Business Days’ prior notice thereof; provided that (i) any
modification of the eligibility criteria set forth above shall have a reasonable
relationship to circumstances, conditions, events or contingencies which are the
basis for such eligibility criteria, as determined by the Agent in its Permitted
Discretion and (ii) circumstances, conditions, events or contingencies arising
prior to the Restatement Effective Date of which the Agent had actual knowledge
prior to the Restatement Effective Date shall not be the basis for any such
modification after the Restatement Effective Date unless such circumstances,
conditions, events or contingencies shall have changed since the Restatement
Effective Date.

With respect to any Receivables that were acquired or originated by any Person
acquired after the Restatement Effective Date, the Agent shall use commercially
reasonable efforts, at the expense of the Loan Parties, to complete diligence in
respect of such Person and such Receivables, within a reasonable time following
request of the Borrower Agent.

“Eligible Petroleum Inventory” means Petroleum Inventory of a Borrower which is
to be sold, leased or refined in the ordinary course of business or furnished
under any contract of service by a Borrower in the ordinary course of business
that, unless otherwise approved by the Agent in its Permitted Discretion, meet
all of the following requirements, subject to the ability of the Agent to
establish other criteria of eligibility in its Permitted Discretion or modify
the criteria established below, in either case subject to the requirements of
Section 2.22:

(a) if such Petroleum Inventory is located at a location leased by the relevant
Borrower, such location is subject to a Collateral Access Agreement or such
location is subject to the Rent Reserve;

(b) such Petroleum Inventory is not commingled with Petroleum Inventory of any
Person other than another Borrower unless such Petroleum Inventory has been
delivered to an Eligible Carrier under an arrangement described in paragraph
(a) of the definition of Eligible General Inventory; and

(c) such Petroleum Inventory qualifies as Eligible General Inventory.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, no Petroleum Inventory located, stored or maintained at any
retail service station or in a railroad car, or otherwise in transit upon a
railway system shall constitute Eligible Petroleum Inventory, in each case
unless in the possession of an Eligible Carrier.

“Eligible Positive Exchange Balance” means, at any date of determination, the
amount of the positive balance, valued at a mark to market basis, of the
Petroleum Inventory that a Borrower has a right to receive from a trading
partner (other than a trading partner determined by the Agent to be unacceptable
in its Permitted Discretion) under an exchange agreement or money owing to such
Borrower in connection with such exchange of petroleum inventory under an
exchange agreement, net of any offsets or counterclaims, and only to the extent
such Borrower’s rights in petroleum inventory are subject to a valid, first
priority (subject only to Liens permitted by this Agreement that by operation of
law have priority), perfected security interest in favor of the Agent as
security for the Obligations; provided that the value of the eligible positive
exchange agreement balance shall be subject to Reserves as determined by the
Agent in its Permitted Discretion.

“Eligible Receivables” means, collectively, Eligible Credit Card Receivables and
Eligible Other Receivables (including Eligible Investment Grade Other
Receivables and Eligible Non-Investment Grade Other Receivables).

 

21



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the protection of the environment, the preservation or reclamation
of natural resources, the disposal, release or threatened release of any
hazardous material or to health and safety matters (to the extent related to the
exposure to any hazardous material).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, treatment or disposal of any Hazardous Materials, (c) exposure
to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement in writing pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) that, together with any Borrower, would be treated as a single
employer under Title IV of ERISA or Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

“ERISA Event” means (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (d) a determination that any Plan is in “at risk” status
(within the meaning of Section 303(i)(4) of ERISA); (e) the filing pursuant to
Section 412(d) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (f) the
incurrence by a Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (g) the receipt
by a Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice of an intent to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (h) the incurrence by a Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (i) the receipt by a Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is Insolvent,
in Reorganization (each within the meaning of Title IV of ERISA) or in
“endangered” or “critical” status (each within the meaning of Section 432 of the
Code or Section 305 of ERISA); or (j) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of ERISA with
respect to any Plan.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Availability” means, at any time, an amount equal to (a) the lesser of
(i) the Total Revolving Commitments at such time and (ii) the Borrowing Base at
such time, (as determined by reference to the most recent Borrowing Base
Certificate delivered to the Agent pursuant to Section 5.01(i)), minus (b) the
Total Revolving Exposures at such time.

 

22



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which the Borrower Agent and the Agent have reasonably determined that the cost
or other consequences (including any material adverse tax consequences) of
pledging such Equity Interests shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (b) solely in the case of any pledge
of Equity Interests of any direct or indirect Foreign Subsidiary or Foreign
Subsidiary Holding Company to secure the Obligations, any Equity Interests that
are voting Equity Interests of such Foreign Subsidiary or Foreign Subsidiary
Holding Company in excess of 65% of the outstanding voting Equity Interests of
such class, (c) any Equity Interests to the extent the pledge thereof would be
prohibited by any Requirement of Law, (d) the Equity Interests of any Subsidiary
that is not wholly owned by Holdings and its Subsidiaries at the time such
Subsidiary becomes a Subsidiary (for so long as such Subsidiary remains a
non-wholly owned Subsidiary), to the extent the organizational agreements
applicable thereto restrict the pledge of such Equity Interests, (e) the Equity
Interests of any Immaterial Subsidiary or Unrestricted Subsidiary, (f) the
Equity Interests of any direct or indirect Subsidiary of a Foreign Subsidiary or
Foreign Subsidiary Holding Company and (g) any Equity Interests of a joint
venture to the extent that the joint venture agreement applicable thereto
restricts the pledge of such Equity Interests.

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary on any date such Subsidiary would otherwise be required to become a
Loan Party pursuant to the requirements of Section 5.10 (for so long as such
Subsidiary remains a non-wholly owned Subsidiary), (b) any Subsidiary that
(i) is prohibited (A) by any Contractual Obligation existing on the Restatement
Effective Date or on the date such Person becomes a Subsidiary or (B) by any
Requirement of Law from guaranteeing the Obligations (and for so long as such
restrictions or any replacement or renewal thereof is in effect) or (ii) would
require consent, approval, license or authorization from any Governmental
Authority to provide a Loan Guaranty unless such consent, approval, license or
authorization has been received, (c) any Domestic Subsidiary (i) substantially
all of whose assets consist of the stock of one or more Foreign Subsidiaries
that are controlled foreign corporations within the meaning of Section 957 of
the Code (each a “Foreign Subsidiary Holding Company”) or (ii) that is a direct
or indirect Subsidiary of a Foreign Subsidiary that is a controlled foreign
corporation within the meaning of Section 957 of the Code, (d) any Immaterial
Subsidiary and any Unrestricted Subsidiary, (e) any other Subsidiary with
respect to which the Borrower Agent and the Agent have reasonably determined
that the cost or other consequences (including any material adverse tax
consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (f) each Foreign
Subsidiary and (g) any not-for-profit Subsidiary. Notwithstanding the foregoing,
no Subsidiary shall constitute an “Excluded Subsidiary” if and for so long as
such Subsidiary Guarantees any Note and Specified Hedge Obligations.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, (a) any
Swap Obligation if, and to the extent that, and only for as long as, all or a
portion of the Guarantee of such Loan Guarantor of, or the grant by such Loan
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Loan Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the Guarantee of such Loan Guarantor, or a grant by such
Loan Guarantor of a security interest, becomes or would become effective with
respect to such Swap Obligation or (b) any other Swap Obligation designated as
an “Excluded Swap Obligation” of such Loan

 

23



--------------------------------------------------------------------------------

Guarantor as specified in any agreement between the relevant Loan Parties and
counterparty applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of Holdings or any other Loan Party hereunder, (a) income or
franchise Taxes imposed on (or measured by) its net income by the United States
of America or any political subdivision thereof, or by the jurisdiction or any
political subdivision thereof under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any political
subdivision thereof or any similar tax imposed by any other jurisdiction in
which Holdings or any other Loan Party is located and (c) in the case of a
Lender, other than in the case of an assignee pursuant to a request by the
Borrower Agent under Section 2.19(b), any United States withholding Tax that is
imposed on amounts payable to such Lender and that is the result of any law in
effect on the date on which such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.17(e) or (f), as applicable, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from
Holdings or any other Loan Party with respect to such withholding Tax pursuant
to Section 2.17(a), and (d) any withholding Tax that is imposed by reason of
FATCA.

“Existing Class” means each Class of Existing Revolving Commitments.

“Existing Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a).

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Extended Loans/Commitments” means Extended Revolving Loans and/or Extended
Revolving Commitments.

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.27(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.27(a).

“Extending Lender” has the meaning assigned to such term in Section 2.27(b).

“Extension Agreement” has the meaning assigned to such term in Section 2.27(c).

“Extension Election” has the meaning assigned to such term in Section 2.27(b).

“Extension Request” shall mean Revolving Extension Requests.

“Extension Series” shall mean all Extended Revolving Commitments that are
established pursuant to the same Extension Agreement (or any subsequent
Extension Agreement to the extent such Extension Agreement expressly provides
that Extended Revolving Commitments provided for therein are intended to be a
part of any previously established Extension Series) and that provide for the
same interest margins and extension fees.

 

24



--------------------------------------------------------------------------------

“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date hereof,
including any regulations or official interpretations thereof issued after the
Restatement Effective Date and (ii) any agreement entered into pursuant to
Section 1471(b) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMCB; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Financial Officer” of any Person, means the chief financial officer, chief
accounting officer, treasurer or controller of such Person.

“First Purchaser Crude Payables” means, at any time, the unpaid amount of any
obligation of the Borrowers as a “first purchaser” of crude oil, which is
secured by a statutory “first purchaser” Lien created under the laws of any
state, but only to the extent such obligation is not at such time covered by a
Letter of Credit issued hereunder.

“First Purchaser Reserve” means all Reserves which the Agent from time to time
establishes in its Permitted Discretion in respect of the First Purchaser Crude
Payables owed by the Borrowers; provided that (a) if (i) Excess Availability is
greater than $200,000,000 and (ii) the Senior Secured Leverage Ratio is less
than 1.50 to 1.00, the First Purchaser Reserve shall be not greater than the
amount by which the First Purchaser Crude Payables exceed $100,000,000,
(b) if (i) clause (a) above is not applicable, (ii) Excess Availability is
greater than $125,000,000 and (iii) the Senior Secured Leverage Ratio is less
than 3.00 to 1.00, then the First Purchaser Reserve shall be not greater than
the amount by which the First Purchaser Crude Payables exceed $50,000,000, and
(c) if clauses (a) and (b) above are not applicable, then the First Purchaser
Reserve shall equal the full amount of the First Purchaser Crude Payables.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) Interest Expense actually paid in cash for such period, plus (b) the
aggregate amount of scheduled principal payments in respect of long-term
Consolidated Total Indebtedness of Holdings and the Subsidiaries made during
such period (other than payments made by Holdings or any Subsidiary to Holdings
or a Subsidiary) plus (c) any payments on account of Disqualified Equity
Interests or preferred Equity Interests (whether in the nature of dividends,
redemption, repurchase or otherwise) required to be made in such period, all
calculated for such period for Holdings and its Subsidiaries on a consolidated
basis plus (d) any Restricted Payments made by any Loan Party to NTE LP or
Northern Tier Energy Holdings LLC (or their respective successors) (other than
payments described in clause (i)(C) of the definition of “Fixed Charge Coverage
Ratio” to the extent such payments constitute Restricted Payments made by any
Loan Party to NTE LP or Northern Tier Energy Holdings LLC).

For the avoidance of doubt, in the event leases of a type that are classified as
operating leases under GAAP as in effect on the Restatement Effective Date are
subsequently classified as capital leases (any such lease, a “Recharacterized
Operating Lease”) because of changes in GAAP (any such change, an “Operating
Lease Recharacterization”), adjustments shall be made to the calculation of the
Fixed Charge Coverage Ratio for the applicable period in order to avoid
including payments in respect of such leases as Fixed Charges except to the
extent that such payments would have constituted Fixed Charges prior to such
changes in GAAP.

 

25



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of:

(i) (A) EBITDA of Holdings and its Subsidiaries for the most recent Test Period
ended on or prior to such date of determination plus (B) only for purposes of
the calculation of the Fixed Charge Coverage Ratio under, and as provided in,
Section 7.02, Permitted Cure Securities minus (C) taxes based on income, profits
or capital, including federal, foreign, state, franchise, excise and similar
taxes (including in respect of repatriated funds), net of cash refunds received,
of Holdings and its Subsidiaries paid in cash during such Test Period, including
any Restricted Payments made to any Parent pursuant to Section 6.08(a)(iv) in
respect of any such taxes minus (D) Unfinanced Capital Expenditures made by
Holdings and its Subsidiaries during such Test Period, to

(ii) Fixed Charges payable by Holdings and its Subsidiaries in cash during such
Test Period;

In calculating the Fixed Charge Coverage Ratio in connection with consummating
any transaction in reliance on a pro forma calculation of the Fixed Charge
Coverage Ratio (each, a “Fixed Charge Transaction”), the amount of Fixed Charges
included in clause (ii) above shall include, without duplication of any payments
already constituting Fixed Charges, all Specified Payments made during the
period from the first day of the relevant Test Period to and including the date
such Fixed Charge Transaction is consummated.

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” has the meaning assigned to such term in
the definition of Excluded Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 4.01(g).

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.05.

“Gasoline Inventory” means Inventory consisting of gasoline, diesel oil, ethanol
fuel, biofuels or any other types of light fuel oils, all of which Inventory
shall be valued at market.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Group Member” means Holdings or any Subsidiary.

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and including any
obligation of the Guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the

 

26



--------------------------------------------------------------------------------

purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Restatement
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
designated as such in writing by Holdings to the Agent and that (a) contributed
5.0% or less of EBITDA for the Test Period most recently ended prior to such
date of determination and (b) had consolidated assets representing 5.0% or less
of the Total Assets of Holdings and the Subsidiaries on the last day of the Test
Period most recently ended prior to such date of determination; provided that
“Immaterial Subsidiaries shall exclude any Subsidiary designated for exclusion
as such pursuant to Section 5.10(e). The Immaterial Subsidiaries as of the
Restatement Effective Date are listed on Schedule 1.01(c).

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse), without duplication, (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by a
bond, debenture, note or other similar instrument, (c) any obligation of such
Person to pay the deferred purchase price of property or services, except
(i) accrued expenses and trade accounts payable that arise in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP,
(d) all Capital Lease Obligations of such Person, (e) all obligations of such
Person in respect of Disqualified Equity Interests, (f) any obligation of such
Person (whether or not contingent) to any other Person in respect of a letter of
credit issued by such other Person, (g) any Swap Obligation or Commodities
Hedging Obligation (the amount of which at any time shall be deemed for purposes
of this Agreement to be equal to the net termination value, if any, that would
be owing by such Person at such time upon close-out or termination at such time,
giving effect to enforceable netting arrangements with respect thereto), (h) any
Indebtedness of others secured by (or for which the holder of such Indebtedness

 

27



--------------------------------------------------------------------------------

has an existing right, contingent or otherwise, to be secured by) a Lien on any
asset of such Person (provided that the amount of such Indebtedness shall be the
lesser of the fair market value of such asset at the date of determination
determined by such Person in good faith and the amount of such Indebtedness of
others so secured) and (i) any Indebtedness of others Guaranteed by such Person.
For all purposes hereof, the Indebtedness of any Person shall exclude purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy warranties or other
unperformed obligations of the seller of such asset (other than earn-out
obligations).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning assigned to such term in Section 3.11(a).

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Instrument” shall have the meaning assigned to such term in Article 9 of the
UCC.

“Intercompany Note” means the Intercompany Subordinated Note, dated as of the
date hereof, substantially in the form of Exhibit H hereto executed by Holdings
and each Subsidiary.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
December 1, 2010, among Holdings, each other Loan Party, the Agent and the Note
and Specified Hedge Representative.

“Interest Election Request” means a request by the Borrower Agent to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, with respect to any period, without duplication, the
sum of:

(1) consolidated interest expense of Holdings and its Restricted Subsidiaries
for such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries, to the extent such expense was deducted (and not added back) in
computing Net Income (including (a) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances
during such period, (b) non-cash interest payments (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Swap Agreements or other Derivative Transactions or Commodities Hedging
Arrangements pursuant to GAAP or Statement of Financial Accounting Standards
No. 133), (c) the interest component of Capital Lease Obligations and (d) net
payments, if any, made (less net payments, if any, received) pursuant to
obligations under interest rate Swap Agreements with respect to Indebtedness,
and excluding (i) accretion or accrual of discounted liabilities not
constituting Indebtedness, (ii) any expense resulting from the discounting of
any Indebtedness in connection with the application of recapitalization
accounting or, if applicable, purchase accounting, (iii) all additional interest
or liquidated damages then owing pursuant to any registration rights agreement
and any comparable “additional interest” or liquidated damages with respect to
other securities designed to compensate the holders thereof for a failure to
publicly register such securities, (iv) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses and amortization of original
issue discount resulting from the issuance of Indebtedness at less than par,
(v) any expensing of commitment and other financing fees, (vi) any interest in
respect of Indebtedness of the type described in clause (h) of the definition
thereof, (vii) any one-time costs associated with breakage in respect of Swap
Agreements for interest rates and (viii) penalties and interest relating to
taxes); plus

 

28



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of Holdings and its Subsidiaries for such
period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, (x) interest on a Capital Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP and (y) the Interest Expense of any Person accrued prior to
the date it becomes a Subsidiary of Holdings or is merged into or consolidated
with Holdings or any of its Subsidiaries shall be excluded.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each January, April, July and October
and the Maturity Date, (b) with respect to any LIBOR Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Rate Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period (or if such day is not a Business Day, the next succeeding
Business Day) and (c) with respect to any Swingline Loan, the day that such Loan
is required to be repaid.

“Interest Period” means (a) with respect to any LIBOR Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to and agreed to by each Lender, twelve months)
thereafter, as the Borrower Agent may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Inventory” has the meaning set forth in Article 9 of the UCC and shall include,
without limitation, (a) all goods intended for sale or lease or for display or
demonstration, (b) all work in process, and (c) all raw materials and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents), (b) debt securities or
debt instruments with a rating of BBB- or higher by S&P or Baa3 by Moody’s or
the equivalent of such rating by such rating organization, or if no rating of
S&P’s or Moody’s then exists, the equivalent of such rating by any other
nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the Borrowers and
their Subsidiaries and (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b) which fund may also
hold immaterial amounts of cash pending investment and/or distribution.

 

29



--------------------------------------------------------------------------------

“IRS” has the meaning assigned to such term in Section 2.17(e).

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Credit Agricole
Corporate and Investment Bank, Deutsche Bank AG – New York Branch, SunTrust
Bank, and Wells Fargo Capital Finance, LLC and any other Revolving Lender
reasonably acceptable to the Borrower Agent and the Agent. Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.10.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Bank of America, N.A.,
and SunTrust Robinson Humphrey, Inc.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, acting
in its individual capacity, and its successors and assigns.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Commitment Amount” shall mean (a) as to each Issuing Bank party hereto as of
the Restatement Effective Date, the commitment amount set forth opposite its
name in Schedule B and (b) as to each Issuing Bank that becomes an Issuing Bank
hereunder after the date hereof, the commitment amount of such Issuing Bank set
forth in the instrument under which such Issuing Bank becomes an Issuing Bank.
The LC Commitment Amount of any Issuing Bank may be changed by written agreement
between the Borrower Agent and such Issuing Bank, without the consent of any
other party hereto.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
on a Letter of Credit.

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of Holdings or any other Loan Party at such time, less (c) the amount
then on deposit in the LC Collateral Account. The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“Lease Expense” means, for any period, all rental expenses of Holdings and its
Subsidiaries during such period under operating leases for real or personal
property (including in connection with Sale and Lease-Back Transactions), but
excluding real estate taxes, insurance costs and common area maintenance charges
and net of sublease income; provided that Lease Expense shall not include
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to an acquisition (including a Permitted Investment) to the extent that such
rental expenses relate to operating leases (i) in effect at the time of (and
immediately prior to) such acquisition and (ii) related to periods prior to such
acquisition, (c) Capital Lease Obligations, all as determined on a consolidated
basis in accordance with GAAP, (d) any rental expenses under the Realty Income
Sale-Leaseback or (e) the effects from applying purchase accounting.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

30



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including each Original Letter of Credit. Pursuant to Section 2.06(a), each
Original Letter of Credit shall be deemed to be a Letter of Credit issued on the
Restatement Effective Date for all purposes of the Loan Documents.

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(b).

“LIBOR Rate” with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion
(provided that the Agent shall have generally selected such page for similarly
situated Borrower) (in each case, the “Screen Rate”) at approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars, then the LIBOR
Rate shall be the Interpolated Rate at such time. “Interpolated Rate” means, at
any time, the rate per annum determined by the Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time; provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that in
no event shall an operating lease be deemed to be a Lien.

“Liquidity Event” means the reasonable determination by the Agent that
(a) Excess Availability at any time is less than the greater of (1) 12.5% of the
lesser of (A) the Total Revolving Commitments and (B) the Borrowing Base and
(2) $37,500,000, or (b) an Event of Default has occurred and is continuing;
provided that the Agent has notified the Borrower Agent thereof. The occurrence
of a Liquidity Event shall be deemed to be continuing unless and until
(i) Excess Availability exceeds the greater of (1) 12.5% of the lesser of
(A) the Total Revolving Commitments and (B) the Borrowing Base and
(2) $37,500,000, for a period of thirty (30) consecutive days and (ii) no Event
of Default shall have occurred and be continuing at any time during the period
referred to in clause (i) above.

“Loan Account” has the meaning assigned to such term in Section 2.26.

“Loan Documents” means this Agreement, any Letters of Credit or Letter of Credit
applications, the Collateral Documents, the Joinder Agreements, any promissory
notes delivered pursuant to Section 2.10(f) and the Intercreditor Agreement and
any amendment, waiver, supplement or other modification or to any of the
foregoing.

 

31



--------------------------------------------------------------------------------

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, each Borrower, each Domestic Subsidiary (other
than any Excluded Subsidiary), Northern Tier Finance Corporation, Northern Tier
Retail Holdings LLC, Northern Tier Oil Transport LLC and any other Person who
becomes a party to this Agreement as a Loan Party pursuant to a Joinder
Agreement, and their respective successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, Protective Advances,
Overadvance Loans and Extended Revolving Loans.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means (a) any event or circumstance that could
reasonably be expected to have a material adverse effect on the business,
assets, financial condition or results of operations of Holdings and its
Restricted Subsidiaries, taken as a whole, (b) a material and adverse effect on
the rights and remedies of the Agent or any Lender under the Loan Documents or
(c) a material and adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their obligations under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements or Commodities
Hedging Obligations, of any one or more of Holdings and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “obligations” of Holdings or any Subsidiary in
respect of any Swap Agreement or Commodities Hedging Obligation at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Holdings or such Subsidiary would be required to pay if such Swap Agreement
or such Commodities Hedging Obligation, as applicable, were terminated at such
time.

“Material Subsidiary” means each Subsidiary, other than an Immaterial
Subsidiary, but in any event including each Borrower whether or not it is an
Immaterial Subsidiary.

“Maturity Date” means September 29, 2019 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof, or in the case of any Extension Series of Extended Revolving
Commitments, the maturity date related thereto.

“Maximum Liability” has the meaning assigned to such term in Section 10.08.

“Monthly Financials Trigger” means the circumstance that, for three
(3) consecutive Business Days, Excess Availability is less than the greater of
(i) 20% of the lesser of (x) the Total Revolving Commitments and (y) the
Borrowing Base and (ii) $60,000,000. A Monthly Financials Trigger shall be
deemed to continue to exist until Excess Availability has equaled or exceeded
the greater of (i) and (ii) above for at least thirty (30) consecutive days.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA.

 

32



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, with respect to any sale, transfer or other
disposition of assets, any Recovery Event, any incurrence or issuance of
Indebtedness or any issuance of Equity Interests (each, a “Proceeds Event”),
(a) the gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of Holdings or
any of the Subsidiaries in respect of such Proceeds Event, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by Holdings
or any of the Subsidiaries in connection with such Proceeds Event (including
withholding taxes imposed on the repatriation of any such proceeds),

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such Proceeds
Event and (y) retained by Holdings or any of the Subsidiaries including any
pension and other post-employment benefit liabilities and liabilities arising
under Environmental Laws or against any indemnification obligations associated
with such transaction; provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Proceeds Event
occurring on the date of such reduction,

(iii) in the case of any Proceeds Event constituting a sale, transfer or
disposition of assets or a Recovery Event by any non-wholly owned Subsidiary,
the pro rata portion of the net cash proceeds thereof (calculated without regard
to this clause (iii)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a wholly owned Subsidiary as a
result thereof,

(iv) in the case of the sale, transfer or other disposition of an asset
(including pursuant to a Sale and Lease-Back Transaction or Recovery Event), the
amount of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset, and

(v) reasonable and customary fees, commissions, expenses (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees), issuance
costs, discounts and other costs paid by Holdings or any of the Subsidiaries, as
applicable, in connection with such Proceeds Event (other than those payable to
Holdings or any Subsidiary), in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application, in each case,
in accordance with GAAP) and changes as a result of the adoption or modification
of accounting policies during such period shall be excluded;

(b) any net after-tax effect of gains or losses attributable to asset
dispositions or abandonments (including any disposal of abandoned or
discontinued operations) or the sale or other disposition of any Equity
Interests of any Person other than in the ordinary course of business as
determined in good faith by Holdings shall be excluded;

 

33



--------------------------------------------------------------------------------

(c) the Net Income for such period of any Person that is not a Subsidiary or is
an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be excluded; provided that Net Income of Holdings shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or to the extent converted into cash
or Cash Equivalents) to Holdings or a Subsidiary thereof in respect of such
period;

(d) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Subsidiaries) in the inventory, property and equipment,
software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items and other noncash charges in
Holdings’ consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(e) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Swap Obligations or other Derivative Transactions or Commodities
Hedging Arrangements shall be excluded;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded;

(h) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition, sale
or disposition, recapitalization, investment, issuance, incurrence or repayment
of Indebtedness, issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Restatement Effective Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case, whether or not successful, shall be excluded;

(i) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any investment, acquisition or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as Holdings has made a
determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is (i) not denied by the
applicable carrier (without any right of appeal thereof) within 180 days and
(ii) in fact indemnified or reimbursed within 365 days of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so indemnified or reimbursed within such 365 days), shall be
excluded;

(j) to the extent covered by insurance and actually reimbursed, expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded;

 

34



--------------------------------------------------------------------------------

(k) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations or other Derivative Transactions or Commodities Hedging
Arrangements and the application of Accounting Standards Codification 815 shall
be excluded (provided, however, that any net realized gains or losses (after any
offset) resulting in such period from Swap Obligations or other Derivative
Transactions and the application of Accounting Standards Codification 815 shall
be included);

(l) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other monetary assets and
liabilities shall be excluded;

(m) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates) shall be
excluded.

In addition, to the extent not already included in the Net Income of Holdings
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Net Income shall include the amount of proceeds received from business
interruption insurance and reimbursements of any expenses and charges that are
covered by indemnification or other reimbursement provisions in connection with
any investment or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement.

“Net Orderly Liquidation Value Percentage” means, with respect to Inventory of
any Person, the orderly liquidation value thereof, net of all costs of
liquidation thereof, as based upon the most recent Inventory appraisal conducted
in accordance with this Agreement and expressed as a percentage of Cost of such
Inventory.

“Non-Cash Charges” mean (a) any impairment charge or asset write-off or
write-down of intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (b) all losses from
investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) the non-cash impact of purchase accounting, (e) the non-cash
impact of accounting changes or restatements and (f) other non-cash charges
(provided that, in each case, that if any non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Gasoline Inventory” means Inventory which is not Gasoline Inventory,
Petroleum Inventory or Other Inventory.

“Non-Ordinary Course Asset Disposition” mean any sale, transfer or other
disposition outside the ordinary course of business by one or more Loan Parties
of Borrowing Base Assets with an applicable value in an aggregate amount in
excess of $7,500,000.

“Non-Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

 

35



--------------------------------------------------------------------------------

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.09.

“Note and Specified Hedge Collateral” has the meaning assigned to such term in
the Intercreditor Agreement.

“Note and Specified Hedge Obligations” has the meaning assigned to such term in
the Intercreditor Agreement.

“Note and Specified Hedge Representative” has the meaning assigned to such term
in the Intercreditor Agreement.

“Note and Specified Hedge Security Documents” has the meaning assigned to such
term in the Intercreditor Agreement.

“Note Refinancing Debt” has the meaning assigned to such term in
Section 6.02(v).

“NTE LP” means Northern Tier Energy LP and shall include its successors.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” mean the collective reference to (a) the due and punctual payment
of (i) the principal of and premium, if any, and interest at the applicable rate
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by a Borrower or
any Subsidiary under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of a Borrower or any other
Loan Party to any of the Secured Parties under this Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrowers under or pursuant to this Agreement
and the other Loan Documents, (c) the due and punctual payment and performance
of all the covenants, agreements, obligations and liabilities of each other Loan
Party under or pursuant to this Agreement or the other Loan Documents, (d) the
due and punctual payment and performance of all Secured Swap Obligations and
(e) the due and punctual payment and performance of all Secured Banking Services
Obligations. Notwithstanding the foregoing, (i) the obligations of Holdings or
any Subsidiary in respect of any Secured Swap Obligations or any Secured Banking
Services Obligations shall be secured and guaranteed pursuant to the Collateral
Documents and the Loan Guaranty only to the extent that, and for so long as, the
other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Loan Guarantors effected in the manner permitted by this Agreement
and the other Credit Document shall not require the consent of the holders of
Secured Swap Obligations or the holders of Secured Banking Services Obligations.

“Operating Lease Recharacterization” has the meaning assigned to such term in
the definition of Fixed Charges.

 

36



--------------------------------------------------------------------------------

“Original Commitments” each Commitment (as defined in the Original Credit
Agreement as in effect immediately prior to the Restatement Effective Date) as
in effect immediately prior to the Restatement Effective Date.

“Original Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Original Letters of Credit” means those Letters of Credit issued and
outstanding as of the Restatement Effective Date and set forth on Schedule
1.01(b).

“Original Obligations” has the meaning assigned to the term “Obligations” in the
Original Credit Agreement.

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Inventory” means Inventory which is not Petroleum Inventory, Gasoline
Inventory or Non-Gasoline Inventory and which cannot be valued at market or by
the Value Reference for the appropriate product and product grades in the
appropriate region of the country.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Overadvance Condition” means and is deemed to exist any time the Total
Revolving Exposure exceeds the Borrowing Base.

“Overadvance Loan” means an ABR Revolving Loan made at a time an Overadvance
Condition exists or which results in an Overadvance Condition.

“Parent” means any direct or indirect parent company of Holdings (a) organized
for the purpose of serving as a direct or indirect parent company of Holdings
and (b) as to which Holdings is a direct or indirect subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, 115 Stat. 272 (2001).

“Paying Borrower” has the meaning assigned to such term in Section 2.25(f).

“Paying Guarantor” has the meaning assigned to such term in Section 10.09.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit H to the
Security Agreement or any other form approved by the Agent.

 

37



--------------------------------------------------------------------------------

“Permitted Cure Security” means (a) common Equity Interests in Holdings or any
Parent and (b) other Equity Interests in Holdings or any Parent in a form
reasonably acceptable to the Agent.

“Permitted Discretion” means a determination made by the Agent in good faith and
in the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment exercised in accordance with the Agent’s customary and
generally applicable credit practices.

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments or other governmental charges (i) not yet
overdue for a period of more than thirty (30) days, (ii) not yet payable,
(iii) not yet subject to penalties for nonpayment, or (iv) which are being
contested in good faith by appropriate actions diligently conducted for which
appropriate reserves have been established in accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, statutory Liens of landlords and Liens on
pipeline and pipeline facilities by operation of law, in each case for sums not
yet overdue for a period of more than thirty (30) days or being contested in
good faith by appropriate actions if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP; and

(c) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(j);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means Western Refining, Inc., a Delaware corporation, and
its Affiliates.

“Permitted Inventory Locations” means each location listed on Schedule 1.01(e)
and from time to time each other location within the United States which
Borrower Agent has notified the Agent is a location at which Inventory of a
Borrower is maintained.

“Permitted Investment” means an Investment by Holdings, any Borrower or any of
their Subsidiaries in the assets or businesses of a Person (including, without
limitation, assets constituting a business unit, line of business or division of
such Person) or in the Equity Interests of a Person; provided that as of the
date of such Investment and after giving effect thereto, (i) no Event of Default
shall have occurred and be continuing or would result therefrom after giving Pro
Forma Effect thereto; (ii) in the case of an acquisition, the acquired assets,
division or Person are in the same or generally related line of business as that
conducted by Holdings and its Subsidiaries during the then current and most
recent fiscal year or businesses reasonably related or ancillary thereto;
(iii) (A) Excess Availability for the 30-day period preceding such Investment
(determined after giving effect to such Investment as if it had been consummated
on the first day of such period) shall not be less than the greater of (1) 20%
of the lesser of (x) the Total Revolving Commitments and (y) the Borrowing Base
as calculated after giving Pro Forma Effect to such Investment and
(2) $60,000,000 or (B) (1) Excess Availability for the 30-day period preceding
such Investment (determined after giving effect to such Investment as if it had
been consummated on the first day of such period) shall not be less than the
greater of (x) 15% of the lesser of (i) the Total Revolving Commitments and
(ii) the Borrowing Base as calculated after giving Pro Forma Effect to such
Investment and (y) $45,000,000 and (2) the Fixed Charge Coverage Ratio, as
calculated after giving Pro Forma Effect to such Investment, is equal to or
exceeds 1.00 to 1.00, recomputed as of the last day of the most recently ended
Test Period; (iv) in the case of an acquisition of Equity Interests, such
acquisition is not opposed by the board of directors (or similar governing body)
of the relevant

 

38



--------------------------------------------------------------------------------

selling Person or the Person whose Equity Interests are being acquired, as
applicable; and (v) in the case of acquisitions of all of the Equity Interests
of any Person, Holdings and the Subsidiaries shall comply, and (if applicable)
shall cause the Acquired Person to comply, with the applicable provisions of
Section 5.10 and the Collateral Documents.

“Permitted Payments” means any Restricted Payment or Restricted Debt Payment
(collectively for the purposes of this definition, “Payments”); provided that
(a) as of the date of such Payment and after giving effect thereto, no Event of
Default shall exist or have occurred and be continuing or would result therefrom
and (b) Excess Availability for the 30-day period preceding such Payment
(determined after giving effect to such Payment as if it had been made on the
first day of such period) shall not be less than the greater of (1) 20% of the
lesser of (x) the Revolving Commitments and (y) the Borrowing Base as calculated
after giving Pro Forma Effect to such Payment and (2) $60,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Inventory” means Inventory consisting of crude oil, petroleum,
refined petroleum products, byproducts and intermediate feedstocks, and other
energy-related commodities, including, without limitation, blend components
commonly used in the petroleum industry to improve characteristics of, or meet
governmental or customer specifications for, petroleum or refined petroleum
products, all of which Inventory shall be valued at market.

“Petroleum Inventory Letter of Credit” means a Letter of Credit issued in
connection with purchases of crude oil that constitutes Petroleum Inventory of
any Borrower.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMCB in connection with extensions of credit to debtors).

“Pro Forma Adjustment” means, with respect to any Pro Forma Entity, the pro
forma increase in EBITDA projected by Holdings in good faith to result from cost
savings in connection with actions taken, committed to be taken or planned to be
taken pursuant to a factually supported plan entered into in connection with the
acquisition of such Pro Forma Entity prior to the time in which such EBITDA is
required to be calculated; provided that (1) such cost savings (x) are factually
supportable and determined in good faith by Holdings, as certified in reasonable
detail to the Agent on or prior to the date of the relevant acquisition and
(y) do not exceed the actual cost savings expected in good faith to be realized
by the relevant Group Member during the Test Period commencing with the date as
of which EBITDA is being determined (as opposed to the annualized impact of such
cost savings) and (2) the aggregate amount of Pro Forma Adjustments shall not
exceed for any Test Period, 10% of EBITDA for such Test Period (calculated
without giving effect to any adjustments made pursuant to such clause (a)(vi) or
such Pro Forma Adjustments).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that all Specified
Transactions (including, for avoidance of doubt, any Specified Transactions made
during the period from the first day of the relevant

 

39



--------------------------------------------------------------------------------

test period through the date of the Specified Transaction giving rise to the
need to determine such compliance) and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) operations and comprehensive
income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (i) in the case of a
sale, transfer or other disposition of all or substantially all Equity Interests
in any Subsidiary or any division, product line, or facility used for operations
of any Subsidiary, shall be excluded, and (ii) in the case of a Permitted
Investment or investment described in the definition of the term “Specified
Transaction”, shall be included, (b) any retirement or repayment of Indebtedness
and (c) any Indebtedness incurred or assumed by any Subsidiary in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of EBITDA and give effect to (1) events that are (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Subsidiaries and (z) factually supportable and (2) at the option of
Holdings, Pro Forma Adjustments (except that Holdings may elect the option
described in this clause (2) solely in the case of any calculation of the Fixed
Charge Coverage Ratio for the purposes of Section 6.01(k)(iii)). For the
avoidance of doubt, any pro forma basis, compliance or effect for acquisitions
or dispositions will include the corresponding impact on interest, capital
expenditures and, if any, other fixed charges.

“Pro Forma Entity” means any Acquired Entity or Business.

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975(c) of the Code.

“Projections” means any projections or forward-looking statements of Holdings
and the Subsidiaries furnished to the Lenders or the Agent by or on behalf of
Holdings or any of the Subsidiaries prior to the Restatement Effective Date.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Purchasing Debt Affiliate” means any Affiliate of Holdings, other than Holdings
and the Subsidiaries.

“Qualified Debt” means any Indebtedness incurred by Holdings or any Parent which
(a) does not mature, and is not mandatorily redeemable pursuant to a sinking
fund obligation or otherwise, prior to a date that is six months after the
Maturity Date, (b) does not require the payment of any cash interest or any
other scheduled cash payment prior to the earlier of (i) the date that is six
months after the Maturity Date and (ii) the date on which all Obligations (or
any refinancing or series of refinancings thereof) have been paid in full and
the Commitments (or any refinancing or series of refinancings thereof) have been
terminated, and (c) in the case of Indebtedness incurred by Holdings, is
subordinated in right of payment to payment of the Obligations of Holdings on
terms reasonably satisfactory to the Agent.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any

 

40



--------------------------------------------------------------------------------

regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Realty Income Sale-Leaseback” means a Sale and Lease-Back Transaction
consummated on December 1, 2010 with Realty Income Properties 3, LLC (“Realty
Income”) through which Northern Tier Investors LLC sells the real property
interests associated with 135 Speedway SuperAmerica convenience stores and
SuperMom’s Bakery to Realty Income and Realty Income leases those properties
back to Northern Tier Retail LLC and Northern Tier Bakery LLC, respectively, on
a long-term basis.

“Receivables” means Accounts.

“Recovery Event” has the meaning specified in Section 6.05(f).

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees, agents,
advisors, other representatives and controlling persons of such Person and such
Person’s Affiliates.

“Rent Reserve” means (a) other than with respect to any Eligible Carrier, an
amount approximately equal to two months’ aggregate rent or storage fees payable
by the Borrowers on all leased properties in respect of which landlord’s or
warehouseman’s waivers, in form and substance reasonably acceptable to the
Agent, or Collateral Access Agreements, are not in effect and (b) with respect
to any Eligible Carrier, such amount as the Agent in its Permitted Discretion
shall from time to time establish for such Eligible Carrier (for the payment of,
among other things, transportation fees and terminaling fees) after consultation
with the Borrower Agent.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Report” means reports prepared by the Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the Loan
Parties’ assets from information furnished by or on behalf of the Loan Parties,
after the Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Agent, subject
to the provisions of Section 9.12.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived.

“Required Lenders” means, at any time and subject to the limitations set forth
in Section 9.04(g), Revolving Lenders having Revolving Exposure and unused
Revolving Commitments representing more than 50% of the sum of the Total
Revolving Exposure and unused Revolving

 

41



--------------------------------------------------------------------------------

Commitments at such time; provided that (i) the Revolving Exposure and unused
Revolving Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders at any time and (ii) if any Extended
Revolving Commitments are outstanding, such Commitments shall be included in the
determination of the Required Lenders.

“Required Reserve Notice” means (a) so long as no Event of Default has occurred
and is continuing, at least three (3) Business Days’ advance notice to the
Borrower Agent, and (b) if an Event of Default has occurred and is continuing,
one (1) Business Day’s advance notice to the Borrower Agent.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person
(collectively, the “Constitutional Documents”), and any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means all (if any) Availability Reserves (including Dilution
Reserves, First Purchaser Reserves, Rent Reserves and, if a Liquidity Event
exists, Secured Banking Services Reserves and Secured Swap Reserves), and any
and all other reserves which the Agent deems necessary in its Permitted
Discretion.

“Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of the Loan Documents, and, as to any document delivered on the Restatement
Effective Date (but subject to the express requirements set forth in Article
IV), shall include any secretary or assistant secretary of a Loan Party. Any
document delivered under the Loan Documents that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date was September 29, 2014.

“Restricted Debt Payment” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Indebtedness” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or any option, warrant or other right to acquire any such
Equity Interests in Holdings; provided, however, that payments made in
connection with the cashless exercise of options shall not constitute a
Restricted Payment.

 

42



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Borrowing” means a request for Revolving Loans.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Protective Advances, Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Revolving Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.23. The initial amount of each Revolving Lender’s Revolving Commitment
is set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.23(b).

“Revolving Commitment Increase Date” has the meaning assigned to such term in
Section 2.23(b).

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amounts of Swingline Loans and Protective Advances outstanding at such
time.

“Revolving Extension Request” has the meaning assigned to such term in
Section 2.27(a).

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure. Unless the context otherwise
requires, the term “Revolving Lenders” includes the Swingline Lender.

“Revolving Loan” means the loans and advances made by the Revolving Lenders
pursuant to this Agreement, including a Loan made pursuant to Section 2.01,
Swingline Loans and Protective Advances.

“S&P” means Standard & Poor’s Financial Services LLC and any successor to its
rating agency business.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of the Treasury or the United States Department of
State.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

 

43



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury or the United
States Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned 50 percent or more by any Person or
Persons referenced in clause (a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Section 2.27 Additional Agreement” has the meaning assigned to such term in
Section 2.27(c).

“Secured Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Secured Banking Services Reserves” means all Reserves which the Agent from time
to time after the occurrence and during the continuation of a Liquidity Event
establishes in its Permitted Discretion as being appropriate to reflect
reasonably anticipated Secured Banking Services Obligations then provided or
outstanding.

“Secured Commodities Hedging Counterparty” means, with respect to any
Commodities Hedging Agreement with Holdings or any Subsidiary, any Person that
at the time of entering into such Commodities Hedging Agreement was a holder of
Senior Secured Notes or any Affiliate thereof.

“Secured Commodities Hedging Obligations” means, with respect to any Person, all
Commodities Hedging Obligations of such Person owing to a Secured Commodities
Hedging Counterparty that are secured by a Lien on the Note and Specified Hedge
Collateral that is pari passu with the Lien securing the Senior Secured Notes on
such Note and Specified Hedge Collateral. For the avoidance of doubt, unless
otherwise agreed by Aron and the applicable Loan Parties, all Commodities
Hedging Obligations owing to Aron under the Aron Commodity Hedging Agreement
shall constitute Secured Commodities Hedging Obligations. For the avoidance of
doubt, Secured Commodities Hedging Obligations shall not include Secured Swap
Obligations.

“Secured Obligations” means all Obligations.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Secured Swap Obligations” means all Swap Obligations owing to the Agent, a
Joint Lead Arranger, a Revolving Lender or any Affiliate thereof and with
respect to which the Borrower Agent (or other Loan Party) and the Revolving
Lender or other Person referred to above in this definition party thereto shall
have delivered written notice to the Agent, at or prior to the time that the
Swap Agreement relating to such obligation is entered into or, if later, the
time that such Revolving Lender becomes a party to this Agreement, that such a
transaction has been entered into and that it constitutes a Secured Swap
Obligation entitled to the benefits of the Collateral Documents and the
Intercreditor Agreement. For the avoidance of doubt, Secured Swap Obligations
shall not include Secured Commodities Hedging Obligations.

 

44



--------------------------------------------------------------------------------

“Secured Swap Reserves” means all Reserves which the Agent from time to time
establishes in its Permitted Discretion with the consent of the Borrower Agent
as being appropriate to reflect reasonably anticipated Secured Swap Obligations
then provided or outstanding.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties and the Agent.

“Senior Secured Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Consolidated Total Indebtedness of Holdings and its
Subsidiaries as of the last day of the most recent Test Period ended on or prior
to such date of determination, which Indebtedness is secured by Liens (in any
event including Capital Lease Obligations), less an amount equal to the amount
of any cash and Cash Equivalents of Holdings and its Subsidiaries as of such
date, to (b) EBITDA of Holdings and its Subsidiaries for such Test Period.

“Senior Secured Note Documents” means the Senior Secured Note Indenture and all
other instruments, agreements and other documents evidencing the Senior Secured
Notes or providing for any Guarantee or other right in respect thereof.

“Senior Secured Note Indenture” means the indenture under which the Senior
Secured Notes are issued.

“Senior Secured Notes” means Holdings’ and Northern Tier Finance Corporation’s
7.125% Senior Secured Notes due 2020, in an initial aggregate principal amount
of $275,000,000 which may be increased by an additional aggregate principal
amount of $75,000,000 on or after the Restatement Effective Date.

“Settlement” and “Settlement Date” have the meanings assigned to such terms in
Section 2.05(b).

“SPC” has the meaning assigned to such term in Section 9.04(e).

“Specified Existing Revolving Commitment Class” has the meaning assigned to such
term in Section 2.27.

“Specified Obligations” means (a) the obligations of the Borrowers under the
Loan Documents to pay principal (including reimbursement obligations with
respect to Letters of Credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any insolvency or liquidation proceeding at the rate, including any applicable
post-default rate, specified in the applicable agreement), premium (if any),
fees, indemnifications, reimbursements, expenses, damages and other liabilities
payable under the Loan Documents and (b) obligations of any Loan Guarantor in
respect of the foregoing pursuant to the Loan Guaranty.

“Specified Payment” means any Restricted Payment pursuant to
Section 6.08(a)(viii) or (x).

“Specified Transaction” means, with respect to any period, any Investment
(including any acquisition), sale, transfer or other disposition of assets,
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or other event, in each case that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.

 

45



--------------------------------------------------------------------------------

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations on
terms reasonably satisfactory to the Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means, unless the context otherwise requires, a subsidiary of
Holdings. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of Holdings or any of its
Subsidiaries for purposes of this Agreement.

“Super Majority Lenders” means, at any time and subject to the limitations set
forth in Section 9.04(g), Revolving Lenders having Revolving Exposure and unused
Revolving Commitments representing more than 66  2⁄3% of the sum of the Total
Revolving Exposure and unused Revolving Commitments at such time; provided that
(i) the Revolving Exposure and unused Revolving Commitments of any Defaulting
Lender shall be disregarded in the determination of the Super Majority Lenders
at any time and (ii) if any Extended Revolving Commitments are outstanding, such
Commitments shall be included in the determination of the Super Majority
Lenders.

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means any agreement with respect to any Derivative Transaction
between Holdings or any Subsidiary and any other Person.

“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swingline Exposure” means, with respect to any Revolving Lender, at any time,
the sum of (a) such Revolving Lender’s Applicable Percentage of the Swingline
Loans outstanding at such time related to Swingline Loans other than any
Swingline Loans made by such Revolving Lender in its capacity as Swingline
Lender and (b) if such Lender shall be the Swingline Lender, the aggregate
principal amount of all Swingline Loans made by such Lender outstanding at such
time (to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

46



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the date on which all Obligations are indefeasibly paid
in full in cash (other than Secured Swap Obligations, Secured Banking Services
Obligations and any contingent or inchoate obligations not then due and payable)
and the Commitments and all Letters of Credit are terminated (other than Letters
of Credit that have been cash collateralized on terms set forth in
Section 2.06(j) or back-stopped following the termination of the Commitments).

“Test Period” means, for any determination under this Agreement, the period of
twelve consecutive fiscal months then last ended and for which financial
statements have been delivered to the Agent pursuant to Section 5.01(a) or
Section 5.01(b), as applicable.

“Total Assets” means the total assets of Holdings and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent balance sheet of Holdings or such other Person as may be expressly
stated.

“Total Revolving Commitments” means, at any time, the sum of all the Revolving
Commitments of the Revolving Lenders at such time. The amount of the Total
Revolving Commitments as of the Restatement Effective Date is $500,000,000.

“Total Revolving Exposure” means, at any time, the aggregate amount of the
Revolving Exposure of all the Revolving Lenders outstanding at such time.

“Transaction Expenses” means any fees or expenses incurred or paid by or on
behalf of the Holdings or any of its Subsidiaries in connection with the
Transactions and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the amendment and restatement of the
Original Credit Agreement and execution of this Agreement and related documents
hereto, (b) the issuance of the additional Senior Secured Notes and the use of
proceeds thereof, (c) the issuance of Letters of Credit on the Restatement
Effective Date (including each Original Letter of Credit deemed to be a Letter
of Credit pursuant to Section 2.06(a)) and the use thereof, (d) the consummation
of any other transactions connected with the foregoing and (e) the payment of
Transaction Expenses.

“Trigger Event” means, at any time, that Excess Availability is less than the
greater of (a) $37,500,000 and (b) 12.5% of the lesser of (i) the Total
Revolving Commitments and (ii) the Borrowing Base. Upon the occurrence of any
Trigger Event, such Trigger Event shall be deemed to be continuing
notwithstanding that Excess Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until Excess Availability exceeds
such amount for thirty (30) consecutive days, in which event such Trigger Event
shall be deemed not to be continuing on the later of (A) the last day of such
30-day period and (B) if an Event of Default is in existence on such last day,
the next succeeding date on which no Event of Default remains in existence.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

47



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from any Net Cash Proceeds.

“Uncontrolled Cash” means all amounts from time to time on deposit in the
Designated Disbursement Account.

“Unrestricted Subsidiary” means any Subsidiary of Holdings designated by
Holdings as an Unrestricted Subsidiary hereunder by written notice to the Agent
in accordance with Section 5.11(a).

“Value” with reference to the value of relevant Eligible Inventory, on any date,
means cost thereof calculated on a FIFO (or first in, first out) accounting
basis as determined in accordance with GAAP, and with reference to Eligible
Receivables, means the book value thereof determined in accordance with GAAP.

“Value Reference” means Platts Oilgram Price Report or OPIS or such other
reference as the Agent reasonably determines, in consultation with the Borrower
Agent, to be more accurate.

“Western Loans” has the meaning assigned to such term in Section 6.01(p).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Rate Loan”) or by Class and Type (e.g., a
“LIBOR Rate Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Rate
Borrowing”) or by Class and Type (e.g., a “LIBOR Rate Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendment and
restatements, extensions, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

48



--------------------------------------------------------------------------------

SECTION 1.04 Realty Income Sale-Leaseback. Notwithstanding anything to the
contrary in this Agreement or any accounting treatment thereof, the Realty
Income Sale-Leaseback shall be treated as an operating lease, and not a Capital
Lease Obligation, for all purposes of this Agreement.

SECTION 1.05 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time (except that,
notwithstanding anything to the contrary herein, (x) all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Accounting
Standard Codification 470-20 or Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings or any Subsidiary at “fair value”, as defined therein)
and (y) for purposes of determining compliance with any provision of this
Agreement, the determination of whether a lease is an operating lease or a
capital lease shall be made without giving effect to any Operating Lease
Recharacterization; provided that, if Holdings notifies the Agent that Holdings
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Agent notifies
Holdings that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance with the provisions of
Section 9.02.

ARTICLE II.

THE CREDITS

SECTION 2.01 Revolving Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) the sum of
such Revolving Lender’s LC Exposure, Swingline Exposure, Protective Advances and
Revolving Loans exceeding such Revolving Lender’s Revolving Commitment or
(ii) the Total Revolving Exposures exceeding the lesser of (x) the Total
Revolving Commitments and (y) the Borrowing Base (subject to the Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvance
Loans pursuant to the terms of Section 2.04). Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
repay and reborrow Revolving Loans.

SECTION 2.02 Revolving Loans and Borrowings

(a) Each Revolving Loan (other than a Swingline Loan or a Protective Advance)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Revolving Lenders ratably in accordance with their respective
Commitments of the applicable Class. Any Protective Advance and any Swingline
Loan shall be made in accordance with the procedures set forth in Sections 2.04
and 2.05, respectively.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Rate Loans as the Borrower Agent may request in
accordance herewith. Each Swingline Loan and each Protective Advance shall be an
ABR Loan. Each Revolving Lender at its option may make any LIBOR Rate Loan by
causing any domestic or foreign branch or Affiliate of such Revolving Lender to
make such Revolving Loan; provided that (i) any exercise of such option shall
not affect the obligation of the Borrowers to repay such Revolving Loan in
accordance with the terms of this

 

49



--------------------------------------------------------------------------------

Agreement and (ii) in exercising such option, such Revolving Lender shall use
reasonable efforts to minimize any increase in the Adjusted LIBOR Rate or
increased costs to the Borrowers resulting therefrom (which obligation of such
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it otherwise determines would be disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.15 shall apply).

(c) At the commencement of each Interest Period for any LIBOR Rate Revolving
Borrowing, such Revolving Borrowing shall comprise an aggregate principal amount
that is an integral multiple of $500,000 and not less than $1,000,000. Each ABR
Revolving Borrowing when made shall be in a minimum principal amount of
$500,000; provided that an ABR Revolving Borrowing may be made in a lesser
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Revolving Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten different Interest Periods in
effect for LIBOR Rate Revolving Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower Agent
shall not be entitled to request, or to elect to convert or continue, any
Revolving Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Agent shall notify the Agent of such request either in
writing by delivery of a Borrowing Request (by hand or facsimile) signed by the
Borrower Agent or by telephone (a) in the case of a LIBOR Rate Borrowing, not
later than 12:00 noon, New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing (including
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e)), not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Agent of a written Borrowing Request signed by the
Borrower Agent. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the Borrower and the aggregate amount of the requested Revolving
Borrowing;

(ii) the date of such Revolving Borrowing, which shall be a Business Day;

(iii) whether such Revolving Borrowing is to be an ABR Borrowing or a LIBOR Rate
Borrowing;

(iv) in the case of a LIBOR Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested LIBOR Rate Borrowing, then the
Borrower Agent shall be deemed to have selected an Interest Period of

 

50



--------------------------------------------------------------------------------

one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Protective Advances and Overadvance Loans. (a) Subject to the
limitations set forth below (and notwithstanding anything to the contrary in
Section 4.02), the Agent is authorized by the Borrowers and the Revolving
Lenders, from time to time in the Agent’s sole discretion (but shall have
absolutely no obligation), to make Loans to the Borrowers, on behalf of all
Lenders whether or not any condition precedent set forth in Section 4.02 has not
been satisfied or waived, including the failure to comply with the conditions
set forth in Section 2.01, which the Agent, in its Permitted Discretion, deems
necessary or desirable (x) to preserve or protect the Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (z) to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(each such Loan, a “Protective Advance”). Any Protective Advance may be made in
a principal amount that would cause the Total Revolving Exposure to exceed the
Borrowing Base; provided that no Protective Advance may be made to the extent
that, after giving effect to such Protective Advance (together with the
outstanding principal amount of any outstanding Protective Advances), the
aggregate principal amount of Protective Advances outstanding hereunder would
exceed, as determined on the date of such proposed Protective Advance, and is
not known by the Agent to exceed, together with Overadvance Loans described in
Section 2.04(c), 10% of the Borrowing Base at such time, or to exist for more
than thirty (30) consecutive Business Days or more than forty-five (45) Business
Days in any twelve month period, and provided, further, that, the aggregate
amount of outstanding Protective Advances plus any Overadvance Loans described
in Section 2.04(c) plus the aggregate of all other Revolving Exposure shall not
exceed the Total Revolving Commitments. Protective Advances may be made even if
the conditions precedent set forth in Section 4.02 have not been satisfied or
waived. The Agent agrees to use reasonable efforts to deliver prompt notice to
the Lenders of any Protective Advance or Overadvance Loan. Each Protective
Advance shall be secured by the Liens in favor of the Agent in and to the
Collateral and shall constitute Obligations hereunder. The Agent’s authorization
to make Protective Advances may be revoked at any time by the Required Lenders.
Any such revocation must be in writing and shall become effective prospectively
upon the Agent’s receipt thereof. The making of a Protective Advance on any one
occasion shall not obligate the Agent to make any Protective Advance on any
other occasion. At any time that the conditions precedent set forth in
Section 4.02 have been satisfied or waived, the Agent may request the Revolving
Lenders to make a Revolving Loan to repay a Protective Advance. At any other
time, the Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Agent (whether before or
after the occurrence of a Default), each Revolving Lender shall be deemed,
without further action by any party hereto, unconditionally and irrevocably to
have purchased from the Agent without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any Revolving
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Agent shall promptly distribute to such Revolving Lender, such
Revolving Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Protective Advance.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Section 2.04 or this Agreement or the other Loan Documents and whether or not a
Default or Event of Default exists at the time, the Agent may require all
Revolving Lenders to honor requests or deemed requests by the Borrowers for
Revolving Loans at a time that an Overadvance Condition exists or which would
result in an Overadvance Condition and each Lender shall be obligated to
continue to make its

 

51



--------------------------------------------------------------------------------

Applicable Percentage of any such Overadvance Loan up to a maximum amount
outstanding equal to its Revolving Commitment, so long as such Overadvance Loan
is not known by the Agent to exceed, together with Protective Advances described
in Section 2.04(a), 10% of the Borrowing Base at such time or to exist for more
than thirty (30) consecutive Business Days or more than forty-five (45) Business
Days in any twelve month period.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its discretion, and in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.05, make
available Swingline Loans to the Borrowers from time to time during the
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $45,000,000, (ii) the Total Revolving Exposures
exceeding the lesser of the Total Revolving Commitments and the Borrowing Base,
or (iii) the sum of (x) the aggregate principal amount of outstanding Swingline
Loans made by such Swingline Lender, (y) the aggregate principal amount of
outstanding Revolving Loans made by such Swingline Lender (in its capacity as a
Revolving Lender) and (z) the L/C Exposure of such Swingline Lender (in its
capacity as a Revolving Lender) shall not exceed its Revolving Commitment then
in effect; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans. To request a Swingline Loan,
the Borrower Agent shall notify the Agent of such request by telephone
(confirmed by facsimile), not later than 1:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower Agent. The Swingline Lender
shall make each Swingline Loan available to the Borrowers by means of a credit
to the Funding Account or otherwise in accordance with the instructions of the
Borrower Agent (including, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank, and in the case of repayment of
another Loan or fees or expenses as provided by Section 2.18(c), by remittance
to the Agent to be distributed to the Lenders) on the requested date of such
Swingline Loan.

(b) To facilitate administration of the Revolving Loans, the Revolving Lenders
and the Agent agree (which agreement is solely among them, and not for the
benefit of or enforceable by any Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans and the Swingline Loans and the Protective
Advances shall take place on a periodic basis in accordance with this clause
(b). The Agent shall request settlement (a “Settlement”) with the Revolving
Lenders on at least a weekly basis, or on a more frequent basis if so determined
by the Agent, (A) on behalf of the Swingline Lender, with respect to each
outstanding Swingline Loan and (B) with respect to collections received, in each
case, by notifying the Revolving Lenders of such requested Settlement by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:30 p.m. New York City Time, on the date of such
requested Settlement (the “Settlement Date”). Each Revolving Lender (other than
the Swingline Lender, in the case of Swingline Loans) shall make the amount of
such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the Swingline Loans with respect to which Settlement is requested
available to the Agent, to such account of the Agent as the Agent may designate,
not later than 3:30 p.m., New York City time, on the Settlement Date applicable
thereto, which may occur before or after the occurrence or during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article IV have then been satisfied
without regard to any minimum amount specified therein. Such amounts made
available to the Agent shall be applied against the amounts of the applicable
Swingline Loan and, together with the portion of such Swingline Loan
representing the Swingline Lender’s pro rata share thereof, shall constitute
Revolving Loans of the

 

52



--------------------------------------------------------------------------------

Revolving Lenders. If any such amount is not made available to the Agent by any
Revolving Lender on the Settlement Date applicable thereto, the Agent shall, on
behalf of the Swingline Lender with respect to each outstanding Swingline Loan,
be entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Federal Funds Effective Rate for the first three
days from and after the Settlement Date and thereafter at the interest rate then
applicable to Revolving Loans. Between Settlement Dates the Agent may pay over
to the Swingline Lender any payments received by the Agent, which in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Swingline Lender’s Revolving Loans or
Swingline Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Swingline
Lender’s Revolving Loans, the Swingline Lender shall pay to the Agent for the
accounts of the Revolving Lenders, to be applied to the outstanding Revolving
Loans of such Revolving Lenders, an amount such that each Revolving Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its
Applicable Percentage of the Revolving Loans. During the period between
Settlement Dates, the Swingline Lender with respect to Swingline Loans, the
Agent with respect to Protective Advances and each Revolving Lender with respect
to its Revolving Loans shall be entitled to interest thereon at the applicable
rate or rates payable under this Agreement.

(c) In addition, the Swingline Lender may by written notice given to the Agent
not later than 1:00 p.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Revolving Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Agent shall notify the Borrower Agent of any participations in any Swingline
Loan acquired pursuant to this paragraph. Any amounts received by the Swingline
Lender from the Borrowers (or other party on behalf of any Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Agent; any such
amounts received by the Agent shall be promptly remitted by the Agent to the
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or the Agent,
as applicable, if and to the extent such payment is required to be refunded to
any Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrowers of any default in the
payment thereof.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, (i) each Issuing Bank agrees, in reliance upon the agreements
of the other Revolving Lenders set forth in this Section 2.06, (A) from time to
time on any Business Day during the period from the Restatement Effective Date
to but not including the 5th Business Day prior to the Maturity Date, upon the
request of the Borrower Agent, to issue Letters of Credit denominated in Dollars
only and issued on sight basis only for the account of one or more of the
Borrowers (or any other Subsidiary so long as the

 

53



--------------------------------------------------------------------------------

Borrower Agent is a joint and several co-applicant, and references to the
Borrower Agent or a “Borrower” in this Section 2.06 shall be deemed to include
reference to such Subsidiary) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.06(b), and (B) to honor drafts under
the Letters of Credit, and (ii) the Revolving Lenders severally agree to
participate in the Letters of Credit issued pursuant to Section 2.06(d).
Notwithstanding the foregoing, each Original Letter of Credit shall be deemed to
be a Letter of Credit issued on the Restatement Effective Date under this
Agreement and for all purposes of the Loan Documents. Subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Agent shall hand
deliver or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Agent, at least three (3) Business Days, in
advance of the requested date of issuance (or such shorter period as is
acceptable to the applicable Issuing Bank), a request to issue in the form of
Exhibit E attached hereto (each a “Letter of Credit Request”). To request an
amendment, extension or renewal of a Letter of Credit, the Borrower Agent shall
submit such a request on its letterhead, addressed to the applicable Issuing
Bank (with a copy to the Agent) at least three (3) Business Days, in advance of
the requested date of amendment, extension or renewal, identifying the Letter of
Credit to be amended, renewed or extended, and specifying the proposed date
(which shall be a Business Day) and other details of the amendment, extension or
renewal. Requests for issuance, amendment, renewal or extension must be
accompanied by such other information as shall be necessary to issue, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower Agent also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower Agent to, or entered
into by the Borrower Agent or any Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. A Letter of Credit shall be issued, amended, renewed or extended
if (and on issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the Total Revolving Commitments (giving effect to any
Revolving Commitment Increase) , (ii) the Total Revolving Exposures shall not
exceed the lesser of the Total Revolving Commitments and the Borrowing Base, and
(iii) no Issuing Bank shall be required to issue Letters of Credit in an
aggregate outstanding amount exceeding such Issuing Bank’s LC Commitment Amount.
Promptly after the delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower Agent and
the Agent a true and complete copy of such Letter of Credit or amendment. Upon
receipt of such Letter of Credit or amendment, the Agent shall notify the
Revolving Lenders, in writing, of such Letter of Credit or amendment, and if so
requested by a Revolving Lender the Agent will provide such Revolving Lender
with copies of such Letter of Credit or amendment. Each Issuing Bank shall, on
the first Business Day of each week, submit to the Agent, by facsimile, a report
detailing the daily aggregate total of Letters of Credit for the previous
calendar week.

(c) Expiration Date. Each Letter of Credit shall expire not later than the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit and (ii) the date that is five (5) Business Days prior to the Maturity
Date (except as otherwise expressly provided below); provided that any Letter of
Credit may provide for the automatic extension thereof for any number of
additional periods each of up to one year in duration (none of which, in any
event, shall extend beyond the date referred to in

 

54



--------------------------------------------------------------------------------

clause (ii) of this paragraph (c), except to the extent that the relevant Letter
of Credit is or will be cash collateralized or supported by another letter of
credit, in each case pursuant to arrangements reasonably satisfactory to the
applicable Issuing Bank and the Agent).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section 2.06, or of any reimbursement payment
required to be refunded to any Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the Business Day immediately
following the date the Borrower Agent receives notice of such LC Disbursement
under paragraph (g) of this Section 2.06; provided that the Borrower Agent may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrowers fail to make such payment when due, the Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Agent shall promptly pay
to the applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Agent of any payment from the
Borrowers pursuant to this paragraph, the Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or

 

55



--------------------------------------------------------------------------------

provide a right of setoff against, any Borrower’s obligations hereunder. Neither
the Agent, the Revolving Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to the Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by any Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the Borrower Agent by telephone (confirmed by facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank)) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at the
written request of the Borrower Agent and without the consent of the Agent at
any time by written agreement among the Borrower Agent, the replaced Issuing
Bank and the successor Issuing Bank (which shall be reasonably acceptable to the
Agent), and acknowledged by the Agent. The Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term

 

56



--------------------------------------------------------------------------------

“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, (B) Excess Availability shall at any time be less than zero, (C) the
Maturity Date shall occur or (D) if and to the extent required in accordance
with the provisions of Section 2.28, on the Business Day that the Borrower Agent
receives notice from the Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, upon such demand, the Borrowers shall
deposit, in an account with the Agent, in the name of the Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the LC Exposure as of such date; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (g) or (h) of Section 7.01. Such
deposit shall be held by the Agent as collateral for the payment and performance
of the Secured Obligations in accordance with the provisions of this paragraph
(j). The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and each Borrower hereby grants
the Agent a security interest in the LC Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Agent and at the Borrowers’ risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Agent to reimburse the applicable Issuing Bank for
expenses, fees and LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (together with all interest and
other earnings with respect thereto, to the extent not applied as aforesaid)
shall be returned promptly to the Borrower Agent but in no event later than
three (3) Business Days after such Event of Default has been cured or waived.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders in an amount equal to such Lender’s Applicable Percentage; provided
that, Swingline Loans shall be made as provided in Section 2.05. The Agent will
make such Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to the Funding Account or as otherwise directed by the
Borrower Agent; provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Agent to the applicable Issuing Bank and (ii) a Protective
Advance shall be retained by the Agent to be applied as contemplated by
Section 2.04 (and the Agent shall, upon the request of the Borrower Agent,
deliver to the Borrower Agent a reasonably detailed accounting of such
application).

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available

 

57



--------------------------------------------------------------------------------

to the Borrowers a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrowers, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Agent or any Borrower or any
Loan Party may have against any Lender as a result of any default by such Lender
hereunder.

SECTION 2.08 Type; Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Agent may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a LIBOR Rate Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.08. The Borrower Agent may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.08 shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Agent shall
notify the Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower Agent were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be confirmed promptly by hand delivery or facsimile to the Agent
of a written Interest Election Request in a form approved by the Agent and
signed by the Borrower Agent.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

58



--------------------------------------------------------------------------------

If any such Interest Election Request requests a LIBOR Rate Borrowing but does
not specify an Interest Period, then the Borrower Agent shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower Agent fails to deliver a timely Interest Election Request
with respect to a LIBOR Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Borrower Agent, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing with respect to Revolving Loans may be
converted to or continued as a LIBOR Rate Borrowing and (ii) unless repaid, each
LIBOR Rate Borrowing shall be converted to an ABR Borrowing at the end of the
then-current Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, all Revolving Commitments shall terminate on the Maturity
Date applicable to them and each Extension Series of Extended Revolving Credit
Commitments shall terminate on the Maturity Date applicable to such Series.

(b) Upon delivering the notice required by Section 2.09(d), the Borrower Agent
may at any time terminate the Revolving Commitments upon (i) the payment in full
of all outstanding Revolving Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Letters of Credit
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the Agent of a cash deposit (or at the discretion of the Agent a back up standby
letter of credit reasonably satisfactory to the Agent) equal to 103% of the LC
Exposure as of such date) and (iii) the payment in full of all accrued and
unpaid fees and all reimbursable expenses then due and payable under the Loan
Documents.

(c) Upon delivering the notice required by Section 2.09(d), the Borrower Agent
may from time to time reduce the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000, (ii) the Borrower Agent shall
not reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the Total
Revolving Exposures would exceed the lesser of the Total Revolving Commitments
and the Borrowing Base and (iii) any such reduction shall apply proportionately
and permanently to reduce the Revolving Commitments of each of the Revolving
Lenders, except that, notwithstanding the foregoing, in connection with the
establishment on any date of any Extended Revolving Commitments pursuant to
Section 2.27, the Revolving Commitments of any one or more Lenders providing any
such Extended Revolving Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Commitments so extended on such date (provided
that (x) after giving effect to any such reduction and to the repayment of any
Revolving Loans made on such date, the Revolving Exposure of any such Lender
does not exceed lesser of the Revolving Commitment thereof and its Applicable
Percentage of the Borrowing Base (such Revolving Exposure, Revolving Commitment
and Applicable Percentage being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Revolving Commitment and any exposure
in respect thereof) and (y) for the avoidance of doubt, any such repayment of
Revolving Loans contemplated by the preceding clause shall be made in compliance
with the requirements of Section 2.18 with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any exchange pursuant to Section 2.27 of Revolving Commitments and Revolving
Loans into Extended Revolving Commitments and Extended Revolving Loans,
respectively, and prior to any reduction being made to the Revolving Commitment
of any other Lender).

 

59



--------------------------------------------------------------------------------

(d) The Borrower Agent shall notify the Agent of any election to terminate or
reduce the Revolving Commitments under paragraph (b) or (c) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Revolving Lenders of
the contents thereof. Any termination or reduction of the Revolving Commitments
pursuant to this Section 2.09 shall be permanent.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Agent for the account of each
Revolving Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Agent, (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and five (5) Business Days after such Swingline
Loan is made and (iv) to the Agent for the account of each Extending Lender of
each Extension Series, the then unpaid principal amount of each Extended
Revolving Loan of such Extension Series on the Maturity Date for such Extension
Series; provided that on each date that a Revolving Loan is made while any
Swingline Loan or Protective Advance is outstanding, the Borrowers shall repay
all such Swingline Loans and Protective Advances with the proceeds of such
Revolving Loan then outstanding.

(b) At all times after the occurrence and during the continuance of a Liquidity
Event and notification thereof by the Agent to the Borrower Agent (subject to
the provisions of Section 2.18(b) and to the terms of the Collateral Documents),
on each Business Day, at or before 1:00 p.m., New York City time, the Agent
shall apply all immediately available funds credited to the Dominion Account or
such other account directed by the Agent pursuant to Section 2.21(b), first to
pay any fees or expense reimbursements then due to the Agent, the Issuing Banks
and the Revolving Lenders (other than in connection with Secured Banking
Services Obligations or Secured Swap Obligations), pro rata, second to pay
interest due and payable in respect of any Revolving Loans (including Swingline
Loans) and any Protective Advances and Overadvance Loans that may be
outstanding, pro rata, third to prepay the principal of any Protective Advances
and Overadvance Loans that may be outstanding, pro rata, and fourth to prepay
the principal of the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure, pro rata.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Class and Type thereof and the Interest Period (if
any) applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

 

60



--------------------------------------------------------------------------------

(f) Any Revolving Lender may request that Revolving Loans made by it be
evidenced by a promissory note if such promissory note is necessary to
consummate a transaction described in Section 9.04(d). In such event, the
Borrowers shall prepare, execute and deliver to such Revolving Lender a
promissory note payable to such Revolving Lender and its registered assigns and
in substantially the form of Exhibit G hereto.

SECTION 2.11 Prepayment of Loans. (a) Upon prior notice in accordance with
paragraph (d) of this Section 2.11, the Borrowers shall have the right at any
time and from time to time to prepay any Revolving Borrowing in whole or in part
without premium or penalty (but subject to Section 2.16).

(b) Except for Protective Advances and Overadvance Loans permitted under
Section 2.04, in the event and on each Business Day on which the Total Revolving
Exposure exceeds the lesser of (i) the Total Revolving Commitments and (ii) the
Borrowing Base, the Borrowers shall promptly prepay first, any outstanding
Swingline Loans in an amount equal to such excess Swingline Loans, second, if
any excess remains after prepaying all Swingline Loans, any outstanding
Revolving Loans in an amount equal to any remaining excess and third, if any
excess remains after prepaying all Swingline Loans and all Revolving Loans,
depositing an amount in cash in an amount equal to any remaining excess in the
LC Collateral Account.

(c) On each occasion that a Non-Ordinary Course Asset Disposition or Recovery
Event occurs after the occurrence of a Liquidity Event (for so long as such
Liquidity Event is continuing), the Borrowers shall promptly prepay after
receipt of any Net Cash Proceeds therefrom, first, any outstanding Swingline
Loans, in an amount equal to such Net Cash Proceeds, second, if any Net Cash
Proceeds remain after prepaying all Swingline Loans, any outstanding Revolving
Loans in an amount equal to any remaining Net Cash Proceeds, and third, if any
Net Cash Proceeds remain after prepaying all Swingline Loans and all Revolving
Loans, depositing an amount in cash equal to any remaining Net Cash Proceeds in
the LC Collateral Account.

(d) The Borrower Agent shall notify the Agent (and, in the case of prepayment of
a Swingline Loan, the Swingline Lender) by telephone (confirmed by facsimile) of
any prepayment (i) in the case of prepayment of a LIBOR Rate Borrowing, not
later than 12:00 noon, New York City time, three (3) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the day of prepayment, or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing under Section 2.11(a) shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) The Borrowers agree to pay to the Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Revolving Lender during the period from and including the Restatement
Effective Date to but excluding the Maturity Date. Accrued commitment fees shall
be payable in arrears on the first Business Day of each January, April, July and

 

61



--------------------------------------------------------------------------------

October and on the Maturity Date, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of
calculating the commitment fees only, no portion of the Revolving Commitments
shall be deemed utilized as a result of outstanding Swingline Loans.

(b) The Borrowers agree to pay (i) to the Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBOR Rate Revolving Loans on the
daily amount of such Revolving Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements), during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Revolving Lender ceases to have any LC Exposure, and (ii) to
each Issuing Bank, for its own account, a fronting fee, in respect of each
Letter of Credit issued by such Issuing Bank for the period from the date of
issuance of such Letter of Credit through the expiration date of such Letter of
Credit (or if terminated on an earlier date to the termination date of such
Letter of Credit), computed at a rate equal to 0.125% per annum or such other
percentage per annum to be agreed upon between the Borrower Agent and such
Issuing Bank of the daily stated amount of such Letter of Credit, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder; provided that no fronting fee payable pursuant to this clause
(ii) shall be less than $250.00 per annum. Participation fees and fronting fees
accrued through and including the last day of each March, June, September and
December shall be payable on the first Business Day following such last day,
commencing on the first such date to occur after the Restatement Effective Date;
provided that all such fees shall be payable on the Maturity Date and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

(c) The Borrowers agree to pay to the Agent, for its own account, such agency
fees as may be separately agreed upon by Holdings or any Subsidiary and the
Agent, payable in the amounts and at the times so agreed.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or to the applicable Issuing Bank, in the case of
fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Revolving Loans comprising each ABR Borrowing
(including each Swingline Loan and each Protective Advance) shall bear interest
at the Alternate Base Rate plus the Applicable Rate.

(b) The Revolving Loans comprising each LIBOR Rate Borrowing shall bear interest
at the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

62



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBOR Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBOR Rate
or LIBOR Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

(f) If, as a result of any restatement of or other adjustment to the financial
statements or Borrowing Base Certificate or for any other reason, the Borrower
Agent or the Agent determines, in good faith, that Average Historical Excess
Availability or the Average Revolving Loan Utilization as calculated by the
Borrower as of any applicable date was inaccurate and that a proper calculation
of Average Historical Excess Availability or the Average Revolving Loan
Utilization would have resulted in higher or lower pricing for such period,
(i) the Borrower Agent shall promptly deliver (but in any event within ten
(10) Business Days), after the Borrower Agent discovers such inaccuracy or the
Borrower Agent is notified by the Agent of such inaccuracy, as the case may be,
to the Agent correct financial and Borrowing Base information for such period,
as necessary, (ii) the Agent shall determine and notify the Borrower Agent of
the amount of interest that would have been due in respect of any of the
outstanding Obligations and the amount of the Commitment Fees and Letter of
Credit participation fees, if any, during such period had the pricing been
determined based on the correct calculation of Average Historical Excess
Availability or the Average Revolving Loan Utilization, as applicable, (iii) if
the pricing was lower than it would have been, the Borrower Agent shall
immediately and retroactively be obligated to pay to the Agent for the account
of the Lenders, promptly on demand by the Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Agent, any Lender or any Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period and
(iv) if the pricing was higher than it would have been, the difference between
the amount actually paid in respect of such period and that amount shall be
subtracted from the amount of the succeeding required payments by the Borrowers
in respect of interest, Commitment Fees or Letter of Credit participation fees,
as applicable. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any Issuing Bank, as the case may be, under Section 2.13(c)
or under Article VII. The Borrowers’ obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

63



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Rate Borrowing:

(i) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest
Period; or

(ii) the Agent is advised by the Required Lenders that the Adjusted LIBOR Rate
or the LIBOR Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall promptly give notice thereof to the Borrower Agent and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower Agent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereof, and (ii) if any Borrowing Request requests a
LIBOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBOR
Rate) or Issuing Bank; or impose on any Lender or Issuing Bank or the London
interbank market any other condition affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any LIBOR Rate Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then, following
delivery of the certificate contemplated by paragraph (c) of this Section, the
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered (except for
any Taxes, which shall be dealt with exclusively pursuant to Section 2.17).

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
other than due to Taxes which shall be dealt with exclusively pursuant to
Section 2.17 (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
following delivery of the certificate contemplated by paragraph (c) of this
Section the Borrowers will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower Agent and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

64



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies the Borrower Agent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any LIBOR Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any LIBOR Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Agent pursuant to
Section 2.19 or 9.02(e), then, in any such event, the Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBOR Rate Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and the basis
therefor and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrower Agent and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if a Loan
Party shall be required to deduct, withhold, or remit any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions in
respect of Indemnified Taxes or Other Taxes and deductions applicable to
additional sums payable under this Section) the Agent, Lender or any Issuing
Bank (as applicable) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law. If at
any time a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable hereunder, such Loan Party shall promptly
notify the relevant Lender, Agent or Issuing Bank upon becoming aware of the
same. In addition, each

 

65



--------------------------------------------------------------------------------

Lender, Agent or Issuing Bank shall promptly notify a Loan Party upon becoming
aware of any circumstances as a result of which a Loan Party is or would be
required to make any deduction or withholding from any sum payable hereunder.

(b) In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Agent
timely reimburse it for, any Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Agent, each
Lender and each Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes payable or
paid by the Agent, such Lender or such Issuing Bank, as applicable, on or with
respect to any payment by or on account of any obligation of a Loan Party
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability and setting forth in reasonable detail the
calculation thereof delivered to the Borrower Agent by a Lender or an Issuing
Bank, or by the Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(e) Any Lender shall deliver properly completed and executed documentation
reasonably requested by the Agent, the Borrower Agent or a Loan Party to
determine whether or not such Lender is subject to withholding, backup
withholding or information reporting requirements. If a payment made to a Lender
under any Loan Document would be subject to withholding Tax imposed under FATCA
if such Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Agent and Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Agent or the Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower Agent or the Agent
as may be necessary for the Borrower Agent or the Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Without limiting the generality of the foregoing, in
particular, on or prior to the date on which a Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of a Loan Party, the Borrower Agent or Agent), such Foreign Lender shall
deliver to the Borrower Agent (with a copy to the Agent) two duly signed,
properly completed copies (or such number of copies as shall be reasonably
requested by the recipient) of whichever of the following is applicable:
(i) Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8BEN-E or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, United States withholding Tax on payments to be made to such
Foreign Lender by any Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document), (ii) IRS Form W-8ECI or any successor
thereto (relating to payments to be made to such Foreign Lender by any Borrower
or any other Loan Party pursuant to this Agreement or any other Loan Document),
(iii) IRS Form W-8IMY (and any applicable underlying IRS Forms), (iv) in the
case of a Foreign Lender claiming an exemption under Section 881(c) of the Code
with regard to portfolio interest, (x) a certificate that establishes in writing
to the Borrower Agent and the Agent that such Foreign Lender is not (A) a “bank”
as defined in

 

66



--------------------------------------------------------------------------------

Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder within the
meaning of Section 871(h)(3)(B) of the Code, or (C) a controlled foreign
corporation that receives such interest from a related person within the meaning
of Section 864(d)(4) of the Code and (y) duly completed copies of IRS Form
W-8BEN or Form W-8BEN-E, or (v) any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax and reasonably requested by the Borrower Agent or Agent duly
completed together with such supplementary documentation as may be prescribed by
applicable law and reasonably requested by the Borrower Agent, a Loan Party or
Agent to permit the Loan Party or Agent to determine the withholding or
deduction required to be made. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly so long as it is eligible to do so submit to
the Borrower Agent (with a copy to the Agent) such additional duly completed and
signed copies of one or more of such forms or certificates (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under the then
current United States laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower Agent and the Agent of any available
exemption from, or reduction of, United States withholding Taxes in respect of
all payments to be made to such Foreign Lender by any Borrower or other Loan
Party pursuant to this Agreement, or any other Loan Document, in each case,
(1) on or before the date that any such form, certificate or other evidence
expires or becomes obsolete, (2) after the occurrence of any event requiring a
change in the most recent form, certificate or evidence previously delivered by
it to the Borrower Agent and (3) from time to time thereafter if reasonably
requested by the Borrower Agent or the Agent, and (B) promptly notify the
Borrower Agent and the Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction. Notwithstanding any other
provision of this Section, a Lender shall not be required to deliver any form
pursuant to this Section that such Lender is not legally able to deliver.
Notwithstanding anything to the contrary in this paragraph (e), the completion,
execution and submission of such documentation (other than such documentation
set forth in the second sentence of this paragraph (e) and clauses
(i)-(iv) above) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(f) Each Lender, Agent or Issuing Bank that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code agrees to complete and deliver to
the Borrower Agent a statement signed by an authorized signatory of the Lender
to the effect that it is a United States person together with a duly completed
and executed copy of IRS Form W-9 or successor form.

(g) Each Lender shall indemnify the Agent for the full amount of any Taxes that
are attributable to such Lender and that are payable or paid by the Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.

(h) Each Lender shall severally indemnify each Loan Party for the full amount of
any Excluded Taxes that are attributable to such Lender and that are payable or
paid by the Loan Party, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Loan Party in good faith. A certificate as to the amount of such payment or
liability and setting forth in reasonable detail the calculation thereof
delivered to any Lender by the Loan Party shall be conclusive absent manifest
error.

(i) If any party determines, in good faith in its reasonable sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
(including any additional amounts paid pursuant to paragraph (a) of this
Section 2.17), it shall pay over such refund to the indemnifying party (but only
to the extent of indemnity payments made, or additional amounts paid, under this

 

67



--------------------------------------------------------------------------------

Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of such indemnified party (including any Taxes imposed
with respect to such refund) as is determined by the indemnified party in good
faith in its sole discretion, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such indemnifying party, upon the request of the indemnified party, agrees
to repay as soon as reasonably practicable the amount paid over to such
indemnifying party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the indemnified party in the event the
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section shall not be construed to require the
indemnified party to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrowers and the Agent shall treat
(and the Lenders hereby authorize the Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent to the applicable account designated to the Borrower Agent by the Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Any payment required to be made by the Agent
hereunder shall be deemed to have been made by the time required if the Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payment. At all
times that the circumstances specified in Section 2.21(d) are in effect, solely
for purposes of determining the amount of Revolving Loans available for
borrowing purposes, checks and cash or other immediately available funds from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the applicable Obligations, on the day of receipt,
subject to actual collection.

(b) Subject in all respects to the provisions of the Intercreditor Agreement,
all proceeds of Collateral received by the Agent after an Event of Default has
occurred and is continuing shall upon election by the Agent or at the direction
of the Required Lenders be applied, first, to, ratably, pay any fees,
indemnities, or expense reimbursements then due to the Agent or any Issuing Bank
from the Borrowers (other than in connection with Secured Banking Services
Obligations or Secured Swap

 

68



--------------------------------------------------------------------------------

Obligations), second, ratably, to pay any fees or expense reimbursements then
due to the Revolving Lenders from the Borrowers (other than in connection with
Secured Banking Services Obligations or Secured Swap Obligations), third, to pay
interest due and payable in respect of any Revolving Loans (including any
Swingline Loans) and any Protective Advances, ratably, fourth, to pay the
principal of the Protective Advances, fifth, to prepay principal on the
Revolving Loans (other than the Protective Advances) and unreimbursed LC
Disbursements, ratably, sixth, to pay an amount to the Agent equal to 103% of
the LC Exposure on such date, to be held in the LC Collateral Account as cash
collateral for such Obligations, seventh, to pay any amounts owing with respect
to Secured Banking Services Obligations and Secured Swap Obligations, ratably,
eighth, to the payment of any other Obligation due to the Agent or any Revolving
Lender by the Borrowers, ninth, as provided for under the Intercreditor
Agreement and tenth, to the Borrowers or as the Borrower Agent shall direct.

(c) If any Revolving Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements,
Swingline Loans or Protective Advances resulting in such Revolving Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements, Swingline Loans or
Protective Advances and accrued interest thereon than the proportion received by
any other Revolving Lender, then the Revolving Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements, Swingline Loans and
Protective Advances of other Revolving Lenders at such time outstanding to the
extent necessary so that the benefit of all such payments shall be shared by the
Revolving Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Revolving Loans and participations
in LC Disbursements, Swingline Loans and Protective Advances; provided that
(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (B) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Revolving Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or participations in LC Disbursements, Swingline Loans or
Protective Advances to any assignee or participant. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Revolving Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such
Revolving Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) Unless the Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Agent for the account of the Lenders
or the applicable Issuing Bank hereunder that the Borrowers will not make such
payment, the Agent may assume that the Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the greater of the Federal Funds Effective
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b), 2.05(b), 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(c)
or 9.03(c), then the Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

69



--------------------------------------------------------------------------------

(f) Anything contained herein to the contrary notwithstanding, the Agent may
(but shall not be required to), in its discretion, retain any payments or other
funds received by the Agent that are otherwise to be provided to a Defaulting
Lender hereunder, and may apply such funds to such Defaulting Lender’s defaulted
obligations or readvance such funds to the Borrowers in connection with the
funding of any Revolving Loan or issuance of any Letters of Credit hereunder,
including cash collateralization thereof, in accordance with this Agreement.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or if any Lender gives a notice pursuant to
Section 2.20 then, if requested by the Borrower Agent, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
or eliminate the need for notice pursuant to Section 2.20 and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, if any Lender
gives a notice pursuant to Section 2.20, or if any Lender is a Defaulting
Lender, then the Borrower Agent may, at its sole expense and effort, upon notice
to such Lender and the Agent, replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
Agent shall have received the prior written consent of the Agent and each
Issuing Bank, which consent in each case shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Swingline Loans and Protective Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payments required to
be made pursuant to Section 2.17 or notice under Section 2.20, such assignment
will result in a reduction in such compensation or payments. The Agent is
irrevocably appointed as attorney-in-fact to execute any Assignment and
Assumption(s) if the Lender required to make such assignment hereunder fails to
execute the same within two (2) Business Days of such request. A Lender (other
than a Defaulting Lender) shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower Agent to require such
assignment and delegation cease to apply. Nothing in this Section 2.19 shall be
deemed to prejudice any rights that any Borrower or any Lender may have against
any Lender that is a Defaulting Lender.

SECTION 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Restatement Effective Date that it is unlawful, for such Lender or its
applicable lending office to make or maintain any

 

70



--------------------------------------------------------------------------------

LIBOR Rate Loans, then, on notice thereof by such Lender to the Borrower Agent
through the Agent, any obligations of such Lender to make or continue LIBOR Rate
Loans or to convert ABR Borrowings to LIBOR Rate Borrowings shall be suspended
until such Lender notifies the Agent and the Borrower Agent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower Agent shall upon demand from such Lender (with a copy
to the Agent), either convert all LIBOR Rate Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
disadvantageous to it.

SECTION 2.21 Cash Receipts. (a) Each Loan Party shall, within sixty (60) days
after the Restatement Effective Date (or such later date approved by the Agent
in its reasonable discretion), enter into a control agreement (each, a “Blocked
Account Agreement”), in form reasonably satisfactory to the Agent, with the
Agent and any bank with which such Loan Party maintains a DDA (other than an
Excluded Account) (collectively, the “Blocked Accounts”).

(b) Each Borrower agrees that it will cause all proceeds of the ABL Collateral
(other than the Uncontrolled Cash or cash permitted to be deposited in any other
Excluded Account) to be deposited into a Blocked Account, which deposits may be
made through a remote scanning process for purposes of depositing payment items
into the Blocked Accounts from time to time. Each Borrower agrees that it will
promptly cause all such payment items to be scanned and deposited into Blocked
Accounts and will provide copies at the Agent’s reasonable written request of
any and all agreements entered into by a Borrower with any third party that
provides the scanning equipment or the services to reconcile the invoices with
any scanned payment items.

(c) Each Blocked Account Agreement shall provide that, after the occurrence and
during the continuance of an Event of Default or other Liquidity Event (and
delivery of notice thereof from the Agent to the Borrower Agent and the other
parties to such instrument or agreement), and upon the Agent’s instruction to
the bank maintaining the Blocked Account, the ACH or wire transfer no less
frequently than once per Business Day (unless the Termination Date shall have
occurred), of all available cash balances and cash receipts, including the then
contents or then entire ledger balance of each Blocked Account (net of such
minimum balance, not to exceed $250,000 as may be required to be maintained in
the subject Blocked Account by the bank at which such Blocked Account is
maintained and other than any Uncontrolled Cash), to an account maintained by
the Agent at JPMCB (the “Dominion Account”) or such other account as directed by
the Agent. Subject to the terms of the Collateral Documents and the
Intercreditor Agreement, all amounts received in the Dominion Account or such
other account shall be applied (and allocated) by the Agent in accordance with
Section 2.10(b); provided that if the circumstances described in Section 2.18(b)
are applicable, all such amounts shall be applied in accordance with such
Section 2.18(b).

(d) If, at any time after the occurrence and during the continuance of an Event
of Default or other Liquidity Event, any cash or Cash Equivalents owned by any
Loan Party (other than (i) an amount not to exceed $10,000,000 in the aggregate
that is on deposit in a segregated DDA which the Borrower Agent designates in
writing to the Agent as being the “uncontrolled cash account” (the “Designated
Disbursement Account”), which funds shall not be funded from, or when withdrawn
from the Designated Disbursement Account, shall not be replenished by, funds
constituting proceeds of the ABL Collateral so long as such Event of Default or
other Liquidity Event continues, (ii) de minimis cash or cash equivalents from
time to time inadvertently misapplied by any Loan Party and (iii) amounts in any
other Excluded Accounts) are deposited to any account, or held or invested in
any manner, otherwise than

 

71



--------------------------------------------------------------------------------

in a Blocked Account subject to a Blocked Account Agreement, the Agent shall be
entitled to require the applicable Loan Party to close such account and have all
funds therein transferred to a Blocked Account, and to cause all future deposits
to be made to a Blocked Account.

(e) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the contemporaneous execution and delivery to the
Agent of a Blocked Account Agreement consistent with the provisions of this
Section 2.21 and otherwise reasonably satisfactory to the Agent.

(f) Subject to clause (h) below, the Dominion Account shall at all times be
under the sole dominion and control of the Agent. Each Loan Party hereby
acknowledges and agrees that, except to the extent otherwise provided in the
Security Agreement, (i) such Loan Party has no right of withdrawal from the
Dominion Account, (ii) the funds on deposit in the Dominion Account shall at all
times continue to be collateral security for all of the Secured Obligations, and
(iii) the funds on deposit in the Dominion Account shall be applied as provided
in this Agreement and the Intercreditor Agreement. In the event that,
notwithstanding the provisions of this Section 2.21, any Loan Party receives or
otherwise has dominion and control of any proceeds or collections required to be
transferred to the Dominion Account pursuant to Section 2.21(c), such proceeds
and collections shall be held in trust by such Loan Party for the Agent, shall
not be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall promptly be deposited into the Dominion
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Agent.

(g) So long as (i) no Event of Default has occurred and is continuing, and
(ii) no other Liquidity Event as to which the Agent has notified the Borrower
Agent has occurred and is continuing, the Loan Parties may direct, and shall
have sole control over, the manner of disposition of funds in the Blocked
Accounts.

(h) Any amounts held or received in the Dominion Account (including all interest
and other earnings with respect thereto, if any) at any time (x) after the
Termination Date or (y) all Events of Default and other Liquidity Events have
been cured shall (subject in the case of clause (x), to the provisions of the
Intercreditor Agreement), be remitted to the operating account of the Borrower
Agent as specified by the Borrower Agent.

SECTION 2.22 Reserves; Change in Reserves; Decisions by Agent. The Agent may at
any time and from time to time in the exercise of its Permitted Discretion
establish and increase or decrease Reserves; provided that, as a condition to
the establishment of any new category of Reserves, or any increase in Reserves
resulting from a change in the manner of determination thereof, any Required
Reserve Notice shall have been given to the Borrower Agent. The amount of any
Reserve established by the Agent shall have a reasonable relationship to the
event, condition or other matter that is the basis for the Reserve. Upon
delivery of such notice, the Agent shall be available to discuss the proposed
Reserve or increase, and the Borrowers may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Agent in the exercise of its Permitted Discretion. In no event shall such
notice and opportunity limit the right of the Agent to establish or change such
Reserve, unless the Agent shall have determined in its Permitted Discretion that
the event, condition or other matter that is the basis for such new Reserve or
such change no longer exists or has otherwise been adequately addressed by the
Borrowers. Notwithstanding anything herein to the contrary, Reserves shall not
duplicate eligibility criteria contained in the definition of any category of
Eligible Receivables or any category of Eligible Inventory and vice versa, or
reserves or criteria deducted in computing the cost or market value or Value of
any Eligible Receivable or any Eligible Inventory or the Net Orderly Liquidation
Value Percentage of any Eligible Inventory and vice versa.

 

72



--------------------------------------------------------------------------------

SECTION 2.23 Revolving Commitment Increases. (a) So long as no Event of Default
then exists, or would result therefrom, the Borrower Agent shall have the right
at any time, and from time to time, to request one or more increases in the
amount of the Total Revolving Commitments in an aggregate amount not to exceed
$250,000,000 or, if less, the amount by which $750,000,000 exceeds the Total
Revolving Commitments then in effect (such amount, the “Aggregate Incremental
Capacity”). Anything contained herein to the contrary notwithstanding, the Total
Revolving Commitments and, without duplication, Loans outstanding hereunder at
any time, including the aggregate amount of Revolving Commitment Increases,
shall not exceed $750,000,000 at any time.

(b) (i) The Agent or any other Person may arrange for existing Revolving Lenders
to increase their Revolving Commitments or for other Persons to become a
Revolving Lender hereunder and to issue revolving commitments in an amount equal
to the amount of the increase in the aggregate total of Revolving Commitments
requested by the Borrower Agent (each such increase by either means, a
“Revolving Commitment Increase”, and each such Person issuing, or Lender
increasing, its Revolving Commitment, an “Additional Revolving Commitment
Lender”); provided, however, that (A) no Revolving Lender shall be obligated to
provide a Revolving Commitment Increase as a result of any such request by the
Borrower Agent, and the Borrower Agent shall not be obligated to provide any
existing Revolving Lender with the opportunity to provide a Revolving Commitment
Increase and (B) any Additional Revolving Commitment Lender which is not an
existing Revolving Lender shall be subject to the approval of the Agent, each
Issuing Bank and the Borrower Agent (each such consent not to be unreasonably
withheld). Each Revolving Commitment Increase shall be in a minimum aggregate
amount of at least $25,000,000 and in integral multiples of $1,000,000 in excess
thereof. Each Revolving Commitment Increase shall be subject to the terms and
conditions set forth in this Section 2.23(b) and any Revolving Loans pursuant to
such Revolving Commitment Increase or new Revolving Commitments shall be on the
same terms and conditions as all other Revolving Loans, except with respect to
any fees payable in connection therewith as may be separately agreed among the
Borrower Agent and the Additional Revolving Commitment Lenders.

(ii) No Revolving Commitment Increase shall become effective unless and until
each of the following conditions have been satisfied:

(A) the Borrower Agent, the Agent, and any Additional Revolving Commitment
Lender shall have executed and delivered a customary joinder to the Loan
Documents;

(B) the Borrowers shall have paid such fees and other compensation as the
Borrower Agent and each such Additional Revolving Commitment Lender may agree;

(C) the Borrower Agent shall have delivered to the Agent and the Revolving
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrowers reasonably satisfactory to the Agent
(it being agreed that the counsel that delivers the legal opinions on the
Restatement Effective Date shall be satisfactory to the Agent) and dated such
date; and

(D) the Borrower Agent shall have delivered to the Agent (1) the resolutions
adopted by each Borrower approving or consenting to such Revolving Commitment
Increase and (2) a certificate of a Responsible Officer of the Borrower Agent to
the effect that (x) after giving effect to the requested Revolving Commitment
Increase, no Event of Default shall have occurred and be

 

73



--------------------------------------------------------------------------------

continuing and (y) the representations and warranties of the Loan Parties set
forth in this Agreement and in each other Loan Document shall be true and
correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect, in all respects)
on and as of the Revolving Commitment Increase Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date).

(iii) The Agent shall promptly notify each Lender as to the effectiveness of
each Revolving Commitment Increase (with each date of such effectiveness being
referred to herein as a “Revolving Commitment Increase Date”), and at such time
(A) the Total Revolving Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Revolving
Commitment Increases, (B) the Commitment Schedule shall be deemed modified,
without further action, to reflect the revised Revolving Commitments of the
Lenders, and (C) this Agreement shall be deemed amended, without further action,
to the extent necessary to reflect such increased aggregate total Commitments.

(iv) In connection with Revolving Commitment Increases hereunder, the Lenders
and the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (A) the Borrowers shall, in coordination with the Agent, (1) repay
outstanding Revolving Loans of certain Lenders, and obtain Revolving Loans from
certain other Revolving Lenders (including the Additional Revolving Commitment
Lenders), or (2) take such other actions as reasonably may be required by the
Agent, in each case to the extent necessary so that all of the Revolving Lenders
effectively participate in each of the outstanding Revolving Loans pro rata on
the basis of their Applicable Percentages (determined after giving effect to any
increase in the Total Revolving Commitments pursuant to this Section 2.23); and
(B) the Borrowers shall pay to the Revolving Lenders any costs of the type
referred to in Section 2.16 in connection with any repayment and/or prepayment
of Revolving Loans required pursuant to preceding clause (A). Without limiting
the obligations of the Borrowers provided for in this Section 2.23(b), the Agent
and the Lenders agree that they will use their commercially reasonable efforts
to attempt to minimize the costs of the type referred to in Section 2.16 which
the Borrowers would otherwise occur in connection with the implementation of an
increase in the Total Revolving Commitments hereunder.

SECTION 2.24 Borrower Agent. Holdings and each Loan Party hereby designates
Holdings as its representative and agent (in such capacity, the “Borrower
Agent”) for all purposes under the Loan Documents, including requests for Loans
and Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base Certificates and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the Agent,
the Issuing Banks or any Lender. The Borrower Agent hereby accepts such
appointment. The Agent, the Issuing Banks and the Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice of borrowing) delivered by Borrower Agent on
behalf of Holdings or any Loan Party. The Agent, the Issuing Banks and the
Lenders may give any notice or communication with Holdings or a Loan Party
hereunder to the Borrower Agent on behalf of Holdings or such Loan Party. Each
of the Agent, the

 

74



--------------------------------------------------------------------------------

Issuing Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Borrower Agent for any or all purposes under the Loan
Documents. Holdings and each Loan Party agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Agent shall be binding upon and enforceable against it. Anything
contained herein to the contrary notwithstanding, no Borrower (other than the
Borrower Agent) shall be authorized to request any Borrowing or Letter of Credit
hereunder without the prior written consent of the Borrower Agent. Holdings
(a) shall ensure that a Borrower Agent is in existence at all times during the
term of this Agreement and (b) may replace the Borrower Agent with any other
Borrower, subject to the prior written consent of the Agent (not to be
unreasonably withheld).

SECTION 2.25 Joint and Several Liability of the Borrowers. (a) Each Borrower
agrees that it is absolutely and unconditionally jointly and severally liable,
as co-borrower, for the prompt payment and performance of all Obligations and
all agreements of each of the Borrowers under the Loan Documents. Each Borrower
agrees that its co-borrower obligations hereunder are direct obligations of
payment and not of collection, that such obligations shall not be discharged
until the Termination Date.

(b) It is agreed among each Borrower, the Agent, the Issuing Banks and the
Lenders that the provisions of this Section 2.25 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, the Agent, the Issuing Banks and the Lenders would decline to make
Loans and issue Letters of Credit. Each Borrower acknowledges that its
obligations pursuant to this Section are necessary to the conduct and promotion
of its business, and can be expected to benefit such business.

(c) Nothing contained in this Agreement (including any provisions of this
Section 2.25 to the contrary) shall limit the liability of (i) any Borrower to
pay Loans made directly or indirectly to that Borrower (including Loans advanced
to any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), LC Exposure and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder, or (ii) Holdings in
respect of all of the Obligations under the Loan Documents. The Agent, the
Issuing Banks and the Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.

(d) Each Borrower has requested that the Agent and the Lenders make this credit
facility available to the Borrowers on a combined basis, in order to finance the
Borrowers’ business most efficiently and economically. The Borrowers’ business
is a mutual and collective enterprise, and the Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with the Lenders, all
to the mutual advantage of the Borrowers. The Borrowers acknowledge and agree
that the Agent’s and the Lenders’ willingness to extend credit to the Borrowers
and to administer the Collateral on a combined basis, as set forth herein, is
done solely as an accommodation to the Borrowers and at the Borrowers’ request.

(e) In any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Borrower under this
Section 2.25 or under this Agreement would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Borrower’s
liability under this Section 2.25 or under this Agreement, then, notwithstanding
any other provision of this Section 2.25 to the contrary, the amount of such
liability shall, without any further action by the Borrowers or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Borrower’s maximum liability
(“Borrower’s Maximum Liability”). This

 

75



--------------------------------------------------------------------------------

Section 2.25(e) with respect to the Borrower’s Maximum Liability of each
Borrower is intended solely to preserve the rights of the Lenders to the maximum
extent not subject to avoidance under applicable law, and no Borrower nor any
other Person or entity shall have any right or claim under this Section with
respect to such Borrower’s Maximum Liability, except to the extent necessary so
that the obligations of any Borrower hereunder shall not be rendered voidable
under applicable law. Each Borrower agrees that the Obligations may at any time
and from time to time exceed the Borrower’s Maximum Liability of each Borrower
without impairing this Section 2.25 or this Agreement, or affecting the rights
and remedies of the Lenders hereunder; provided that nothing in this sentence
shall be construed to increase any Borrower’s obligations hereunder beyond its
Borrower’s Maximum Liability.

(f) In the event any Borrower (a “Paying Borrower”) shall make any payment or
payments under this Section 2.25 or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Agreement, each other Borrower (each a “Non-Paying Borrower”) shall
contribute to such Paying Borrower an amount equal to such Non-Paying Borrower’s
“Borrower Percentage” of such payment or payments made, or losses suffered, by
such Paying Borrower. For purposes of this Section 2.25, each Non-Paying
Borrower’s “Borrower Percentage” with respect to any such payment or loss by a
Paying Borrower shall be determined as of the date on which such payment or loss
was made by reference to the ratio of (i) such Non-Paying Borrower’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Borrower’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Borrower from any other Borrower after
the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Borrower’s Maximum Liability of all Borrowers hereunder
(including such Paying Borrower) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Borrower’s Maximum Liability has not been determined for any
Borrower, the aggregate amount of all monies received by such Borrowers from any
other Borrower after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any Borrower’s several
liability for the entire amount of the Obligations (up to such Borrower’s
Maximum Liability). Each of the Borrowers covenants and agrees that its right to
receive any contribution under this Section 2.25 from a Non-Paying Borrower
shall be subordinate and junior in right of payment to the Obligations until the
Termination Date. This provision is for the benefit of all of the Agent, the
Issuing Banks, the Lenders, the Borrowers and the Loan Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

SECTION 2.26 Loan Account; Statement of Obligations. (a) The Agent shall
maintain in accordance with its usual and customary practices an account or
accounts (“Loan Account”) evidencing the Indebtedness of the Borrowers resulting
from each Revolving Loan or issuance of a Letter of Credit from time to time and
all other payment Obligations hereunder or under the other Loan Documents,
including accrued interest, fees and expenses. Any failure of the Agent to
record anything in the Loan Account, or any error in doing so, shall not limit
or otherwise affect the obligation of the Borrowers to pay any amount owing
hereunder. The Agent may maintain a single Loan Account in the name of the
Borrower Agent, and each Borrower confirms that such arrangement shall have no
effect on the joint and several character of its liability for the Obligations.
In the absence of manifest error, entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.

(b) The Borrowers hereby authorize the Agent, from time to time without prior
notice to the Borrowers, to charge to the Loan Account all interest and all fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable by any Loan Party hereunder or under any of the other Loan
Documents, all fees and costs provided for in Section 2.12, and all other
payments due and payable under any Loan Document, which amounts so charged shall
thereafter constitute Revolving Loans hereunder which shall accrue interest at
the rate then applicable to Revolving Loans that

 

76



--------------------------------------------------------------------------------

are ABR Loans (unless and until converted into LIBOR Rate Loans in accordance
with the terms hereof); provided that the Agent shall not be authorized to
charge any such amount to the Loan Account unless the same shall not have been
paid by any Loan Party when payment of such amount has otherwise become due and
payable hereunder or under any other Loan Document. Any interest not paid by any
Loan Party within two Business Days after such payment of such amount has
otherwise become due and payable hereunder or under any other Loan Document
shall be compounded by being charged to the Loan Account and shall thereafter
constitute Loans hereunder and shall accrue interest at the rate then applicable
to Loans that are ABR Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms hereof).

SECTION 2.27 Extensions of Revolving Loans and Revolving Commitments. (a) The
Borrower Agent may at any time and from time to time request that all or a
portion of the Revolving Commitments (including any previously extended
Revolving Commitments) existing at the time of such request (each, an “Existing
Revolving Commitment” and any related revolving loans under any such facility,
“Existing Revolving Loans”) be exchanged to extend the termination date thereof
and the scheduled maturity date(s) of any payment of principal with respect to
all or a portion of any principal amount of Existing Revolving Loans related to
such Existing Revolving Commitments (any such Existing Revolving Commitments
which have been so extended, “Extended Revolving Commitments” and any related
Revolving Loans, “Extended Revolving Loans”) and to provide for other terms
consistent with this Section 2.27. Prior to entering into any Extension
Agreement with respect to any Extended Revolving Commitments, the Borrower Agent
shall provide a notice to the Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Commitments)
(a “Revolving Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established thereunder, which terms shall
be identical to those applicable to the Existing Revolving Commitments from
which they are to be extended (the “Specified Existing Revolving Commitment
Class”) except (x) all or any of the final maturity dates of such Extended
Revolving Commitments may be delayed to later dates than the final maturity
dates of the Existing Revolving Commitments of the Specified Existing Revolving
Commitment Class, (y) the all-in pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended Revolving Commitments
may be higher or lower than the all-in pricing (including, without limitation,
margins, fees and premiums) for the Existing Revolving Commitments of the
Specified Existing Revolving Commitment Class and (z) the commitment fee rate
with respect to the Extended Revolving Commitments may be higher or lower than
the commitment fee rate for Existing Revolving Commitments of the Specified
Existing Revolving Commitment, in each case, to the extent provided in the
applicable Extension Agreement; provided that, notwithstanding anything to the
contrary in this Section 2.27 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Revolving Loans under any Extended Revolving
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Revolving Loans (the mechanics for which may be implemented
through the applicable Extension Agreement and may include technical changes
related to the borrowing and repayment procedures of this Agreement),
(2) assignments and participations of Extended Revolving Commitments and
Extended Revolving Loans shall be governed by the assignment and participation
provisions set forth in Section 9.04 and (3)(I) in the case of Section 2.09, no
permanent repayment of Extended Revolving Loans (and corresponding permanent
reduction in the related Extended Revolving Commitments) shall be permitted
unless all Existing Revolving Loans and all Existing Revolving Commitments of
the Specified Existing Revolving Commitment Class, shall have been repaid in
full and terminated, respectively and (II) in all other cases, no termination of
Extended Revolving Commitments and no repayment of Extended Revolving Loans
accompanied by a corresponding permanent reduction in Extended Revolving
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing Revolving Loans and Existing Revolving Commitments
of the Specified Existing Revolving

 

77



--------------------------------------------------------------------------------

Commitment Class (or all Existing Revolving Commitments of such Class and
related Existing Revolving Loans shall have otherwise been terminated and repaid
in full). Any Extended Revolving Commitments of any Extension Series shall
constitute a separate Class of Revolving Commitments from Existing Revolving
Commitments of the Specified Existing Revolving Commitment Class and from any
other Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date).

(b) The Borrower Agent shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Class are requested to respond. Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Revolving Commitments (or any earlier Extended
Revolving Commitments) of an Existing Class subject to such Extension Request
exchanged into Extended Loans/Commitments shall notify the Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Revolving Commitments (and/or any earlier Extended Revolving
Commitments) which it has elected to convert into Extended Loans/Commitments,
but in no event shall any Lender be required to become an Extending Lender. In
the event that the aggregate amount of Revolving Commitments (and any earlier
Extended Revolving Commitments) subject to Extension Elections exceeds the
amount of Extended Loans/Commitments requested pursuant to the Extension
Request, Revolving Commitments (and any earlier Extended Revolving Commitments)
subject to Extension Elections shall be exchanged to Extended Loans/Commitments
on a pro rata basis based on the amount of Revolving Commitments (and any
earlier Extended Revolving Commitments) included in each such Extension
Election. Notwithstanding the conversion of any Existing Revolving Commitment
into an Extended Revolving Commitment, such Extended Revolving Commitment shall
be treated identically to all Existing Revolving Commitments of the Specified
Existing Revolving Commitment Class for purposes of the obligations of a
Revolving Lender in respect of Swingline Loans under Section 2.05 and Letters of
Credit under Section 2.06, except that the applicable Extension Agreement may
provide that the last day for making Swingline Loans and/or the last day for
issuing Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics set forth in the applicable Extension Agreement) so long as the
Swingline Lender and/or the applicable Issuing Bank, as applicable, have
consented to such extensions (it being understood that no consent of any other
Lender shall be required in connection with any such extension).

(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.27(c) and
notwithstanding anything to the contrary set forth in Section 9.02, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Borrower
Agent, the Agent and the Extending Lenders. Notwithstanding anything to the
contrary in this Section 2.27 and without limiting the generality or
applicability of Section 9.02 to any Section 2.27 Additional Agreements, any
Extension Agreement may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.27 Additional Agreement”) to this Agreement
and the other Loan Documents; provided that such Section 2.27 Additional
Agreements do not become effective prior to the time that such Section 2.27
Additional Agreements have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Loans/Commitments
provided for in any Extension Agreement) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such Section 2.27
Additional Agreements to become effective in accordance with Section 9.02. It is
understood and agreed that each Lender has consented, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Section 2.27 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.27
Additional Agreement. In connection

 

78



--------------------------------------------------------------------------------

with any Extension Agreement, the Borrower Agent shall deliver an opinion of
counsel reasonably acceptable to the Agent (i) as to the enforceability of such
Extension Agreement, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby (in the case of such other
Loan Documents as contemplated by the immediately preceding sentence), (ii) to
the effect that such Extension Agreement, including without limitation, the
Extended Loans/Commitments provided for therein, does not conflict with or
violate the terms and provisions of Section 9.02 of this Agreement and (iii) as
to any other matter reasonably requested by the Agent.

SECTION 2.28 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, all affected Lenders, the Required
Lenders or the Super Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure (other than the
portion of such Swingline Exposure referred to in clause (b) of the definition
of such term) shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
lesser of such non-Defaulting Lenders’ Revolving Commitments and the Borrowing
Base and (y) the conditions set forth in Section 4.02 are satisfied at such
time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Days
following notice by the Agent (x) first, prepay the Swingline Exposure of such
Defaulting Lender and (y) second, cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.28(c), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.28(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

 

79



--------------------------------------------------------------------------------

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.28(c), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.28(c), and LC Exposure related to any such
newly issued or increased Letter of Credit or Swingline Exposure related to any
newly made Swingline Loan shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.28(c)(i) (and Defaulting Lenders shall not
participate therein); and

(e) in the event and on the date that each of the Agent, the Borrower Agent, the
Issuing Banks and the Swingline Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Revolving Commitment and
on such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the borrowing of Loans and the other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder are, to
the extent applicable, within each applicable Loan Party’s organizational powers
and have been duly authorized by all necessary organizational and, if required,
equityholder action of such Loan Party. Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and is
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each of the Loan Parties of each of the Loan Documents to which
it is a party, the borrowing of Loans and the other credit extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are

 

80



--------------------------------------------------------------------------------

in full force and effect, and (ii) for filings necessary to perfect Liens
created pursuant to the Loan Documents, (b) will not violate any Requirement of
Law applicable to any Loan Party or any of its Subsidiaries, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by any Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents and the Note
and Specified Hedge Security Documents; except, in each case other than with
respect to the creation of Liens, to the extent that any such violation, default
or right, or any failure to obtain such consent or approval or to take any such
action, would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) No event,
change or condition has occurred that has had, or would reasonably be expected
to have, a Material Adverse Effect, since the Restatement Effective Date.

(b) The audited consolidated balance sheets and related consolidated statements
of operations and comprehensive income, cash flows, and partners’ capital of NTE
LP and its consolidated Subsidiaries for the fiscal years ended December 31,
2011, December 31, 2012 and December 31, 2013 reported on by
PricewaterhouseCoopers LLP, independent public accountants present fairly in all
material respects the financial position of NTE LP and its consolidated
Subsidiaries as of such dates and the results of operations and cash flows of
NTE LP and its consolidated Subsidiaries for the respective fiscal years ended
as of such dates. The unaudited consolidated balance sheets and related
consolidated statements of operations and comprehensive income of NTE LP and its
consolidated Subsidiaries for the fiscal quarters ended March 30, 2014 and
June 30, 2014 and the consolidated statements of operations and comprehensive
income and cash flows of NTE LP and its consolidated Subsidiaries for the
portion of the fiscal year ended as of such dates present fairly in all material
respects the financial condition of NTE LP and its consolidated Subsidiaries as
of such date and for such periods (subject to the absence of footnotes and
normal year-end adjustments). The unaudited consolidated balance sheets and
related consolidated statements of operations and comprehensive income and cash
flows of NTE LP and its consolidated Subsidiaries for the months ended July 31,
2014 and August 31, 2014 and the consolidated statements of operations and
comprehensive income and cash flows of Holdings and its consolidated
Subsidiaries for the portion of the fiscal year ended as of such dates present
fairly in all material respects the financial condition of NTE LP and its
consolidated Subsidiaries as of such date and for such periods (subject to the
absence of footnotes and normal year-end adjustments). All such financial
statements have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the Restatement Effective Date, no
Loan Party has any material liabilities or material obligations of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, and whether due or to become due, other than liabilities or
obligations provided for in the financial statements referred to in this
paragraph, liabilities or obligations arising in the ordinary course of business
consistent with past practice or liabilities which would not be required to be
disclosed in an audited balance sheet (or in the notes thereto) that is prepared
in accordance with GAAP.

SECTION 3.05 Properties. Holdings and each of the Subsidiaries has good and
insurable fee simple title to, or valid leasehold or sub-leasehold interests in,
or easements or other limited property interests in, all its real properties and
has good and marketable title to its personal property and assets, in each case,
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Liens (i) permitted by Section 6.02 or
(ii) arising by operation of law (which Liens, in the case of this clause
(ii) do not materially interfere with the ability of Holdings or the relevant
Subsidiary to carry on its business as now conducted or to utilize the affected
properties or assets for their intended purposes).

 

81



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any Loan Documents.

(b) Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect (i) no Loan Party
nor any of its Subsidiaries has received written notice of any claim with
respect to any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) is subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws, No Default. Each Loan Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08 Investment Company Status. No Loan Party is or is required to be
registered as an “investment company” as defined in the Investment Company Act
of 1940.

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred in the five year period prior to
the date on which this representation is made or deemed made and is continuing
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.

SECTION 3.11 Disclosure. (a) All written information (other than the Projections
and estimates and information of a general economic or general industry nature)
concerning Holdings, the Subsidiaries, the Transactions and any other
transactions contemplated hereby prepared by or on behalf of the foregoing or
their representatives and made available to any Lender or the Agent in
connection with the Transactions on or before the date hereof (the
“Information”), when taken as a whole, as of the date such Information was
furnished to the Lenders and as of the Restatement Effective Date, did not
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made (giving effect to all supplements and updates).

 

82



--------------------------------------------------------------------------------

(b) The Projections and estimates prepared by or on behalf of the Loan Parties
or any of their representatives and that have been made available to any Lender
or the Agent in connection with the Transactions on or before the date hereof
(the “Other Information”) (i) have been prepared in good faith based upon
assumptions believed to be reasonable as of the date thereof (it being
recognized that such Other Information is as to future events and is not to be
viewed as a fact, the Other Information is subject to significant uncertainties
and contingencies, many of which are beyond the control of Holdings and the
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such Other Information may differ from the projected results and such
differences may be material) , and (ii) as of the Restatement Effective Date,
have not been modified in any material respect by any Loan Party.

SECTION 3.12 Solvency. As of the Restatement Effective Date, and immediately
after giving effect to the consummation of the Transactions to occur on the
Restatement Effective Date, (i) the fair value of the assets of Holdings and its
Subsidiaries, on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of
Holdings and its Subsidiaries, on a consolidated basis; (ii) the present fair
saleable value of the property of Holdings and its Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of Holdings and its Subsidiaries on a consolidated basis,
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) Holdings and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) Holdings and
its Subsidiaries, on a consolidated basis, will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Effective Date.

SECTION 3.13 Insurance. All insurance required by Section 5.09 is in full force
and effect and all premiums in respect of such insurance have been duly paid.
Holdings believes that the insurance maintained by or on behalf of Holdings and
the Subsidiaries is adequate and is in accordance with normal industry practice.

SECTION 3.14 Capitalization and Subsidiaries. As of the date hereof, Schedule
3.14 sets forth (a) a correct and complete list of the name and relationship to
Holdings of each of Holdings’ Subsidiaries, (b) a true and complete listing of
each class of each of Holdings’ and each Subsidiary’s authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.14, and (c) the type of entity of Holdings and
each of its Subsidiaries. All of the issued and outstanding Equity Interests of
the Subsidiaries owned by any Loan Party have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable free and clear of all Liens (other
than Liens permitted pursuant to Section 6.02). As of the Restatement Effective
Date, there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests or powers of attorney granted
by any Subsidiary of Holdings relating to Equity Interests of any such
Subsidiary.

SECTION 3.15 Security Interest in Collateral. The provisions of the Collateral
Documents are effective to create legal and valid Liens on the applicable
Collateral described in each therein in favor of the Agent, for the benefit of
the Agent, the Lenders and the other Secured Parties (to the extent such matter
is governed by the law of the United States or a jurisdiction therein. The
representation and warranty contained in Section 3.1(b) of the Security
Agreement is true and correct.

 

83



--------------------------------------------------------------------------------

SECTION 3.16 Labor Disputes. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of any Borrower, threatened, (b) the hours worked by and payments made
to employees of the Loan Parties and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters and (c) all payments due from any Loan
Party or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary to the extent required by GAAP.
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, the consummation of the Transactions will not
give rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Holdings or any of its
Subsidiaries (or any predecessor) is a party or by which Holdings or any of the
Subsidiaries (or any predecessor) is bound.

SECTION 3.17 Federal Reserve Regulations. No part of the proceeds of any Loan or
any Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately for any purpose that entails a violation
of, or that is inconsistent with, the provisions of Regulation U or X.

SECTION 3.18 ABL Obligations. The Secured Obligations constitute “ABL
Obligations” under and as defined in the Intercreditor Agreement.

SECTION 3.19 Intellectual Property. Each Loan Party owns or has the lawful right
to use all material intellectual property used in the conduct of its business,
without conflict with any intellectual property rights of others, except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to any Borrower’s knowledge, threatened claim that any Loan Party’s
ownership, use, marketing, sale or distribution of any Inventory or other
product violates another Person’s intellectual property rights.

SECTION 3.20 Anti-Corruption Laws and Sanctions. Holdings has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by Holdings, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Holdings, its Subsidiaries, and to the knowledge of Holdings, its
and its Subsidiaries’ directors, officers, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Holdings or any Subsidiary or (b) to the knowledge of
Holdings, any director, officer or employee of Holdings or any Subsidiary, or
any agent of Holdings or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

ARTICLE IV.

CONDITIONS

SECTION 4.01 Restatement Effective Date. This Agreement shall become effective
on the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto (including Required Lenders (as defined
under the Original Credit Agreement)) either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Agent (which may include facsimile or email transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, and (ii) duly executed copies of the other applicable Loan
Documents.

 

84



--------------------------------------------------------------------------------

(b) Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Restatement Effective Date, a favorable written opinion of
(i) Davis Polk & Wardwell LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Agent and (ii) local or other counsel
reasonably satisfactory to the Agent as specified on Schedule 4.01(b), in each
case (A) dated the Restatement Effective Date, (B) addressed to the Agent and
the Lenders and (C) in form and substance reasonably satisfactory to the Agent
and covering such other matters relating to the Loan Documents as the Agent
shall reasonably request.

(c) Financial Statements. The Agent shall have received the financial statements
referred to in Section 3.04(b).

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Restatement Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or formation or other similar constitutional document
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization.

(e) Fees. The Lenders, the Joint Lead Arrangers and the Agent shall have
received all fees required to be paid on the Restatement Effective Date, and all
reasonable out-of-pocket expenses required to be paid on the Restatement
Effective Date and for which invoices have been presented to Holdings at least
two (2) Business Days prior to the Restatement Effective Date (including the
reasonable documented fees and expenses of legal counsel), on or before the
Restatement Effective Date.

(f) Lien and Judgment Searches. The Agent shall have received the results of
recent lien and judgment searches in each of the jurisdictions contemplated by
the Perfection Certificate, and such search shall reveal no material judgments
and no liens on any of the assets of the Loan Parties except for liens permitted
by Section 6.02 or Liens discharged on or prior to the Restatement Effective
Date pursuant to documentation reasonably satisfactory to the Agent.

(g) Funding Account. The Agent shall have received a notice setting forth the
deposit account of the Borrower Agent (the “Funding Account”) to which the Agent
is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

(h) Solvency. The Agent shall have received a customary certificate from the
chief financial officer of Holdings certifying that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Restatement Effective Date, are solvent (within the meaning of
Section 3.12).

(i) Borrowing Base Certificate. The Agent shall have received prior to the
Restatement Effective Date a Borrowing Base Certificate that calculates the
Borrowing Base as of the last Business Day of the most recent fiscal month ended
at least ten (10) Business Days prior to the Restatement Effective Date.

 

85



--------------------------------------------------------------------------------

(j) Excess Availability. After giving effect to the Transactions and the payment
of all amounts payable in connection therewith and after the issuance of any
Letters of Credit (including any Original Letters of Credit) on the Restatement
Effective Date, Excess Availability shall be greater than or equal to
$100,000,000.

(k) Pledged Stock; Stock Powers; Pledged Notes. The Agent (or its bailee) shall
have received (i) the certificates representing the shares of Equity Interests
required to be pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
required to be pledged to the Agent (or its bailee) pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(l) Perfection Certificate; Filings, Registrations and Recordings. The Agent
shall have received a completed Perfection Certificate dated the Restatement
Effective Date and signed by a Responsible Officer of the Borrower Agent,
together with all attachments contemplated thereby. Subject to Section 2.21
hereof and Section 3.1(c) of the Security Agreement, each document (including
any UCC financing statement) required by the Collateral Documents or under law
or reasonably requested by the Agent to be filed, registered or recorded in
order to create in favor of the Agent, for the benefit of the Agent, the Lenders
and other Secured Parties, a perfected Lien under the law of the United States
or a jurisdiction therein on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

(m) Material Adverse Effect. Since December 31, 2013 there has not been any
effect, event, change, occurrence or circumstance that, individually or in the
aggregate, has had or reasonably would be expected to have a Material Adverse
Effect.

(n) Transactions. (i) After giving effect to the Transactions and any other
transactions contemplated hereby on the Restatement Effective Date, Holdings and
its Subsidiaries shall have no outstanding Indebtedness other than Indebtedness
permitted under this Agreement (including, for the avoidance of doubt, the
Senior Secured Notes). After giving effect to the Transactions on the
Restatement Effective Date, no Default or Event of Default shall be in existence
under the Loan Documents or the Senior Secured Note Documents.

(o) Insurance. The Agent shall have received endorsements naming the Agent, as
applicable, as an additional insured or loss payee.

(p) PATRIOT Act. The Agent (on behalf of the Revolving Lenders) shall have
received not later than five (5) Business Days prior to the Restatement
Effective Date (or such later date as shall be acceptable to it), all
documentation and other information about the Borrowers and the other Loan
Parties as had been reasonably requested in writing at least ten (10) Business
Days prior to the Restatement Effective Date by the Agent (on behalf of the
Revolving Lenders) that it reasonably determines is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

The Agent shall notify the Borrower Agent and the Lenders of the Restatement
Effective Date, and such notice shall be conclusive and binding.

 

86



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Revolving Lender to make
a Revolving Loan on the occasion of any Revolving Borrowing, and of any Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) The Agent shall have received, in the case of a Revolving Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Agent shall have received a notice requesting the issuance of such Letter of
Credit as required by Section 2.06(b) or, in the case of a Swingline Borrowing,
the Swingline Lender and the Agent shall have received a Swingline Borrowing
Request as required by Section 2.05(a).

(b) The representations and warranties of the Loan Parties set forth in this
Agreement and in each of the other Loan Documents shall be true and correct in
all material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit (other than an amendment, extension or
renewal of a Letter of Credit without any increase in the stated amount of such
Letter of Credit), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date).

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing.

(d) The Agent shall have received a certificate of a Responsible Officer of the
Borrower Agent certifying compliance under the Senior Secured Note Indenture (or
any agreement governing any Note Refinancing Debt).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (b),
(c) and (d).

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrower Agent will furnish to the Agent (which will promptly furnish such
information to the Lenders):

(a) within ninety (90) days after the end of each fiscal year of Holdings, its
audited consolidated balance sheet and related statements of operations and
comprehensive income, partners’ capital and cash flows as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported by independent public accountants of
recognized national standing (whose opinion shall not be qualified as to scope
of

 

87



--------------------------------------------------------------------------------

audit or as to the status of Holdings and its consolidated Subsidiaries as a
going concern) to the effect that such consolidated financial statements present
fairly, in all material respects, the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings, its unaudited consolidated balance
sheet and related statement of operations and comprehensive income as of the end
of and for such fiscal quarter and the related consolidated statements of
operations and comprehensive income and cash flows for the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of the
Financial Officers of Holdings as presenting fairly, in all material respects,
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c) if a Monthly Financials Trigger is continuing, at the Agent’s request,
within thirty (30) days after the end of each of the first two (2) fiscal months
of each fiscal quarter of Holdings, its unaudited consolidated balance sheet and
related statement of operations and comprehensive income as of the end of and
for such fiscal month and the related consolidated statements of operations and
comprehensive income and cash flows for the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for (or, in the
case of the balance sheet, as of the end of) the corresponding period or periods
of the previous fiscal year, all certified by one of the Financial Officers of
Holdings as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of Holdings in
substantially the form of Exhibit C (i) certifying that no Event of Default or
Default has occurred and, if an Event of Default or Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth, in the case of the financial statements
delivered under clause (a) or (b), reasonably detailed calculations of the Fixed
Charge Coverage Ratio (whether or not a Trigger Event then exists) as of the end
of the period to which such financial statements relate, (iii) describing in
reasonable detail such information with respect to Permitted Investments and
Permitted Payments consummated during the preceding fiscal quarter as the Agent
may reasonably require, to the extent such information has not previously been
supplied to the Agent hereunder, (iv) certifying, in the case of the financial
statements delivered under clause (a) or (b), a list of names of all Immaterial
Subsidiaries (if any), Unrestricted Subsidiaries (if any) and other Excluded
Subsidiaries (if any), that each Subsidiary set forth on such list individually
qualifies as an Immaterial Subsidiary, Unrestricted Subsidiary or other Excluded
Subsidiary, as applicable, and that all Domestic Subsidiaries listed as
Immaterial Subsidiaries in the aggregate comprise less than 10.0% of Total
Assets of Holdings and the Subsidiaries at the end of the period to which such
financial statements relate and represented (on a contribution basis) less than
10.0% of EBITDA for the period to which such financial statements relate and
(v) setting forth, in the case of the financial statements delivered under
clause (a), (b) or, if applicable, (c), a list of the Subsidiaries (if any) that
are not Loan Parties, but that Guarantees any Note and Specified Hedge
Obligations;

 

88



--------------------------------------------------------------------------------

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under
Section 6.12 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(f) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(g) within ninety (90) days (unless extended by the Agent in its sole
discretion; provided that, after any such extension is granted, such extension
may be revoked at any time by the Required Lenders upon five Business Days’
written notice to the Borrower Agent) after the beginning of each fiscal year, a
detailed consolidated budget of Holdings and its Subsidiaries by quarter for
such fiscal year (including a projected consolidated balance sheet for such
quarter and the related consolidated statements of projected cash flows and
projected income of Holdings and its consolidated Subsidiaries for the portion
of such fiscal year then ended);

(h) [Reserved];

(i) as soon as available but in any event on or prior to the 20th day of each
fiscal month, a Borrowing Base Certificate as of the close of business on the
last day of the immediately preceding fiscal month, together with such
supporting information in connection therewith as the Agent may reasonably
request (collectively, “Borrowing Base Information”), and which may include,
without limitation, Inventory reports by category and location, together with a
reconciliation to the corresponding Borrowing Base Certificate, deliver to the
Agent a reasonably detailed calculation of each component of the Borrowing Base
and the value of Eligible Inventory; provided that if a Collateral Report
Trigger is in effect, the Borrower Agent shall deliver a Borrowing Base
Certificate and such supporting information on Wednesday of each week (or if
Wednesday is not a Business Day, on the next succeeding Business Day), as of the
close of business on the immediately preceding Friday; provided, further, that
notwithstanding the above, the Value of Non-Gasoline Inventory for any Borrowing
Base Certificate shall be deemed to be the Value of such Non-Gasoline Inventory
as of the end of the then-preceding fiscal month;

(j) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificate, deliver to the Agent a schedule of Inventory as of the last
Business Day of the immediately preceding month or week, as applicable, of the
Borrowers, itemizing and describing the kind, type and quantity of Inventory,
the applicable Borrower’s Cost thereof and the location thereof;

(k) at the Agent’s request, concurrently with the delivery of the Borrowing Base
Certificate, deliver to the Agent a schedule of Receivables which (i) shall be
as of the last Business Day of the immediately preceding month or week, as
applicable, (ii) shall be reconciled to the Borrowing Base Certificate as of
such last Business Day, and (iii) shall set forth a detailed aged trial balance
of all of the Borrowers’ then existing Receivables, specifying the names,
balance due and, if an Event of Default then exists, the addresses, for each
Account Debtor obligated on any Receivable so listed;

(l) [Reserved];

 

89



--------------------------------------------------------------------------------

(m) [Reserved];

(n) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings or any Subsidiary with the SEC, or with any national securities
exchange, or, after an initial public offering of shares of capital stock of
Holdings, distributed by Holdings to its unitholders generally, as the case may
be;

(o) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act; and

(p) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings or any Subsidiary, or
compliance with the terms of any Loan Document, as the Agent (on behalf of any
Lender) may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of Holdings
and its Restricted Subsidiaries by furnishing the applicable financial
statements of Holdings (or any Parent) filed with the SEC; provided that, (i) to
the extent such information relates to any Parent, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under clause (a) of this
Section 5.01, such materials are accompanied by a report and opinion of Deloitte
LLP or other independent public accountants of recognized national standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be qualified as to the scope of audit or as to
the status of Holdings (or such Parent) and its consolidated subsidiaries as a
going concern.

Notwithstanding anything to the contrary in this Agreement, so long as NTE LP is
the direct Parent of Holdings and has no Indebtedness and no assets other than
the Equity Interests of Holdings and Northern Tier Energy Holdings LLC, no
reconciliation information set forth in clause (i) of the immediately preceding
paragraph is required.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings posts such documents, or provides a
link thereto on Holdings’ website on the Internet at the website address
provided to the Agent from time to time in writing; or (ii) on which such
documents are posted on Holdings’ behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: (i) upon written request by the Agent, Holdings shall deliver
paper copies of such documents to the Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Agent and (ii) Holdings shall notify (which may be by facsimile or electronic
mail) the Agent of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Holdings shall be
required to provide paper copies of the compliance certificates required by
clause (d) of this Section 5.01 to the Agent.

 

90



--------------------------------------------------------------------------------

Holdings hereby acknowledges that (A) the Agent will make available to the
Lenders materials and/or information provided by or on behalf of Holdings and
its Subsidiaries hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (B) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Holdings, its Subsidiaries or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
Holdings hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, Holdings
shall be deemed to have authorized the Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Holdings, its Subsidiaries or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Confidential Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Agent and the Joint Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not designated “Public Side Information”.

SECTION 5.02 Notices of Material Events. The Borrower Agent will furnish to the
Agent written notice of the following promptly after any Responsible Officer of
Holdings or any Borrower obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings or any of the Subsidiaries which would reasonably be expected
to have a Material Adverse Effect;

(c) any loss, damage or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;

(d) any default notice received by a Responsible Officer of Holdings or any
Borrower with respect to any one or more leased locations or public warehouses
that in the aggregate contain Inventory in the amount of $2,500,000 or more;

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to result in
a Material Adverse Effect; or

(f) within five (5) Business Days following the incurrence of such Indebtedness,
the incurrence of Indebtedness pursuant to Section 6.01(k) in a principal amount
in excess of $5,000,000.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower Agent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

91



--------------------------------------------------------------------------------

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits (except as
such would otherwise reasonably expire, be abandoned, disposed of, or permitted
to lapse in the ordinary course of business), necessary or desirable in the
normal conduct of its business, and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except
(i) other than with respect to Holdings’ or any Borrower’s existence, to the
extent such failure to do so would not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.03.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and where
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights; Appraisals; Field
Examinations. (a) Each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in accordance with GAAP in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Agent (including employees of the Agent, any consultants,
accountants, lawyers and appraisers retained by the Agent or any Lender), upon
reasonable prior notice, to visit and inspect its properties (such visits and
inspections not to include any sampling or testing of air, soil, groundwater,
building materials or other environmental media), to examine and make extracts
from its books and records, including non-privileged environmental assessment
reports and Phase I or Phase II studies in the possession and control of any
Loan Party or any Subsidiary, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times
during normal business hours and with representatives of the Borrower Agent
present, but not more than two per fiscal year (or, during the occurrence and
continuation of an Event of Default, as often as reasonably requested).

(b) At reasonable times during normal business hours and upon reasonable prior
notice (except when an Event of Default exists) that the Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, (i) the Borrowers will grant access to the Agent (including
employees of the Agent, any consultants, accountants, lawyers and appraisers
retained by the Agent or any Lender) to such Person’s books, records, accounts
and Inventory so that the Agent or an appraiser retained by the Agent may
conduct an Inventory appraisal and (ii) the Agent may conduct (or engage third
parties to conduct) such field examinations, verifications and evaluations as
the Agent may deem necessary or appropriate; provided that (i) unless clause
(ii) or (iii) below is applicable, the Agent may conduct no more than one such
appraisal and one such field examination in any period of twelve
(12) consecutive months, (ii) unless clause (iii) below is applicable, the Agent
may conduct no more than two such appraisals and two such field examinations in
any period of twelve (12) consecutive months

 

92



--------------------------------------------------------------------------------

following the date upon which Excess Availability for three (3) consecutive
Business Days is less than 50% of the lesser of (1) the Total Revolving
Commitments and (2) the Borrowing Base, and (iii) the Agent may conduct as many
appraisals and field examinations as it may request during the continuance of an
Event of Default. All such appraisals, field examinations and other
verifications and evaluations shall be at the sole expense of the Borrowers;
provided that the Agent shall provide the Borrower Agent with a reasonably
detailed accounting of all such expenses. Notwithstanding the foregoing, no more
than three appraisals and three field examinations may be conducted in reliance
on clauses (i) and (ii) of the preceding sentence in any period of twelve
(12) consecutive months.

(c) The Loan Parties acknowledge that the Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders, and Lenders have the
right to request, certain Reports pertaining to the Loan Parties’ assets for
internal use by the Agent and the Lenders, subject to the provisions of
Section 9.12 hereof.

SECTION 5.07 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Revolving Loans, and the
Letters of Credit, will be used to finance the Transactions, for capital
expenditures, acquisitions, for working capital needs and other general
corporate purposes and for any other lawful purposes not prohibited herein. No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that would entail a violation of
Regulations U or X.

SECTION 5.09 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts and against such risks, as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations (after giving effect to any self-insurance
reasonable and customary for similarly situated companies) and (b) all insurance
required pursuant to the Collateral Documents (and shall cause (i) the Agent to
be listed as a loss payee on property and casualty policies covering loss or
damage to Collateral and (ii) the Agent and the other Secured Parties to be
listed as additional insureds on liability policies (other than director and
officer liability policies)). The Borrower Agent will furnish to the Agent, upon
request, information in reasonable detail as to the insurance so maintained.

SECTION 5.10 Additional Loan Parties; Additional Collateral; Further Assurances.
(a) Subject to applicable law and any exceptions set forth in the Security
Agreement, each Borrower and each Subsidiary that is a Loan Party shall cause
(i) each of its Domestic Subsidiaries (other than any Excluded Subsidiary)
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement and (ii) any Domestic Subsidiary that was an Excluded
Subsidiary but has ceased to be an Excluded Subsidiary, to become a Loan Party
as promptly thereafter as reasonably practicable by executing a Joinder
Agreement in substantially the form set forth as Exhibit D hereto (the “Joinder
Agreement”). Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will simultaneously therewith or as soon as practicable
thereafter grant Liens to the Agent, for the benefit of the Agent and the
Lenders in any personal property (subject to the limitations with respect to
Equity Interests set forth in paragraph (b) of this Section 5.10, applicable law
and any other limitations set forth in the Security Agreement, and excluding
property with respect to which the Agent and the Borrower Agent have reasonably
determined that the cost of granting Loans in such property is excessive in
relation to the value of the security to be afforded by such

 

93



--------------------------------------------------------------------------------

property) of such Loan Party which constitutes Collateral, on such terms as may
be required pursuant to the terms of the Collateral Documents and in such
priority as may be required pursuant to the terms of the Intercreditor
Agreement. Any Domestic Subsidiary that is a Loan Party may be a Borrower
hereunder, subject to (A) execution of a Joinder Agreement pursuant to which
such Loan Party agrees to be bound as a Borrower hereunder and such other
agreements, documents or instruments as the Agent may reasonably request and
(B) the completion of a field examination and appraisal reasonably satisfactory
to the Agent, with respect to the Borrowing Base Assets of such Loan Party.

(b) (i) Subject to the limitations set forth or referenced in this Section 5.10
and Section 9.22, applicable law and any exceptions set forth in the Security
Agreement, each Borrower and each Subsidiary that is a Loan Party will cause the
issued and outstanding Equity Interests (other than Excluded Equity Interests)
of each Subsidiary directly owned by any Borrower or any Subsidiary that is a
Loan Party to be subject at all times to a first priority (subject to the
Intercreditor Agreement and to other Liens permitted by Section 6.02), perfected
Lien in favor of the Agent pursuant to the terms and conditions of the Loan
Documents.

(ii) Subject to the limitations set forth or referenced in this Section 5.10 and
Section 9.22, applicable law and any exceptions set forth in the Security
Agreement, Holdings, each Borrower and each Subsidiary that is a Loan Party will
cause, except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $5,000,000
(individually) that is owing to Holdings, a Borrower or any Subsidiary that is a
Loan Party and that is evidenced by a duly executed promissory note to be
pledged and delivered to the Agent (or its non-fiduciary agent or designee)
under the Security Agreement and accompanied by instruments of transfer with
respect thereto endorsed in blank.

(iii) Subject to Section 9.22, each Loan Party agrees that all Indebtedness of
Holdings and each of its Subsidiaries having a principal amount in excess of
$2,500,000 that is owing to any Loan Party shall be evidenced by the
Intercompany Note, which promissory note shall be required to be pledged and
delivered to the Agent (or its non-fiduciary agent or designee) under the
Security Agreement and accompanied by instruments of transfer with respect
thereto endorsed in blank.

(c) Subject to the limitations set forth or referenced in this Section 5.10 and
Section 9.22, applicable law and any exceptions set forth in the Security
Agreement, and without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary that is a Loan Party to, execute and deliver, or cause to
be executed and delivered, to the Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties, provided, however, that no Borrower and no other
Loan Party shall be required to grant any security interest or take any action
to perfect any security interest (x) in any leased or owned real property or
(y) under the law of any jurisdiction outside the United States of America.

(d) Subject to the limitations set forth or referred to in this Section 5.10 and
Section 9.22, applicable law and any exceptions set forth in the Security
Agreement, if any material assets (excluding any real property or improvements
thereto or any interest therein) are acquired by any Borrower or any Subsidiary
that is a Loan Party after the Restatement Effective Date (other than assets

 

94



--------------------------------------------------------------------------------

constituting Collateral under the Security Agreement that become subject to the
Lien in favor of the Agent upon acquisition thereof), the Borrower Agent will,
as soon as reasonably practicable, notify the Agent thereof, and, if requested
by the Agent, the Borrowers will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause the Loan Parties that
are Subsidiaries to take, such actions as shall be necessary or reasonably
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section (but subject to the proviso in
paragraph (c) of this Section), all at the expense of the Loan Parties.

(e) If, at any time and from time to time after the Restatement Effective Date,
Subsidiaries that are not Loan Parties because they are Immaterial Subsidiaries
comprise in the aggregate more than 10.0% of Total Assets as of the end of the
most recently ended fiscal quarter of Holdings or more than 10.0% of EBITDA for
the period of four consecutive fiscal quarters as of the end of the most
recently ended fiscal quarter of Holdings, then Holdings shall, not later than
45 days after the date by which financial statements for such quarter are
required to be delivered pursuant to this Agreement, cause one or more such
Subsidiaries to become additional Loan Parties (notwithstanding that such
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true. In addition, if at any time any Subsidiary that is
not a Loan Party Guarantees any Note and Specified Hedge Obligations, Holdings
shall, not later than ten (10) days after the date on which such Subsidiary
Guarantees any Note and Specified Hedge Obligations, cause such Subsidiary to
become an additional Loan Party.

(f) Notwithstanding anything to the contrary contained herein, the Loan Parties
shall not be required to include as Collateral any Excluded Assets (as defined
in the Security Agreement).

SECTION 5.11 Designation of Subsidiaries. (a) The Board of Directors may at any
time after the Restatement Effective Date, in accordance with the definition of
Unrestricted Subsidiary, designate any subsidiary as an Unrestricted Subsidiary;
provided that (i) immediately before and after such designation, no Default or
Event of Default shall have occurred and be continuing, (ii) a subsidiary may be
designated as an Unrestricted Subsidiary only if it is a newly created or
acquired Subsidiary that has been created or acquired for the sole purpose of
making a Permitted Investment, (iii) such designation is made substantially
concurrently with such creation or acquisition and (iv) no subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Senior Secured Notes. The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an investment by Holdings therein at
the date of designation in an amount equal to the net book value of Holdings’
investment therein.

(b) The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary, a Borrower or a Guarantor for purposes of this Agreement
(each, a “Subsidiary Redesignation”); provided that (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) any
Indebtedness owed by such Unrestricted Subsidiary shall be permitted to be
incurred under Section 6.01 on the date of such Subsidiary Redesignation and
(iii) any Liens on the property or assets of such Unrestricted Subsidiary shall
be permitted to be incurred under Section 6.02 on the date of such Subsidiary
Redesignation.

SECTION 5.12 Maintenance of Ratings. Holdings will use commercially reasonable
efforts, including, for the avoidance of doubt, the payment of the usual and
customary fees and expenses of each of S&P and Moody’s, to cause Holdings to
continuously have public corporate credit and corporate family ratings, as
applicable, from S&P and Moody’s.

 

95



--------------------------------------------------------------------------------

ARTICLE VI.

NEGATIVE COVENANTS

Until the Termination Date, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

(c) Indebtedness of any Group Member to any other Group Member; provided that
(i) Indebtedness of any Group Member that is not a Loan Party to any Group
Member that is a Loan Party shall only be permitted to the extent permitted as
an investment under Section 6.04 and (ii) Indebtedness of any Group Member that
is a Loan Party to any Group Member that is not a Loan Party shall (x) be
evidenced by the Intercompany Note or (y) otherwise be outstanding on the
Restatement Effective Date so long as such Indebtedness is evidenced by an
intercompany note substantially in the form of Exhibit H or otherwise subject to
subordination terms substantially identical to the subordination terms set forth
in Exhibit H within sixty (60) days of the Restatement Effective Date or such
later date as the Agent shall reasonably agree, in each case, to the extent
permitted by applicable law and not giving rise to material adverse tax
consequences;

(d) Guarantees (i) by any Group Member that is a Loan Party of any Indebtedness
of any Group Member that is a Loan Party expressly permitted to be incurred
under this Agreement (including, for the avoidance of doubt, obligations
described in clause (c)(i) of the definition of “Indebtedness”), (ii) by any
Group Member that is a Loan Party of Indebtedness otherwise expressly permitted
hereunder of any Group Member that is not a Loan Party to the extent such
Guarantees are permitted as an investment under Section 6.04; provided that
Guarantees by any Group Member that is a Loan Party under this clause (d) of any
other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Obligations on terms
reasonably satisfactory to the Agent, and (iii) by any Group Member that is a
Loan Party of any real property lease obligations of any other Group Member that
is a Loan Party;

(e) Indebtedness (including Capital Lease Obligations) the proceeds of which are
incurred exclusively to finance the acquisition, lease, construction, repair,
renovation, replacement, expansion or improvement of any fixed or capital assets
or otherwise incurred in respect of Capital Expenditures, whether through the
direct purchase of assets or the Equity Interests of any Person owning such
assets in an aggregate principal amount, together with all other Indebtedness
issued or incurred and outstanding under this clause (e), not to exceed the
greater of (i) $30,000,000 and (ii) 2.5% of Total Assets (in each case
determined as of the date of incurrence);

(f) Indebtedness incurred by Holdings or any Subsidiary in respect of any Sale
and Lease-Back Transaction that is permitted under Section 6.06;

(g) Indebtedness which represents an extension, refinancing, refunding,
replacement or renewal of any of the Indebtedness described in clauses (b), (e),
(f), (g), (j), (k), (m), (n), (p),

 

96



--------------------------------------------------------------------------------

(y) and (z) of this Section 6.01; provided that, (i) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so extended, refinanced,
refunded, replaced or renewed, except by an amount equal to unpaid accrued
interest and premium (including applicable prepayment penalties) thereon plus
fees and expenses reasonably incurred in connection therewith, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing, refunding, replacement or renewal
does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced, refunded, replaced or renewed, (v) if the
Indebtedness that is extended, refinanced, refunded, replaced or renewed was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of the extension, refinancing, refunding, replacement or renewal
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Lenders as those that were applicable to the extended,
refinanced, refunded, replaced or renewed Indebtedness and (vi) with respect to
any such extension, refinancing, refunding, replacement or renewal of the Senior
Secured Notes, such refinancing Indebtedness, if secured, is secured only by
(x) assets of the Loan Parties that constitute Collateral for the Obligations
pursuant to a security agreement subject to the Intercreditor Agreement or
another intercreditor agreement in form and substance reasonably satisfactory to
the Agent and in any event that is no less favorable to the Secured Parties than
the Intercreditor Agreement and (y) mortgages of, and security interests in,
real property;

(h) Indebtedness incurred by Holdings or any Subsidiary constituting
reimbursement obligations with respect to letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts, or similar instruments issued or
created in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within thirty (30) days following such drawing or
incurrence;

(i) Indebtedness of Holdings or any Subsidiary in respect of self-insurance and
in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations, or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(j) Indebtedness of a Person that becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries) after the
Restatement Effective Date and Indebtedness acquired or assumed in connection
with Permitted Investments; provided that

(i) such Indebtedness exists at the time such Person becomes a Subsidiary or at
the time of such Permitted Investment and is not created or incurred in
contemplation of or in connection therewith, and

(ii) such Indebtedness is not guaranteed in any respect by Holdings or any
Subsidiary (other than any such Person that so becomes a Subsidiary or is the
survivor of a merger with such Person or any of its Subsidiaries).

 

97



--------------------------------------------------------------------------------

(k) Indebtedness of any Subsidiary issued or incurred to finance a Permitted
Investment; provided that

(i) (A) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date
that is 180 days after the latest Maturity Date, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default, (B) if such
Indebtedness is secured by a Lien on any Collateral, such Lien shall be
subordinated to the Liens securing the Obligations in a manner reasonably
satisfactory to the Agent and (C) if the primary obligor of such Indebtedness is
not a Loan Party, such Indebtedness shall not be guaranteed in any respect by
Holdings or any other Loan Party except to the extent permitted under
Section 6.04;

(ii) before and after giving effect to such issuance or incurrence of
Indebtedness, no Event of Default shall have occurred and be continuing; and

(iii) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period prior to the issuance or incurrence of such Indebtedness, calculated
on a Pro Forma Basis, after giving effect to such incurrence or issuance and to
such acquisition, as if such incurrence or issuance and acquisition had occurred
on the first day of such Test Period, shall be equal to or greater than 1.00 to
1.00.

(l) unsecured Indebtedness in respect of obligations of Holdings or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that (i) such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or (ii) such obligations are unsecured
Indebtedness in respect of intercompany obligations of Holdings or any
Subsidiary in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money;

(m) Indebtedness of Holdings and Northern Tier Finance Corporation pursuant to,
and any Guarantees by any Loan Party of, the Senior Secured Notes (and any
exchange notes and related exchange guarantees to be issued in exchange for such
Senior Secured Notes) in an aggregate principal amount that is not in excess of
$450,000,000;

(n) other Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate outstanding principal amount not exceeding $50,000,000;

(o) Swap Obligations pursuant to Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

(p) unsecured Indebtedness on account of loans made by Western Refining, Inc. or
any of its subsidiaries to Holdings or any Subsidiary (the “Western Loans”) in
an aggregate outstanding principal amount not exceeding $125,000,000;

(q) Indebtedness consisting of promissory notes issued by any Loan Party to
future, current or former officers, directors, employees, managers and
consultants thereof or their respective Controlled Investment Affiliates or
Immediate Family Members, in each case to finance the purchase or redemption of
Equity Interests of Holdings (or any Parent) permitted by Section 6.08;

 

98



--------------------------------------------------------------------------------

(r) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earnouts or similar obligations, in each case,
incurred in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiaries for the
purpose of financing such acquisition; provided, however, that (i) such
Indebtedness is not reflected on the consolidated balance sheet of Holdings and
its Subsidiaries prepared in accordance with GAAP (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (i)) and (ii) the maximum aggregate liability in respect
of all such Indebtedness shall not exceed the gross proceeds, including the fair
market value of non-cash proceeds (the fair market value of such non-cash
proceeds being measured at the time such proceeds are received and without
giving effect to any subsequent changes in value), actually received by the
Group Members in connection with such disposition;

(s) Indebtedness consisting of obligations of any Group Member under deferred
compensation or other similar arrangements incurred by such Person in connection
with Permitted Investments or any other investment expressly permitted
hereunder;

(t) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence, (ii) customer
deposits and advance payments received in the ordinary course of business from
customers for goods purchased in the ordinary course of business, and
(iii) Indebtedness in respect of Banking Services provided by banks or other
financial institutions to any Group Member in the ordinary course of business,
in each case incurred or undertaken in the ordinary course of business on arm’s
length commercial terms on a recourse basis;

(u) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(v) Indebtedness incurred by Holdings or any Subsidiary in respect of letters of
credit, bank guarantees, bankers’ acceptances or similar instruments issued or
created in the ordinary course of business;

(w) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(x) Commodities Hedging Obligations pursuant to Commodities Hedging Agreements
incurred in the ordinary course of business and not for speculative purposes or
incurred in accordance with prudent industry practice;

(y) (i) unsecured Subordinated Indebtedness of Holdings or any Subsidiary and
(ii) other unsecured Indebtedness of Holdings or any Subsidiary so long as at
the time of any such incurrence under this clause (ii) and after giving Pro
Forma Effect thereto, Excess Availability is equal to or in excess of the
greater than (A) 17.5% of the lesser of (x) the Total Revolving Commitments and
(y) the Borrowing Base and (B) $52,500,000; and

 

99



--------------------------------------------------------------------------------

(z) Indebtedness permitted to be secured pursuant to Section 6.02(mm).

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 6.01 will not
constitute an incurrence of Indebtedness.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Group Member existing on the date
hereof and set forth in Schedule 6.02 and any replacements, renewals,
refinancings, refundings or extensions thereof; provided that (i) such Lien does
not extend to any other property or asset of any Group Member other than after
acquired property that is affixed or incorporated into the property covered by
such Lien or financed by Indebtedness permitted by Section 6.01 and, in each
case the proceeds and products thereof and (ii) such Lien shall secure only
those obligations that it secures on the Restatement Effective Date and
extensions, renewals, refinancings, refundings and replacements thereof that do
not increase the outstanding principal amount thereof (except to the extent
permitted under Section 6.01(g));

(d) Liens securing Indebtedness permitted under Section 6.01(e) or (f); provided
that (i) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction, renovation, expansion or
improvement (as applicable) of the property subject to such Liens or upon the
consummation of such Sale and Leaseback Transaction, (ii) such Liens do not at
any time encumber any property (except for accessions to such property) other
than the property financed by such Indebtedness and the proceeds and the
products thereof or the property subject to such Sale and Leaseback Transaction
and (iii) with respect to Capital Lease Obligations, such Liens do not at any
time extend to or cover any assets (except for accessions to such assets) other
than the assets subject to the applicable capital lease; provided that
individual financings of property provided by one lender or group of lenders may
be cross collateralized to other financings of property provided by such lender
or group of lenders;

(e) Liens on the Equity Interests in, or other similar Liens resulting from
standard joint venture agreements or stockholder agreements and other similar
agreements applicable to, joint ventures;

(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(g) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such investment, and (ii) consisting of an
agreement to transfer any property in a disposition permitted under Section 6.05
(other than sales, transfers and dispositions under Section 6.05(j) which
constitute Liens, which sales, transfers and dispositions constituting Liens are
not otherwise permitted under Section 6.05), in each case, solely to the extent
such investment or disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

100



--------------------------------------------------------------------------------

(h) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under Section 6.01;

(i) Liens in favor of any Group Member securing Indebtedness permitted under
Section 6.01, including Liens granted by a Subsidiary that is not a Loan Party
in favor of any Loan Party in respect of Indebtedness owed by such Subsidiary,
but excluding Liens granted by any Loan Party in favor of any Subsidiary that is
not a Loan Party;

(j) any interest or title of a lessor, sublessor, grantor or holder of any
superior real property interest under leases, subleases, easement or other use
and possession instrument or secured by a lessor’s, sublessor’s grantor’s or
holder’s interests under such party’s instrument entered into in the ordinary
course of business or which do not, in the aggregate, materially impair the use
by any Loan Party or Subsidiary in the operation of the business of such Person;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Holdings or a
Subsidiary in the ordinary course of business and Liens arising by operation of
law under Article 2 of the UCC in the ordinary course of business;

(l) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(m) Liens that are rights of set-off (i) relating to the establishment of
depository relations with banks in the ordinary course of business and not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business or (iii) relating to purchase orders
and other agreements entered into with customers in the ordinary course of
business;

(n) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(o) Liens in respect of the licensing or sub-licensing of patents, copyrights,
trademarks, trade names, other indications of origin, domain names and other
forms of intellectual property in the ordinary course of business;

(p) Other Liens (other than Liens on Borrowing Base Assets) securing obligations
or Indebtedness not in excess of the greater of (i) $30,000,000 and (ii) 2.5% of
Total Assets (in each case determined as of the date of incurrence);

(q) any Lien existing on any property or asset prior to the acquisition thereof
by any Group Member or existing on any property or asset of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be; (ii) such Lien attaches at all times only to the specific assets
that such Lien secures on the date of such acquisition or the date such Person
becomes a Loan Party or

 

101



--------------------------------------------------------------------------------

the date of such merger, amalgamation or consolidation, as the case may be, and
not to any Borrowing Base Assets of Borrowers (other than after-acquired
property that is (A) affixed or incorporated into the property covered by such
Lien, (B) after-acquired property subject to a Lien securing such Indebtedness,
the terms of which Indebtedness require or include a pledge of after-acquired
property (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (C) the proceeds and products thereof); (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party or the date of such
merger, amalgamation or consolidation, as the case may be, and extensions,
refinancing, refunding, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (except to the extent permitted under
Section 6.01(g)); (iv) before and after giving effect to the assumption of such
Lien (and the related secured obligation), no Event of Default shall have
occurred or be continuing; and (v) the Fixed Charge Coverage Ratio as of the end
of the most recently ended Test Period prior to the assumption of such Lien (and
the related secured obligation) and the consummation of such acquisition,
calculated on a Pro Forma Basis, after giving effect to such incurrence and
acquisition as if such incurrence and acquisition had occurred on the first day
of such Test Period, shall be equal to or greater than 1.00 to 1.00;

(r) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 and Section 4-210 of the UCC in effect in the relevant
jurisdiction covering only the items being collected upon, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law or under general terms and conditions encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(s) Liens (other than Liens on Borrowing Base Assets) arising out of Sale and
Lease-Back transactions permitted by Section 6.06 and any extensions,
refinancing, refunding, replacements and renewals thereof;

(t) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of Holdings or any Subsidiary; provided that such Lien
secures only the obligations of Holdings or such Subsidiary in respect of such
letter of credit to the extent permitted under Section 6.01; and provided,
further, that any such goods or inventory and the proceeds thereof, up to the
value of the Lien, shall not be Eligible Inventory or Eligible Receivables under
this Agreement;

(u) Liens arising from precautionary UCC (or equivalent statute) financing
statements or similar filings made in respect of operating leases or
consignments;

(v) Liens granted under the Note and Specified Hedge Security Documents (or, in
the case of Note Refinancing Debt (as defined below), a separate security
agreement or agreements substantially similar in all material respects to the
Note and Specified Hedge Security Documents) and any extensions, refinancing,
renewals, refundings and replacements thereof incurred pursuant to
Section 6.01(g) (“Note Refinancing Debt”); provided that (i) such Liens secure
only the obligations referred to in the Note and Specified Hedge Security
Documents or such separate security agreements (and Note Refinancing Debt),
(ii) subject to Section 9.22, such Liens do not apply to any asset other than
Collateral that is subject to a Lien granted under a Collateral Document to
secure the Secured Obligations and (iii) subject to Section 9.22, all such Liens
shall be subject to the terms of, and have the priorities with respect to, the
Collateral as set

 

102



--------------------------------------------------------------------------------

forth in, the Intercreditor Agreement (or, in the case of Note Refinancing Debt,
another intercreditor agreement in form and substance reasonably acceptable to
the Agent that is not materially less favorable to the Secured Parties than the
Intercreditor Agreement);

(w) Liens securing Commodities Hedging Obligations; provided that (i) subject to
Section 9.22, such Liens do not apply to any asset other than Collateral that is
subject to a Lien granted under a Collateral Document to secure the Secured
Obligations and (ii) subject to Section 9.22, all such Liens shall be subject to
the terms of, and have the priorities with respect to the Collateral as set
forth in, the Intercreditor Agreement (or another intercreditor agreement in
form and substance reasonably acceptable to the Agent that is not materially
less favorable to the Secured Parties than the Intercreditor Agreement);

(x) Liens deemed to exist in connection with investments in repurchase
agreements under Section 6.04; provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements;

(y) ground leases in respect of real property on which facilities owned or
leased by Holdings or any Subsidiary are located;

(z) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation or other insurance related obligations (including,
but not limited to, in respect of deductibles, self insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government securities to secure surety or appeal bonds
to which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business;

(aa) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Restatement Effective Date and so long as the
Lien of such Person does not attach to any ABL Collateral or if such Lien
attaches to any ABL Collateral, such Person has entered into a subordination
agreement with the Agent in form satisfactory to the Agent;

(bb) survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights-of-way, servitudes, sewers,
electric lines, drains, telegraph, telephone and cable television lines and
other similar purposes, or zoning, building codes or other restrictions
(including defects and irregularities in title and similar encumbrances) as to
the use of real properties or Liens incidental, to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially impair
their use in the operation of the business of such Person;

(cc) (i) Liens securing Secured Swap Obligations and Secured Banking Services
Obligations and (ii) Liens on cash and Cash Equivalents securing other Swap
Obligations or Commodities Hedging Obligations (other than Secured Commodities
Hedging Obligations) if the

 

103



--------------------------------------------------------------------------------

aggregate amount of all cash and Cash Equivalents subject to Liens permitted by
this clause (ii) at no time exceeds $75,000,000; provided that such cash or Cash
Equivalents shall not be deposited in a Blocked Account;

(dd) leases, sub-leases, licenses or sub-licenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of any Group Member and do not secure any Indebtedness;

(ee) (x) statutory Liens securing First Purchaser Crude Payables arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days (other than up to $2,000,000 in the aggregate of such First
Purchaser Crude Payables which may be overdue for a period of more than thirty
(30) days) or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person; and (y) Liens in favor of
Eligible Carriers arising in the ordinary course of business which are not
overdue for a period of more than 30 days (other than up to $2,000,000 in the
aggregate which may be overdue for a period of more than thirty (30) days) or
which are being contested in good faith and by appropriate proceedings
diligently conducted if adequate reserves with respect that are maintained on
the books of the applicable Person;

(ff) Liens solely on any cash earnest money deposits made by any Group Member in
connection with any letter of intent or purchase agreement permitted hereunder;

(gg) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto and deposits made or other security
provided in the ordinary course of business to secure liability to insurance
carriers;

(hh) Liens on Equity Interest of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(ii) deposits securing obligations owed by any Group Member in respect of any
overdraft and related liabilities arising from Banking Services, including
treasury, depository and cash management services or any ACH transfers of funds;

(jj) pledges of cash and/or Cash Equivalents to secure any Loan Party’s
obligations in the ordinary course of business under any supply agreement with
respect to crude oil, in each case in lieu of letters of credit that would
otherwise be required thereby;

(kk) pledges of cash and/or Cash Equivalents to secure Secured Commodities
Hedging Obligations under Commodities Hedging Agreements in lieu of letters of
credit that would otherwise be required thereby;

(ll) additional Liens securing Indebtedness permitted to be incurred under
Section 6.01 in an aggregate principal amount not to exceed $10,000,000 at any
time; provided that to the extent that such Liens are contemplated to be on
assets that are Collateral, the holders of such Indebtedness (or a
representative thereof on behalf of such holders) shall have entered into the
Intercreditor Agreement or a similar agreement providing that the Liens securing
such Indebtedness shall rank junior to the Liens of the Agent (or with the same
priority as the Senior Secured Notes) with respect to Collateral; and

 

104



--------------------------------------------------------------------------------

(mm) additional Liens securing Indebtedness permitted to be incurred under
Section 6.01; provided that, (i) on a Pro Forma Basis, at the time of, and after
giving effect to, the incurrence of such Indebtedness, the Senior Secured
Leverage Ratio would be no greater than 3.50 to 1.00 and (ii) to the extent that
such Liens are contemplated to be on assets that are Collateral, the holders of
such Indebtedness (or a representative thereof of behalf of such holders) shall
have entered into the Intercreditor Agreement or a similar agreement providing
that the Liens securing such Indebtedness shall rank junior to the Liens of the
Agent (or with the same priority as the Senior Secured Notes) with respect to
Collateral.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing:

(i) any Person may merge with or into Holdings or any Borrower in a transaction
in which the surviving entity is Holdings, such Borrower or another Person
organized or existing under the laws of the United States of America, any State
thereof or the District of Columbia and such Person expressly assumes, in
writing, all the obligations Holdings or any Borrower under the Loan Documents,
in which event such Person will succeed to, and be substituted for Holdings or
such Borrower;

(ii) any Person may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and, if any party to such merger is a
Subsidiary that is a Loan Party, is or becomes a Subsidiary that is a Loan
Party, concurrently with such merger;

(iii) any Subsidiary may liquidate or dissolve if the Borrower Agent determines
in good faith that such liquidation or dissolution is in the best interests of
the Group Members, is not materially disadvantageous to the Lenders and such
liquidation or dissolution is accompanied by a disposition of the assets of such
Subsidiary to any other Group Member (provided that, if such Subsidiary is a
Loan Party, then such assets shall be transferred to another Loan Party);

(iv) any Subsidiary may merge with any Person who is not a Loan Party or
Subsidiary to effect an investment permitted under Section 6.04 (other than
Section 6.04(m)); provided, however, if such Subsidiary is a Loan Party, the
surviving Person of such merger shall be a Loan Party;

(v) so long as the same does not result in the liquidation, dissolution or
cessation of existence of Holdings, any merger, dissolution or liquidation may
be effected for the purposes of effecting a transaction permitted by
Section 6.05 (other than sales, transfers and dispositions under
Section 6.05(i)) that constitute a merger, dissolution or liquidation which is
not otherwise permitted under Section 6.05); and

(vi) Northern Tier Bakery LLC (“Bakery”) may liquidate, dissolve or merge with
any Person so long as at the time thereof, unless the recipient of Bakery’s
assets or the survivor of such merger is a Loan Party, the aggregate fair market
value of Bakery’s assets does not exceed $7,500,000.

(b) Each Subsidiary that is a Loan Party will not, and will not permit any of
its Subsidiaries to (i) carry on and conduct its business in all material
respects other than in substantially the

 

105



--------------------------------------------------------------------------------

same manner as it is presently conducted or in a manner reasonably related or
ancillary thereto or (ii) engage to any material extent in any business other
than businesses of the type conducted by the Subsidiaries, taken as a whole, on
the date of hereof and businesses reasonably related or ancillary thereto.

(c) Notwithstanding anything to the contrary in this Agreement, Holdings will
not engage in any business or operations, other than (i) the ownership, direct
or indirect, of all the outstanding shares of capital stock of any Borrower,
(ii) the performance of its obligations under and in connection with the Loan
Documents, the Senior Secured Note Documents and the other agreements
contemplated hereby and thereby, (iii) actions required by law to maintain its
existence, (iv) any public offering of its common stock, any other issuance of
its Equity Interests and performance of its obligations under any agreements
related thereto, (v) any transaction Holdings is permitted to enter into in this
Article VI and (vi) activities incidental to the foregoing.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the property and assets or business of another Person or assets of any
other Person constituting a business unit (whether through purchase of assets,
merger or otherwise) (each, an “Investment”), except:

(a) (i) Cash Equivalents, (ii) Investment Grade Securities and (iii) loans and
advances in connection with the sale, transfer or disposition of assets other
than Collateral;

(b) Investments in existence or contemplated on the date of this Agreement and
described in Schedule 6.04; and any modification, replacement, renewal,
reinvestment or extension thereof (provided that the amount of the original
Investment is not increased except as otherwise permitted by this Section 6.04),
and any Investment existing on the date hereof by any Group Member in or to any
other Group Member;

(c) (i) loans and advances to employees, directors, officers, managers,
distributors and consultants for business-related travel expenses, moving
expenses and other similar expenses or payroll advances, in each case incurred
in the ordinary course of business or consistent with past practices or (ii) to
fund such Person’s purchase of Equity Interests of Holdings or any Parent
(provided that the amount of such loans and advances shall be contributed to a
Borrower in cash as common equity) or (iii) advances to, or guarantees of
Indebtedness of, employees not in excess of $5,000,000 outstanding at any one
time, in the aggregate;

(d) Investments (i) in Holdings or any other Loan Party, (ii) by any Subsidiary
that is not a Loan Party in Holdings or any other Loan Party, and (iii) by
Holdings or any other Loan Party in any Subsidiary that is not a Loan Party in
an aggregate amount for all such Investments under this clause (iii) not to
exceed the sum of $15,000,000 and an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the fair market value of such Investment at the
time such Investment was made);

 

106



--------------------------------------------------------------------------------

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business and investments as a result of
the foreclosure on any secured Investment or other transfer of title with
respect to any secured Investment in default;

(f) Investments made to repurchase or retire Equity Interests of Holdings (or
any Parent) owned by any employee stock ownership plan or key employee stock
ownership plan of Holdings (or any Parent);

(g) Investments in the form of Swap Agreements permitted by Section 6.01;

(h) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with any Group Member (including in
connection with a Permitted Investment) so long as such Investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;

(i) Investments and other assets received in connection with the dispositions of
assets permitted by Section 6.05;

(j) Investments constituting deposits described in Section 6.02;

(k) accounts receivable or notes receivable arising and trade credit granted in
the ordinary course of business and other credits to suppliers or vendors in the
ordinary course of business;

(l) Permitted Investments;

(m) Liens, Indebtedness, fundamental changes, dispositions, Restricted Payments
and Restricted Debt Payments permitted under Sections 6.01, 6.02, 6.03 (except
to the extent constituting the acquisition of a Person that becomes a Subsidiary
or the acquisition by any Group Member of all or substantially all the assets or
businesses of a Person or of assets constituting a business unit, line of
business or division of such Person), 6.05, 6.06 and 6.08, respectively, solely
to the extent constituting Liens, Indebtedness, fundamental changes,
dispositions, Restricted Payments and Restricted Debt Payments which are
permitted under the foregoing Sections 6.01, 6.02, 6.03, 6.05, 6.06 and 6.08,
respectively, which Liens, Indebtedness, fundamental changes, dispositions,
Restricted Payments and Restricted Debt Payments are not otherwise permitted by
this Section 6.04;

(n) [Reserved];

(o) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(p) in exchange for any other Investment or Investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement or delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or received upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment and Investments in satisfaction of judgments against such other
Person;

 

107



--------------------------------------------------------------------------------

(q) loans and advances to any Parent in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to such
Parent in accordance with Section 6.08(a);

(r) advances of payroll payments in the ordinary course of business to satisfy
ordinary course payroll and other obligations of such company;

(s) (i) Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests or Qualified Debt of Holdings (or of any
Parent) or (ii) Investments to the extent the payment for such Investment is
made with the cash proceeds from the issuance by Holdings (or any Parent) of
Qualified Equity Interests or Qualified Debt or a substantially contemporaneous
capital contribution in respect of Qualified Equity Interests of Holdings so
long as, in each case with respect to this clause (s), (A) such Investment,
purchase or other acquisition could satisfy the requirements set forth in the
definition of “Permitted Investment” (other than clause (iii) of such
definition) and (B) no Loans are made in connection therewith;

(t) extensions or advances of trade credit, asset purchases (including purchases
of Inventory, supplies and materials), the lease of any asset and the licensing,
sub-licensing or contribution of intellectual property pursuant to joint
marketing or other arrangements with other Persons, in each case in the ordinary
course of business;

(u) guarantees by any Group Member of leases (other than capitalized leases) for
which another Loan Party is the lessee or of other obligations of another Loan
Party that do not constitute Indebtedness, in each case entered into in the
ordinary course of business;

(v) other Investments constituting Permitted Payments;

(w) other Investments which, together with any Restricted Payments made pursuant
to Section 6.08(a)(x) and Restricted Debt Payments made pursuant to
Section 6.08(b)(vi), do not exceed $25,000,000 in the aggregate; provided that,
at the time such Investments are made and after giving effect thereto, no Event
of Default or Liquidity Event has occurred and is continuing;

(x) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(y) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(z) Investments made in the ordinary course of business in connection with
obtaining, maintaining or reviewing client contacts and loans or advances made
to franchisees in the ordinary course of business; and

(aa) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business.

 

108



--------------------------------------------------------------------------------

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

Notwithstanding anything to the contrary in this Section 6.04, the aggregate
amount of consideration used by any Loan Party pursuant to clause (l) of this
Section 6.04 to acquire a Subsidiary that does not become a Loan Party
concurrently therewith shall not exceed $50,000,000 during the term of this
Agreement.

In connection with any merger (or other acquisition of the assets) of a
Subsidiary that is not a Borrower with and into (or to) a Borrower, or any
Permitted Investment or other acquisition of assets permitted hereunder, whether
by purchase of stock, merger, or purchase of assets and whether in a single
transaction or series of related transactions, the Inventory or Receivables so
acquired shall not be included in the Borrowing Base until such time as the
Agent shall have completed their diligence in respect of such Receivables and
Inventory in its Permitted Discretion. In connection with such diligence, the
Agent may obtain, at the Borrowers’ expense, an appraisal and commercial finance
exam with respect to such Receivables and Inventory as it may reasonably deem
desirable in its Permitted Discretion and such appraisal and exam shall be paid
for by the Borrowers and shall not be limited by or included in the number of
appraisals and field exams reimbursable under the terms of Section 5.06(b).

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business, or of property no longer used or useful in the
conduct of the business of the Subsidiaries;

(b) sales, leases, transfers and dispositions to any Subsidiary, provided that
any such sales, transfers or dispositions to a Subsidiary that is not a Loan
Party shall be made in compliance with Section 6.09;

(c) sales, leases, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of (i) Investments permitted by clauses
(a), (h), (i), (j) and (p) of Section 6.04, (ii) Investments permitted by clause
(b) of Section 6.04 by a Loan Party to another Loan Party and by a Subsidiary
that is not a Loan Party to a Loan Party or any Subsidiary and (iii) other
Investments to the extent required by or made pursuant to customary buy/sell
arrangements made in the ordinary course of business between the parties to
agreements related thereto;

(e) Sale and Lease-Back transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of Holdings or any Subsidiary (a “Recovery Event”);

(g) sales, transfers and other dispositions of assets that are not otherwise
permitted by any other paragraph of this Section made for fair market value;
provided that (i) in the case of any sale, transfer or disposition of assets
that is not ABL Collateral, with respect to any such sale,

 

109



--------------------------------------------------------------------------------

transfer or disposition for a purchase price in excess of $10,000,000, Holdings
or a Subsidiary shall receive not less than 75% of such consideration in the
form of cash or Cash Equivalents; provided that, for purposes of determining
what constitutes cash under this clause (i), (A) any liabilities (as shown on
Holdings’ or such Subsidiary’s most recent balance sheet provided hereunder or
in the footnotes thereto) of Holdings or such Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable sale, transfer
or disposition and for which Holdings and all of the Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by Holdings or such Subsidiary from such transferee that are converted
by Holdings or such Subsidiary into cash (to the extent of the cash received)
within 180 days following the closing of the applicable sale, transfer or
disposition and (C) during the term of this Agreement, up to $10,000,000 of
consideration that is not in the form of cash and Cash Equivalents may
nevertheless be treated as such so long as the Borrower Agent has given the
Agent written notice thereof, (ii) in the case of any sale, transfer or
disposition of ABL Collateral, Holdings or a Subsidiary shall receive not less
than 100% of such consideration in the form of cash or Cash Equivalents and
shall, with respect to any such sale, transfer or disposition for a purchase
price in excess of $15,000,000, concurrently therewith submit an updated
Borrowing Base Certificate to the Agent after giving effect to such transaction,
(iii) after giving effect to any such sale, transfer or disposition, no Default
or Event of Default shall have occurred and be continuing, (iv) to the extent
applicable, the Net Cash Proceeds thereof are used to prepay the Revolving Loans
as required by Section 2.11(c), and (v) the aggregate consideration received in
connection with all such sales, transfers and other dispositions pursuant to
this clause (g) during any fiscal year of Holdings shall not exceed 20% of
Consolidated Net Tangible Assets as of the last day of the immediately preceding
fiscal year;

(h) sales, leases, transfers and dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

(i) sales, leases, transfers and dispositions permitted by Sections 6.03 and
6.08 and Liens permitted by Section 6.02;

(j) leases, subleases, space leases, licenses or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Group Members;

(k) sales, leases, transfers and dispositions listed on Schedule 6.05;

(l) sales, transfers and other dispositions of assets (other than assets
constituting more than $5,000,000 of ABL Collateral) including (i) any terminal
(and its related storage tanks, pipelines, docks and wharfs and off-loading
equipment and similar assets), (ii) any pipeline (and related assets), (iii) any
other asset that generates “qualifying income” within the meaning of
Section 7704(d) of the Code, and (iv) other assets that generate income that is
not qualifying income within the meaning of Section 7704(d) of the Code in an
amount not to exceed $50,000,000 in the aggregate during the term of this
Agreement (such income to be calculated as of the most recent four fiscal
quarter period end for which financial statements have been delivered pursuant
to Section 5.01(a) or (b), as applicable); and

(m) sales, transfers and other dispositions of assets not constituting
Collateral; provided that (i) after giving effect to any such sale, transfer or
disposition, no Event of Default shall have occurred and be continuing and
(ii) the Net Cash Proceeds of such sale, transfer or disposition are
concurrently reinvested by Holdings and the Subsidiaries in their business for
general working capital purposes.

 

110



--------------------------------------------------------------------------------

SECTION 6.06 Sale and Lease-Back Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Lease-Back Transaction”); provided that (a) the Realty Income Sale-Leaseback may
be consummated and (b) other Sale and Lease-Back Transactions shall be permitted
so long as, in the case of this clause (b), (i) such Sale and Lease-Back
Transaction (x) is made for consideration in cash or assets useful to the
business of the Loan Parties in an amount not less than the fair value of such
property and (y) is pursuant to a lease on market terms and (ii) the aggregate
amount of the Attributable Amount of all Sale and Lease-Back Transactions
consummated pursuant to this clause (b) does not exceed $35,000,000 at any time
outstanding.

SECTION 6.07 Accounting Changes. Holdings will not make any change in method of
determining fiscal year and fiscal quarter end dates; provided, however, that
Holdings may, upon written notice to the Agent, change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Agent, in which case Holdings and the Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Holdings will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(i) Holdings may make (A) Restricted Payments payable solely in Qualified Equity
Interests of Holdings and (B) Restricted Payments from the Net Cash Proceeds of
the issuance by Holdings of Qualified Equity Interests or a substantially
contemporaneous capital contributions in respect of Qualified Equity Interests
of Holdings;

(ii) Holdings may make Restricted Payments to any Parent the proceeds of which
are used to purchase, repurchase, retire, redeem or otherwise acquire the Equity
Interests of Holdings (or of any such Parent) (including related stock
appreciation rights or similar securities) held by any future, present or former
employee, director, officer, manager or consultant (or their respective
Controlled Investment Affiliates or Immediate Family Members) of Holdings or any
of its Subsidiaries or any Parent pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any stock subscription or shareholder agreement (including, for the avoidance
of doubt, any principal and interest payable on any notes issued by Holdings or
any Parent in connection with such purchase, repurchase, retirement, redemption
or other acquisition); provided that the aggregate amount of Restricted Payments
made under this clause does not exceed $15,000,000 for any fiscal year (which
amount shall be permitted to be carried over to any subsequent fiscal year to
the extent that purchases, repurchases, retirements, redemptions or other
acquisitions permitted to have been made have not been made in any preceding
fiscal year (provided that in no event shall more than an aggregate of
$20,000,000 of Restricted Payments be made under

 

111



--------------------------------------------------------------------------------

this clause in any fiscal year)); provided, further, that each of the amounts in
any fiscal year under this clause may be increased by an amount not to exceed:

(A) to the extent contributed to any Borrower, the cash proceeds from the sale
of Equity Interests of Holdings or any Parent, in each case to any future,
present or former employees, directors, officers, managers, or consultants (or
their respective Controlled Investment Affiliates or Immediate Family Members)
of any Group Member or any Parent that occurs after the Restatement Effective
Date, to the extent the cash proceeds from the sale of such Equity Interests
have not otherwise been applied to the payment of Restricted Payments by virtue
of clause (i) or (ii) of this Section 6.08(a); plus

(B) the cash proceeds of key man life insurance policies received by any Group
Member after the Restatement Effective Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (ii);

and provided, further, that cancellation of Indebtedness owing to Holdings from
any future, present or former employees, directors, officers, managers, or
consultants of Holdings (or their respective Controlled Investment Affiliates or
Immediate Family Members), any Parent or any of the Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;

(iii) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent all or a portion of
the exercise price of such options or warrants;

(iv) Restricted Payments made to any Parent used to pay, in each case, without
duplication,

(A) franchise and excise taxes and other fees, taxes and expenses required to
maintain the corporate existence of any Parent;

(B) foreign, federal, state and local income and similar taxes of any such
Parent or, if such Parent is a pass-through entity for income tax purposes, any
equity holder of such Parent, to the extent such income taxes are attributable
to the income of Holdings (other than income attributable to its Unrestricted
Subsidiaries) and, with respect to income attributable to its Unrestricted
Subsidiaries, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes attributable to
the income of such Unrestricted Subsidiaries; provided that the aggregate amount
of payments by Holdings pursuant to this Section 6.08(a)(iv)(B) in any fiscal
year does not exceed the amount of taxes that Holdings would be required to pay
in respect of such income (to the extent described above with respect to income
attributable to Unrestricted Subsidiaries) for such fiscal year were Holdings to
pay such taxes separately from any such Parent as a corporation for income tax
purposes;

(C) customary salary, bonus and other benefits payable to employees, directors,
officers and managers of any Parent to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the
Subsidiaries, including the Subsidiaries’ proportionate share of such amounts
relating to such Parent being a public company;

 

112



--------------------------------------------------------------------------------

(D) general corporate, operating and overhead costs and expenses (including,
without limitation, insurance expenses and legal, accounting, compliance and
other professional fees) of Northern Tier Energy GP LLC, to the extent such
costs and expenses are attributable to the ownership or operation of NTE LP or
its subsidiaries;

(E) fees and expenses other than to Affiliates of the Subsidiaries related to
any unsuccessful equity or debt offering of any Parent; and

(F) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings or any Parent;

(v) [Reserved];

(vi) to the extent constituting Restricted Payments, Holdings may enter into and
consummate transactions expressly permitted by any provision of Section 6.03 or
6.09 (other than Section 6.09(e));

(vii) Holdings may make Restricted Payments with the proceeds of the issuance of
Indebtedness of Holdings permitted by Section 6.01 (other than (x) Section
6.01(c) and (y) any such Indebtedness Guaranteed by or secured directly or
indirectly by the assets of any Subsidiary);

(viii) in addition to the foregoing Restricted Payments, Holdings may make
additional Restricted Payments constituting Permitted Payments;

(ix) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of capital stock of, or Indebtedness owed to Holdings by,
any Unrestricted Subsidiary;

(x) other Restricted Payments by Holdings which, together with Investments made
pursuant to Section 6.04(w) and Restricted Debt Payments made pursuant to
Section 6.08(b)(vi), do not exceed $25,000,000 in the aggregate; provided that,
at the time such Restricted Payments are made and after giving effect thereto,
no Liquidity Event or Event of Default has occurred and is continuing;

(xi) to the extent constituting Restricted Payments, Holdings may make any
non-compete, bonus or “earn out” payments payable to current or former
stockholders of Holdings (or any direct or indirect Parent) pursuant to
agreements in effect on the Restatement Effective Date; and

(xii) Holdings may make Restricted Payments in respect of any payments made or
expected to be made by Holdings or any Subsidiary or any Parent in respect of
withholding or similar taxes payable upon exercise of Equity Interests by any
future, present or former employee, director, officer, manager or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members)
and any repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent all or a portion of the
exercise price of such options or warrants or required withholding or similar
taxes.

 

113



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal on the
Senior Secured Notes, the Western Loans, any Subordinated Indebtedness or any
Indebtedness that refinances, extends, refunds, replaces or renews any such
Indebtedness (collectively, “Restricted Indebtedness”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted
Indebtedness (collectively, “Restricted Debt Payments”), except:

(i) extensions, refinancings, refundings, replacements and renewals of any such
Restricted Indebtedness to the extent permitted by Section 6.01;

(ii) payment of secured Indebtedness that becomes due as a result of the sale or
transfer of the property or assets securing such Indebtedness (other than
Borrowing Base Assets) so long as such sale is permitted by Section 6.05 (other
than sales, transfers and dispositions under Section 6.05(j));

(iii) payment of Restricted Indebtedness in exchange for or with Net Cash
Proceeds of any substantially contemporaneous issuance of Qualified Equity
Interests of Holdings or substantially contemporaneous capital contribution in
respect of Qualified Equity Interests of Holdings;

(iv) payment of Restricted Indebtedness under the Senior Secured Notes (or any
extensions, renewals, refinancing, refundings or replacements thereof permitted
under Section 6.01(g) and Section 6.02(v)), with the Net Cash Proceeds of any
sale, transfer or other disposition of any Note and Specified Hedge Collateral
(as defined in the Intercreditor Agreement), or, in the case of any such
extensions, refinancings, refundings, renewals or replacements, any property or
assets in respect of which the security interest of the holders thereunder has
priority over the security interest of the Agent, for the benefit of the Secured
Parties, in such property or assets, pursuant to the Intercreditor Agreement or
another intercreditor agreement in form and substance reasonably satisfactory to
the Agent that is no less favorable to the Secured Parties than the
Intercreditor Agreement;

(v) other Restricted Debt Payments constituting Permitted Payments (it being
understood and agreed that, if an irrevocable notice or contractual obligation
is given in, made or arises in respect of any such Restricted Debt Payment, the
conditions set forth in the definition of “Permitted Payments” only need to be
satisfied at the time of the giving of such irrevocable notice or entering into
(or effectiveness of) any such contractual obligation); and

(vi) other Restricted Debt Payments which, together with any Investments made
pursuant to Section 6.04(w) and Restricted Payments made pursuant to
Section 6.08(a)(x), do not exceed $25,000,000 in the aggregate; provided that,
at the time such Restricted Debt Payments are made and after giving effect
thereto, no Liquidity Event or Event of Default exists or has occurred and is
continuing.

 

114



--------------------------------------------------------------------------------

(c) Holdings will not, nor will it permit any Subsidiary to, make any Investment
in or to, or otherwise furnish any funds to, any Person for the purpose of
enabling such Person, directly or indirectly, to make any Restricted Payment or
any Restricted Debt Prepayment (or payment equivalent to any of the foregoing)
that could not be made directly by Holdings in accordance with the provisions of
this Section 6.08.

SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are on terms and conditions substantially as
favorable to such Loan Party as would be obtainable by such Loan Party at the
time in a comparable arm’s-length transaction from unrelated third parties that
are not Affiliates, (b) transactions between or among Group Members (other than
an Unrestricted Subsidiary) not involving any other Affiliate, (c) any
investment permitted by Section 6.04, (d) any Indebtedness permitted under
Section 6.01 or Lien permitted under Section 6.02, (e) any Restricted Payment or
Restricted Debt Payment permitted by Section 6.08, (f) the payment of reasonable
fees and out-of-pocket costs to directors of Holdings (or any Parent) or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of
Holdings (or any Parent) or any Subsidiary in the ordinary course of business,
(g) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by Holdings’ (or any Parent’s)
board of directors, (h) any contribution to the capital of Holdings (or any
Parent) by the Permitted Holder or any purchase of Equity Interests of Holdings
(or any Parent) by the Permitted Holder, (i) the Transactions, (j) payments by
Holdings (and any Parent) or any Subsidiary pursuant to the tax sharing
agreements among Holdings (and any such Parent) and the Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Subsidiaries, and (k) transactions pursuant to permitted agreements in existence
on the Restatement Effective Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect.

SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other contractual arrangement to which it is a party or by which
its property is bound that prohibits, restricts or imposes any condition upon
the ability of such Loan Party or any of its Subsidiaries to create, incur or
permit to exist any Lien upon any of its property or assets for the benefit of
the Secured Parties under the Loan Documents; provided that

(a) the foregoing shall not apply to restrictions and conditions imposed by
(i) law or any Loan Document or (ii) the Senior Secured Note Documents or the
Aron Commodity Hedging Agreement, in each case in the case of this clause (ii),
substantially as in effect on the Restatement Effective Date or otherwise
reasonably acceptable to the Agent,

(b) the foregoing shall not apply to restrictions and conditions (i) existing on
the date hereof identified on Schedule 6.10 and (ii) to the extent any such
restrictions or conditions permitted by clause (i) is set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension, refunding, replacement or refinancing of such Indebtedness
so long as such renewal, extension, refunding, replacement or refinancing does
not expand the scope of any such restriction or condition,

(c) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder,

 

115



--------------------------------------------------------------------------------

(d) the foregoing shall not apply to any agreement or other instrument of a
Person acquired in a Permitted Investment or other investment permitted by
Section 6.04 in existence at the time of such Permitted Investment (but not
created in connection therewith or in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person so
acquired,

(e) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness,

(f) the foregoing shall not apply to (i) customary restrictions and provisions
in joint venture agreements and other similar agreements applicable to joint
ventures to the extent such joint ventures are permitted hereunder or commercial
contracts (including purchase orders) in the ordinary course of business,
(ii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest or (iii) customary provisions in other agreements
restricting the assignment thereof, and

(g) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Indebtedness of a Subsidiary that is not a Loan Party that
is permitted by Section 6.01 or to any cash or other deposits permitted by
Section 6.02.

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (i) the
Senior Note Documents (or any instrument or agreement governing any refinancing
Indebtedness in respect thereof permitted under Section 6.01), (ii) any
agreement relating to the Realty Income Sale-Leaseback or any Subordinated
Indebtedness or (iii) the Constitutional Documents, in each case, to the extent
that any such amendment, modification or waiver would be adverse to the Lenders
in any material respect.

SECTION 6.12 Fixed Charge Coverage Ratio. Holdings will not permit its Fixed
Charge Coverage Ratio as of the last day of any Test Period to be lower than
1.00 to 1.00; provided that such Fixed Charge Coverage Ratio will only be tested
as of the last day of the Test Period ending immediately prior to the date on
which a Trigger Event shall have occurred and shall continue to be tested as of
the last day of each Test Period thereafter until such Trigger Event is no
longer continuing.

SECTION 6.13 Use of Proceeds. No Borrower will request any Borrowing or Letter
of Credit, and no Borrower shall use the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent licensed
or otherwise authorized under U.S. law, or (C) in any manner that would result
in the violation of any Sanctions (including any sanctions or embargoes imposed,
administered or enforced by any applicable authority (whether or not the United
States government)) applicable to any party hereto or their affiliates.

 

116



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Borrower shall fail to pay (i) any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise, or (ii) any
interest on any Loan or any fee or any other amount payable under this Agreement
or any other Loan Document within three (3) Business Days after it shall become
due and payable;

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, Borrowing Base Certificate,
Perfection Certificate or other certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document, shall prove to have been materially incorrect when made or deemed
made;

(c) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained (i) in Section 2.21 (solely with respect to post-closing
collateral perfection obligations of the Loan Parties and the application of
amounts during the continuance of a Liquidity Event), 5.06(b), and 5.08 or in
Article VI (subject to the Cure Right in Section 7.02 in connection with any
Default under Section 6.12), (ii) in Section 5.01(i) (after a three (3) Business
Day grace period), or (iii) in Section 5.02(a) or 5.03 (but only with respect to
Holdings’ or any Borrower’s existence) (provided that if (A) any such Default
described in this clause (iii) is of a type that can be cured within five
(5) Business Days and (B) such Default could not materially adversely impact the
Lender’s Liens on the Collateral, such Default shall not constitute an Event of
Default for five (5) Business Days after the occurrence of such Default so long
as the Loan Parties are diligently pursuing the cure of such Default);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(a) and (c) above) and such default shall continue unremedied for a period of
thirty (30) days after notice thereof to the Borrower Agent from the Agent or
the Required Lenders;

(e) (i) any Loan Party shall fail to make any payment beyond the applicable
grace period (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Material Indebtedness, or (ii) any
event or condition occurs (other than with respect to Material Indebtedness
constituting Derivative Transactions or Commodities Hedging Arrangements,
termination events or equivalent events pursuant to the terms of the related
Swap Agreements or Commodities Hedging Arrangements in accordance with the terms
thereof and not as a result of any default thereunder by any Loan Party) that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with the giving of notice, if required) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this paragraph (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(f) a Change in Control shall occur;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official

 

117



--------------------------------------------------------------------------------

for any Loan Party or any Subsidiary of any Loan Party or for a substantial part
of its assets, and, in any such case of clause (i) or (ii), such proceeding or
petition shall continue undismissed and unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, or
(v) make a general assignment for the benefit of creditors;

(i) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts in excess of
the threshold amount that constitutes Material Indebtedness as they become due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (in each case to the extent not covered by third-party
insurance as to which the insurer has been notified of such judgment and does
not deny coverage), shall be rendered against any Loan Party or any combination
of Loan Parties and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed,
satisfied or bonded, or any writ or warrant of attachment or execution or
similar process is issued against all or any material part of the property of
any Loan Party and is not released, vacated, stayed or bonded within sixty
(60) days after its issue;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;

(l) the Loan Guaranty at any time after its execution and delivery and for any
reason, other than as expressly permitted hereunder or thereunder, shall fail to
remain in full force or effect, or any action shall be taken by any Loan Party
to discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Loan Guarantor shall deny or disaffirm in writing that it has
any further liability under the Loan Guaranty to which it is a party;

(m) (i) any Collateral Document after delivery thereof pursuant to the terms of
the Loan Documents shall for any reason, other than pursuant to the terms
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.05), fail to create a valid and perfected security interest
with the priority required by the Collateral Documents (subject to the
Intercreditor Agreement) in any Collateral purported to be covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file UCC continuation statements, or (ii) any material Collateral Document
necessary to create a valid and perfected security interest with priority
required by the Collateral Documents in the Collateral purported to be covered
thereby shall fail to remain in full force or effect or any action shall be
taken by any Loan Party to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

 

118



--------------------------------------------------------------------------------

(n) any material provision of any Loan Document at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.05) or as a result of the occurrence of the Termination Date, ceases to be
in full force and effect, or any Loan Party shall challenge in writing the
validity or enforceability of any Loan Document or any Loan Party shall deny in
writing that it has any further liability or obligation under any Loan Document
(other than as a result of the occurrence of the Termination Date) or purports
in writing to revoke or rescind any Loan Document;

(o) any Governmental Authority shall condemn, seize or otherwise appropriate, or
take custody or control of, all or any portion of the property of the Loan
Parties which, when taken together with all other property of the Loan Parties
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes all or a substantial portion of the property of the Loan Parties,
taken as a whole; or

(p) the Specified Obligations shall cease to constitute senior indebtedness
under the subordination provisions of any document or instrument evidencing any
Subordinated Indebtedness incurred pursuant to Section 6.01(y)(i) or such
subordination provision shall be invalidated or otherwise cease, for any reason,
to be valid, binding and enforceable obligations of the parties thereto

then, and in every such event (other than an event with respect to any Loan
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Agent, take any
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
and (iii) require that the Borrowers deposit in the LC Collateral Account an
amount in cash equal to 103% of the then outstanding LC Exposure; provided that
upon the occurrence of an event with respect to any Loan Party described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
and the obligation of the Borrowers to cash collateralize the outstanding
Letters of Credit as aforesaid shall automatically become effective, in each
case without further act of the Agent or any Lender.

SECTION 7.02 Cure Right. (a) Notwithstanding anything to the contrary contained
in this Article VII, if Holdings fails to comply with the requirements of
Section 6.12, then, during the period (the “Cure Period”) from the first day of
the last quarter of the relevant Test Period to the date that is ten
(10) Business Days after the date on which the certificate calculating the Fixed
Charge Coverage Ratio for such Test Period is required to be delivered pursuant
to Section 5.01(d), Holdings (or any Parent) shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
(or in the case of any Parent receive equity interests in Holdings for its cash
contributions to) the capital of Holdings (collectively, the “Cure Right”), and
upon contribution by Holdings or any Parent to Holdings or a Borrower of such
cash in return for common Equity Interests or for existing Equity Interests of
such Borrower (the “Cure Amount”) pursuant to the exercise by Holdings of such
Cure

 

119



--------------------------------------------------------------------------------

Right, the Fixed Charge Coverage Ratio under Section 6.12 shall be recalculated
giving effect to the following pro forma adjustments:

(i) EBITDA shall be increased with respect to such applicable fiscal quarter and
any Test Period that contains such fiscal quarter, solely for the purpose of
measuring the Fixed Charge Coverage Ratio under Section 6.12 and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing pro forma adjustments, Holdings
shall then be in compliance with Section 6.12, Holdings shall be deemed to have
satisfied the requirements of Section 6.12 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of Section 6.12
that had occurred shall be deemed cured for purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each four
fiscal-quarter period there shall be at least two fiscal quarters during which
the Cure Right is not exercised, (ii) the Cure Right may be exercised no more
than four times during the term of this Agreement, (iii) the Cure Amount shall
be no greater than the amount required for purposes of complying with
Section 6.12, (iv) all Cure Amounts shall be disregarded for purposes of
determining any baskets or ratios with respect to the other covenants contained
in the Loan Documents and (v) if, during any Cure Period, an Event of Default
occurs under Section 6.12 for the Test Period ending during such Cure Period,
such Event of Default shall be deemed not to exist for the purposes of this
Agreement or any other Loan Document (except for the purposes of Section 4.02)
if Holdings advises the Agent in writing that the exercise of the Cure Right is
being diligently pursued and such exercise continues to be diligently pursued
(it being understood that this clause (v) shall automatically cease to be
applicable on the last day of such Cure Period).

SECTION 7.03 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (g) or (h) of
Section 7.01, any reference in any such paragraph to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such paragraph; provided that if it is necessary
to exclude more than one Subsidiary from clause (g) or (h) of Section 7.01
pursuant to this Section 7.03 in order to avoid an Event of Default thereunder,
all excluded Subsidiaries shall be considered to be a single consolidated
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

ARTICLE VIII.

THE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, the Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document from any Loan Party or other Person; (c) act as collateral agent for
Secured Parties for purposes of perfecting and

 

120



--------------------------------------------------------------------------------

administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any enforcement action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, applicable law or otherwise. The
Agent alone shall be authorized to determine whether any Accounts or Inventory
constitute Eligible Receivables or Eligible Inventory, or whether to impose or
release any Reserve, which determinations and judgments, if exercised in good
faith, shall exonerate the Agent from liability to any Lender or other Person
for any error in judgment.

Any bank serving as Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of, or for any losses not directly and solely caused by, its own gross
negligence or willful misconduct. The Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower Agent or a Lender, and the Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent.

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Agent and the other Lenders thereof in writing. Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Agent and the Required Lenders, it will not take any
enforcement action, accelerate the Obligations under any Loan Documents, or
exercise any right that it might otherwise have under applicable law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of proofs of claim in a Bankruptcy
Proceeding.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to

 

121



--------------------------------------------------------------------------------

be genuine and to have been signed or sent by the proper Person. The Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more agents, co-agents or sub-agents appointed by the
Agent. The Agent and any such agents, co-agents or sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The Lenders shall execute and deliver such documents as the
Agent deems appropriate to vest any rights or remedies in such agents, co-agents
or sub-agent. The exculpatory provisions of the preceding paragraphs shall apply
to any such agents, co-agents or sub-agent and to the Related Parties of the
Agent and any agents, co-agents or such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent.

Subject to the appointment and acceptance of a successor to the Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower Agent. Upon any such resignation,
the Required Lenders shall have the right, with the consent (not to be
unreasonably withheld or delayed) of the Borrower Agent, to appoint a successor;
provided that, during the existence and continuation of an Event of Default, no
consent of the Borrower Agent shall be required. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent which shall be a commercial bank or an
Affiliate of any such commercial bank reasonably acceptable to the Borrower
Agent. Upon the acceptance of its appointment as Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower Agent and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent. Any successor to JPMCB by merger or acquisition of stock or this loan
shall continue to be the Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Agent; (b) the Agent (i) does not make any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report or (ii) shall not be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the

 

122



--------------------------------------------------------------------------------

Loan Parties and will rely significantly upon the Loan Parties’ books and
records, as well as on representations of the Loan Parties’ personnel and that
the Agent undertakes no obligation to update, correct or supplement the Reports;
(d) it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Loan Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by the Agent or such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender and any action such Lender may take as a result of or
any conclusion it may draw from any such Report.

The joint lead arrangers, joint bookrunners, co-syndication agents and
co-documentation agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

if to any Loan Party, to the Borrower Agent at:

Northern Tier Energy LLC

1250 W. Washington Street, Suite 300

Tempe, Arizona 85281

Attention: Dave Bonczek

Facsimile No.: 602-797-2611

Telephone No.: 602-286-1553

if to JPMorgan Chase Bank, N.A., as the Agent, an Issuing Bank or the Swingline
Lender, at:

JPMorgan Chase Bank, N.A.

2200 Ross Avenue

9th Floor TX 1-2921

Dallas, Texas 75201

Attention: Region Manager

Facsimile No.: 214-965-2594

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

 

123



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to Section 5.01(d)
unless otherwise agreed by the Agent and the applicable Lender. The Agent or the
Borrower Agent (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Agent, an
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan or issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Agent, any Lender or an Issuing Bank may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document (other than any such amendment to effectuate any modification thereto
expressly contemplated by the terms of such other Loan Documents), pursuant to
an agreement or agreements in writing entered into by the Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (A) increase the Commitment of
any Lender (including any Defaulting Lender) without the written consent of such
Lender; it being understood that a waiver of any condition precedent set forth
in Article IV or the waiver of any Default, mandatory prepayment or mandatory
reduction of the Revolving Commitments, or the making of any Protective Advance
or Overadvance Loan, so long as in compliance with the provisions of
Section 2.04, shall not constitute an increase of any Revolving Commitment of
any Revolving Lender; provided that any change to the second proviso to the
second sentence of Section 2.04(a) shall require the written consent of each
Revolving Lender, (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby (including any Defaulting Lender), (C) postpone any
scheduled date of payment of the principal amount of any Loan or LC

 

124



--------------------------------------------------------------------------------

Disbursement (other than mandatory prepayments), or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the provisions of Section 2.13(c) providing
for the default rate of interest, or to waive any obligations of the Borrowers
to pay interest at such default rate, (D) increase the advance rates set forth
in the definition of Borrowing Base without the written consent of each
Revolving Lender, (E) eliminate or reduce the voting rights of any Revolving
Lender under this Section or the definition of “Required Lenders”, “Super
Majority Lenders” or any other provision of any Loan Document specifying the
number or percentage of Revolving Lenders (or Revolving Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Revolving Lender, (F) release any all or substantially all of the Loan
Guarantors from their obligations under the Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents, including pursuant to
Section 6.03, 6.05 or 10.11 hereof), without the written consent of each Lender,
(G) except as provided in clause (c) or (d) of this Section or in any Collateral
Document, release, or, except to the extent such subordination is pursuant to a
transaction permitted by this Agreement, subordinate the Liens of the Agent on,
all or a substantially all of the Collateral, without the written consent of
each Lender, (H) change the jurisdiction of organization of any Borrower to
outside the United States of America, any State thereof or the District of
Colombia, without the written consent of each Lender, (I) amend, modify or waive
any provision of Section 2.18(b) or any provision of this Agreement or any other
Loan Document relating to the ratable application of payments to the Lenders, in
each case without the written consent of each Lender directly affected thereby,
or (J) make any change to the definition of “Borrowing Base”, “Eligible Cash”,
“Eligible Gasoline Inventory”, “Eligible Petroleum Inventory”, “Eligible
Non-Gasoline Inventory”, “Eligible Other Inventory”, “Eligible General
Inventory”, “Eligible Credit Card Receivable”, “Eligible Investment Grade Other
Receivable”, “Eligible Non-Investment Grade Other Receivable”, “Eligible Other
Receivable”, “Eligible Positive Exchange Balance”, “Petroleum Inventory Letter
of Credit”, “Net Orderly Liquidation Value Percentage” or “Value” or add any new
categories of eligible assets, in each case, that would have the effect of
increasing the amount of the Borrowing Base, without the written consent of the
Super Majority Lenders; and provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Agent, such Issuing Bank or the Swingline Lender, as the case may be. The Agent
may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitment or Loan held or deemed held by any Defaulting Lender shall
be excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) upon the
Termination Date, (ii) upon the sale or other disposition of the property
constituting such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Loan Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Loan Party, upon termination or expiration
of such lease, (iv) subject to paragraph (b) of this Section 9.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (v) to the extent the property constituting such Collateral is
owned by any Loan Guarantor, upon the release of such Loan Guarantor from its
obligations under its Loan Guaranty in accordance with the provisions of this
Agreement, (vi) as required to effect any sale or other disposition of such
Collateral in

 

125



--------------------------------------------------------------------------------

connection with any exercise of remedies of the Agent and the Lenders pursuant
to the Collateral Documents, (vii) as required pursuant to the terms of the
Intercreditor Agreement, and (viii) with respect to the Note and Specified Hedge
Collateral (including any real property) only, as set forth in Section 9.22;
provided that the Agent may, in its discretion, release the Lien on Collateral
valued in the aggregate not in excess of $5,000,000 during each fiscal year
without consent of any Lender. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral to the
extent required under the provisions of the Loan Documents.

(d) Notwithstanding anything to the contrary contained in Section 9.02,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Agent and may be amended and waived with the consent of the
Agent at the request of the Borrower Agent without the need to obtain the
consent of any other Lenders if such amendment or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “the Super Majority Lenders”, “each Revolving Lender”, “each
Lender”, “each Revolving Lender directly affected thereby” or “each Lender
directly affected thereby”, the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower Agent may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower Agent and the Agent shall agree, as of
such date, to purchase for cash at par the Loans and other Obligations due to
the Non-Consenting Lender pursuant to an Assignment and Assumption and to become
a Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, (ii) the replacement Lender
shall pay the processing and recordation fee referred to in
Section 9.04(b)(iii)(C), if applicable in accordance with the terms of such
Section, (iii) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver or consent and (iv) the Borrowers
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including, without limitation, payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender. The Agent is
irrevocably appointed as attorney-in-fact to execute any Assignment and
Assumption(s) if the Non-Consenting Lender fails to execute the same within
two (2) Business Days of such request.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable documented out-of-pocket expenses incurred by the Agent, each
of the Joint Lead Arrangers and their respective Affiliates, including the
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
counsel for the Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation of the
Loan Documents and related documentation, (ii) all reasonable documented
out-of-pocket expenses incurred by the Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of one firm of outside
legal counsel

 

126



--------------------------------------------------------------------------------

to the Agent, in connection with any amendments, modifications or waivers of the
provisions of any Loan Documents (whether or not the transactions contemplated
thereby shall be consummated), (iii) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Issuing Banks or the Lenders, including the
reasonable documented fees, charges and disbursements of one firm of counsel
(and, if necessary, of a single separate firm of local counsel in each
appropriate material jurisdiction) for the Agent and the Lenders, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable documented out-of-pocket expenses incurred during any workout,
restructuring or related negotiations in respect of such Loans of Letters of
Credit, and (iv) subject to any other provisions of this Agreement and the Loan
Documents, all reasonable documented out-of-pocket expenses incurred by the
Agent in the administration of the Loan Documents, including the reasonable
documented fees, charges and disbursements of one firm of counsel (and, if
necessary, of a single separate firm of local counsel in each appropriate
material jurisdiction). Expenses reimbursable by the Borrowers under this
Section include, without limiting the generality of the foregoing, subject to
any other applicable provision of any Loan Document, reasonable documented
out-of-pocket costs and expenses incurred in connection with:

(i) appraisals;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Agent or (notwithstanding any reference to
“out-of-pocket” above in this Section 9.03) the internally allocated fees for
each Person employed by the Agent with respect to each field examination;

(iii) lien searches;

(iv) taxes, fees and other charges for recording any filing financing statements
and continuations, and other actions to perfect, protect, and continue the
Agent’s Liens; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

Other than to the extent required to be paid on the Restatement Effective Date,
all amounts due under this paragraph (a) shall be payable by the Borrower Agent
within thirty (30) days of receipt of an invoice relating thereto and setting
forth such expenses in reasonable detail.

(b) Each Borrower shall indemnify the Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related reasonable and
documented out-of-pocket fees, expenses (including the reasonable fees,
disbursements and other charges of one counsel for all Indemnitees and, if
necessary, of a single separate firm of local counsel in each appropriate
material jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest (as reasonably determined by the Indemnitee
affected by such conflict) where such Indemnitee informs the Borrower Agent of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee) incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii)

 

127



--------------------------------------------------------------------------------

any Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by any
Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses or
fees (i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or one of its Related Parties (other than
agents, advisors and other representatives), (ii) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
a material breach of the obligations of any such Indemnitee under the Loan
Documents or (iii) disputes brought by and between and among Indemnitees (not
involving an act or omission of the Borrowers, the Loan Parties or their
Affiliates as determined by a court of competent jurisdiction in a final and
non-appealable decision); provided that the Agent, the Issuing Banks and the
Swingline Lender shall remain indemnified in respect of such disputes to the
extent otherwise entitled to be so indemnified. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, penalties, liabilities or related expenses or fees arising from any
non-Tax claim.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Agent, an Issuing Bank or the Swingline Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the Agent, such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Agent, any Issuing Bank or the Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that the foregoing
shall not limit the Borrowers’ indemnification obligation to any Indemnitees
pursuant to this Section 9.03 in respect of damages incurred or paid by such
Indemnitee to a third party.

(e) All amounts due under this Section shall be paid, unless otherwise
specified, promptly after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) Holdings may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by Holdings without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section (any attempted assignment or transfer not
complying with the terms of this Section shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit),

 

128



--------------------------------------------------------------------------------

Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person,
Holdings or its subsidiaries or any Disqualified Lenders (it being understood
that the list of Disqualified Lenders shall be available to all Lenders)), all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

(A) the Borrower Agent; provided that no consent of the Borrower Agent shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, to any other
Person;

(B) the Agent; and

(C) each Issuing Bank.

(ii) Notwithstanding the foregoing or anything to the contrary set forth herein,
any assignment of any Loans or Commitments to any Purchasing Debt Affiliate
shall also be subject to the requirements of Section 9.04(f).

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or the principal amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds (as
defined below)) shall not be less than $5,000,000 unless each of the Borrower
Agent and the Agent otherwise consent, provided that no such consent of the
Borrower Agent shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500;

(D) the assignee, if it is not a Lender, shall deliver on or prior to the
effective date of such assignment, (1) to the Agent an Administrative
Questionnaire and (2) to the Borrower Agent (with a copy to the Agent) the tax
forms required by Sections 2.17(e) and (f); and

 

129



--------------------------------------------------------------------------------

(E) any Taxes that would be Other Taxes if not for being imposed with respect to
an Assignment shall be the responsibility of either the assigning Lender or the
assignee, but for the avoidance of doubt shall not be the responsibility of the
Loan Parties.

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(vi)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances occurring on
or prior to the effective date of such assignment). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(v) The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower Agent, at any reasonable time and from
time to time upon reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax forms required by Section 9.04(b)(iii)(D)(2) (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), the Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

130



--------------------------------------------------------------------------------

(vii) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Borrower or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.04(b) or delivered pursuant to Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (v) such
assignee will independently and without reliance upon the Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender.

(c) (i) Any Lender may, without the consent of any Borrower, the Borrower Agent,
the Agent, the Issuing Banks or the Swingline Lender, sell participations to one
or more banks or other entities (other than any Disqualified Lender (it being
understood that the list of Disqualified Lenders shall be available to all
Lenders)) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Agent, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any Taxes that would be
Other Taxes if not for being imposed with respect to a participation shall be
the responsibility of either the Lender or the Participant, but for the
avoidance of doubt shall not be the responsibility of the Loan Parties. Any
agreement or instrument pursuant to which a Lender sells such a participation or
otherwise transfers any economic interest in any Loan or Commitment (including
any synthetic assignment or participation or swap agreement, but excluding any
assignment pursuant to Section 9.04(b)) shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Loan Party agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the

 

131



--------------------------------------------------------------------------------

extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation, acting solely as a non-fiduciary agent (solely for
tax purposes) of the Borrower, shall maintain a register for the recordation of
the names and addresses of the Participants and principal amount (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the Borrowing Agent or the IRS to the extent
such disclosure is required by the IRS. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender, each Loan Party and
the Agent shall treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
No Participant shall be entitled to the benefits of Section 2.17 unless the
Borrower Agent is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) or (f), as applicable, as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower Agent, the option to provide to the Borrowers all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to the Borrowers pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including its obligations under Section 2.15,
2.16 or 2.17), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (iii) the Granting Lender shall for all purposes including
approval of any amendment, waiver or other modification of any provision of the
Loan Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the

 

132



--------------------------------------------------------------------------------

laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrowers, the Borrower
Agent and the Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

(f) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Commitments and/or Loans to any
Purchasing Debt Affiliate in accordance with Section 9.04(f); provided that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(ii) no Loan or Commitment may be assigned to a Purchasing Debt Affiliate
pursuant to this Section 9.04(f), if after giving effect to such assignment,
Purchasing Debt Affiliates in the aggregate would own in excess of 10% of all
Loans or 10% of all Commitments then outstanding; and

(iii) at the time of any assignment, such Purchasing Debt Affiliate shall make a
representation that such Purchasing Debt Affiliate is not in possession of any
material non-public information with respect to Holdings or any of its
Subsidiaries that has not already been disclosed to Lenders generally (other
than those Lenders who have elected to not receive any non-public information
with respect to Holdings or any of its Subsidiaries) and if so disclosed could
reasonably be expected to have a material effect upon, or otherwise be material
to, the market price of the applicable Loan, or the decision of an assigning
Lender to sell, or of an assignee to purchase, such Loan.

Notwithstanding anything to the contrary in this Agreement, no Purchasing Debt
Affiliate shall have any right to (A) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Agent or any Lender to
which representatives of the Loan Parties are not invited, and (B) receive any
information or material prepared by the Agent or any Lender or any communication
by or among the Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Commitments and
Loans required to be delivered to Lenders pursuant to Article II), or (C) make
or bring (or participate in, other than as a passive participant in or recipient
of its pro rata benefits of) any claim, in its capacity as a Lender, against the
Agent or any Lender with respect to any duties or obligations or alleged duties
or obligations of the Agent or any Lender under the Loan Documents.

(g) Notwithstanding anything in Section 9.04 or the definitions of “Required
Lenders” or “Super Majority Lenders” to the contrary, for purposes of
determining whether the Required Lenders, the Super Majority Lenders or any
other requisite Class vote required by this Agreement have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Commitments held by any Purchasing Debt Affiliate shall be deemed
to be not outstanding for all purposes of calculating whether the Required
Lenders, the Super Majority Lenders (or requisite vote of any Class of Lenders)
have taken any actions.

 

133



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreement with respect to fees payable to
the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (including e-mail) shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Revolving Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Revolving Lender or Affiliate to or for the credit or the account
of any Borrower or any Loan Guarantor against any of and all the Secured
Obligations held by such Revolving Lender, irrespective of whether or not such
Revolving Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Revolving Lender
shall notify the Borrower Agent and the Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Revolving Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Revolving
Lender may have.

 

134



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR OTHER LOAN DOCUMENTS,
UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any U.S. federal or New York State court sitting in New York,
New York, in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agent, each Issuing Bank and the each
Lender (the “Subject Persons”) agrees (and each Lender agrees to cause its SPC,
if any) to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed
(a) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process based on the advice of counsel (in
which case each Subject Person agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable

 

135



--------------------------------------------------------------------------------

law, to inform the Borrower Agent promptly thereof prior to disclosure),
(b) upon the request or demand of any regulatory authority having or claiming to
have jurisdiction over such Subject Person or any of its Affiliates (in which
case such Subject Person agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority) to the extent practicable and
not prohibited by applicable law, to inform the Borrower Agent promptly thereof
prior to disclosure), (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by a Subject Person or any
of its Affiliates or any Related Parties thereto in violation of this Agreement
or any other confidentiality obligations owing to Holdings or its Related
Parties, (d) to the extent that such information is received by a Subject Person
from a third party that is not, to such Subject Person’s knowledge, subject to
contractual or fiduciary confidentiality obligations owing to Holdings or any of
its Related Parties, (e) to the extent that such information is independently
developed by such Subject Person, (f) to the Subject Persons’ Affiliates and to
its and their respective employees, legal counsel, independent auditors,
professionals and other experts or agents who need to know such information in
connection with this Agreement, the other Loan Documents and the Transactions
(including in connection with protecting or enforcing the Subject Persons’
rights with respect to the Loan Documents) and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential, (g) to potential or
prospective Lenders, Participants or Assignees and to any direct or indirect,
actual or prospective, contractual counterparty to any Swap Agreement relating
to Holdings or any of its Subsidiaries, in each case who are instructed that
they shall be bound by the terms of this paragraph (or language no less
restrictive than this paragraph), (h) to another Subject Person, (i) if the
Borrower Agent provides its prior written consent to the proposed disclosure, or
(j) for purposes of establishing a “due diligence” defense; provided that the
disclosure of any such information to any Lenders, Participants, Assignees or
counterparties or to prospective Lenders, Participants, Assignees or
counterparties referred to above shall be made subject to the acknowledgment and
acceptance by such persons that such information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
is otherwise reasonably acceptable to the Borrower Agent). For the purposes of
this Agreement, “Confidential Information” means all information, including
material nonpublic information within the meaning of Regulation FD promulgated
by the SEC (“Regulation FD”) received from any Loan Party relating to the Loan
Parties or their businesses or the Transactions other than any such information
that is available to the Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information. It is understood and agreed that Holdings, its
Subsidiaries and their respective Affiliates may rely upon this Section 9.12 for
any purpose, including without limitation to comply with Regulation FD.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any Margin Stock for
the repayment of the Borrowings provided for herein and acknowledges that the
Collateral shall not include any Margin Stock. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Banks nor any
Lender shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

SECTION 9.14 PATRIOT Act. The Agent and the Lenders hereby notify the Borrowers
that pursuant to the requirements of the PATRIOT Act, the Agent and the Lenders
are required to obtain, verify and record information that identifies each Loan
Party, including its legal name, address, tax ID number and other information
that will allow the Agent and the Lenders to identify it in

 

136



--------------------------------------------------------------------------------

accordance with the PATRIOT Act. Agent and Lenders will also require information
regarding each personal guarantor, if any, and may require information regarding
the Loan Party’s management and owners, such as legal name, address social
security number and date of birth.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Lender obtain possession of any such Collateral, such Lender shall notify the
Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18 Cumulative Effect; Conflict of Terms; Entire Agreement; Credit
Inquiries; No Advisory or Fiduciary Responsibility. Each Loan Party hereby
agrees and confirms that, notwithstanding the amendment and restatement of the
Original Credit Agreement pursuant to this Agreement:

(a) The provisions of the Loan Documents are cumulative. The parties acknowledge
that the Loan Documents may use several limitations, tests or measurements to
regulate similar matters, and they agree that these are cumulative and that each
must be performed as provided. Except as otherwise provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document (other than the Intercreditor Agreement), the provision
herein shall govern and control.

(b) Time is of the essence of the Loan Documents. The Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof, and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

(c) Each Loan Party hereby authorizes the Agent and the Lenders (but they shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Borrower or Subsidiary.

(d) In connection with all aspects of each transaction contemplated by any Loan
Document, each of Holdings and the Borrowers hereby acknowledges and agrees that
(i) no

 

137



--------------------------------------------------------------------------------

fiduciary, advisory or agency relationship between the Loan Parties and the
Secured Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Secured Parties have advised or are advising the
Loan Parties on other matters, and the relationship between the Secured Parties,
on the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (ii) the Secured Parties,
on the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
Affiliates on the part of the Secured Parties, (iii) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (iv) the Loan Parties have been advised
that the Secured Parties are engaged in a broad range of transactions that may
involve interests that differ from the Loan Parties’ interests and that the
Secured Parties have no obligation to disclose such interests and transactions
to the Loan Parties, (v) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents, (vi) each Secured Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
Affiliates or any other Person, (vii) none of the Secured Parties has any
obligation to the Loan Parties or their Affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Secured Party and the Loan Parties or any
such Affiliate and (viii) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Secured Parties or among the Loan Parties and the Secured
Parties.

SECTION 9.19 INTERCREDITOR AGREEMENT. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (C) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT AS ABL REPRESENTATIVE (AS DEFINED THEREIN) AND ON BEHALF
OF SUCH LENDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE
LENDERS UNDER THIS AGREEMENT TO EXTEND CREDIT TO BORROWERS AND SUCH LENDERS ARE
INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.

SECTION 9.20 No Recourse. No recourse shall be against any Affiliate of any Loan
Party (other than another Loan Party) or any officer, director, employee,
shareholder, member or partner thereof for the payment of any amount owing in
respect of the Loans or in respect of any other liability of the Loan Parties
arising hereunder.

SECTION 9.21 Effect of Amendment and Restatement of the Original Credit
Agreement; No Novation. As of the Restatement Effective Date, the terms and
conditions of the Original Credit Agreement are amended as set forth in, and are
restated in their entirety and superseded by, this Agreement. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute, and nothing in this Agreement or any of the other Loan Documents
shall be deemed to be, a novation or termination of the Original Obligations as
in effect prior to the Second Amendment Restatement Effective

 

138



--------------------------------------------------------------------------------

Date and which remain outstanding, (b) the Original Obligations are in all
respects continuing (as amended and restated hereby and which are hereinafter
subject to the terms herein), and the incurrence of Obligations hereunder shall
be in substitution for, but not in payment of, the Original Obligations owed by
the Loan Parties under the Original Credit Agreement and (c) the Liens (as
defined in the Original Credit Agreement) as granted under the applicable Loan
Documents (as defined in the Original Credit Agreement) securing payment of the
Original Obligations are in all respects continuing and in full force and
effect. From and after the Restatement Effective Date, each reference to the
“Agreement”, “Credit Agreement” or other reference originally applicable to the
Original Credit Agreement contained in any Loan Document shall be a reference to
this Agreement, as amended, supplemented, restated or otherwise modified from
time to time.

SECTION 9.22 Release of Liens on Note and Specified Hedge Collateral; Release of
Liens on Mortgaged Property. In the event that all Liens on the ABL Collateral
securing the Note and Specified Hedge Obligations shall have been released, the
Agent, on behalf of the Secured Parties, shall release any Lien held by or for
the benefit of the Agent or any Secured Party under any Collateral Document on
the Note and Specified Hedge Collateral. Notwithstanding anything to the
contrary contained in any Loan Document as of the Restatement Effective Date,
the Obligations shall not be secured, or required to be secured, by Liens on the
Mortgaged Properties (as defined in the Original Credit Agreement)
notwithstanding that such Mortgaged Properties secure the Note and Specified
Hedge Obligations, and the Agent shall take all actions reasonably requested by
the Borrower Agent to release the Agent’s Lien on the Mortgaged Properties. The
Agent and each Lender hereby waive any rights that they have under
Section 2.4(a) of the Intercreditor Agreement solely with respect to any real
property owned by any Loan Party, whether now owned or hereafter acquired.

ARTICLE X.

LOAN GUARANTY

SECTION 10.01 Guaranty. Each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”); provided that for purposes of determining any Guaranteed
Obligations of any Loan Guarantor under this Article X, the definition of
“Guaranteed Obligations” shall not create any guarantee by any Loan Guarantor of
any Excluded Swap Obligations of such Loan Guarantor. Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Agent, any Issuing Bank or any Lender to sue any Borrower, any Loan Guarantor,
any other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than as expressly provided in
Section 10.11), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other guarantor of or
other Person liable for any of the Guaranteed Obligations; (iii) any insolvency,

 

139



--------------------------------------------------------------------------------

bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, the Agent, any Issuing Bank, any Lender, or any other Person, whether in
connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or Regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of each Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by the Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than as expressly provided in Section 10.11).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
termination of a Loan Guarantor’s obligations hereunder as expressly provided in
Section 10.11. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party, or any other Person. The Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agent, the Issuing Banks and the Lenders.

 

140



--------------------------------------------------------------------------------

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Agent, any Issuing Bank or any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

SECTION 10.08 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section 10.08 with respect to the Maximum Liability of each Loan Guarantor
is intended solely to preserve the rights of the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability. Notwithstanding the foregoing, nothing contained in this
Agreement (including any provisions of this Article X to the contrary) shall
limit the liability of any Loan Party in respect of all of the Obligations under
the Loan Documents.

SECTION 10.09 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s Guarantor Percentage
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from any Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying

 

141



--------------------------------------------------------------------------------

Guarantor) as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder), or to the extent that a Maximum
Liability has not been determined for any Loan Guarantor, the aggregate amount
of all monies received by such Loan Guarantors from any Borrower after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
provision shall affect any Loan Guarantor’s several liability for the entire
amount of the Guaranteed Obligations (up to such Loan Guarantor’s Maximum
Liability). Each of the Loan Guarantors covenants and agrees that its right to
receive any contribution under this Loan Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to the termination of a Loan
Guarantor’s obligations hereunder as expressly provided in Section 10.11. This
provision is for the benefit of all of the Agent, the Issuing Banks, the
Lenders, the Borrowers and the Loan Guarantors and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

SECTION 10.10 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agent, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

SECTION 10.11 Termination; Release of Loan Guarantors and Borrowers. The Loan
Guaranty of all Loan Guarantors shall terminate on the Termination Date.
Notwithstanding anything in Section 9.02(b) to the contrary (i) a Loan Guarantor
or a Borrower that is a Subsidiary shall automatically be released from its
obligations hereunder and its Loan Guaranty and obligations as a Borrower shall
be automatically released upon the consummation of any transaction permitted
hereunder as a result of which such Loan Guarantor or Borrower ceases to be a
Subsidiary and (ii) so long as no Event of Default has occurred and is
continuing, (A) if a Loan Guarantor or Borrower is or becomes an Excluded
Subsidiary, then such Loan Guarantor shall be automatically released from its
obligations hereunder and its Loan Guaranty and obligations as a Borrower shall
be automatically released upon notification thereof from the Borrower Agent to
the Agent. In connection with any such release, the Agent shall execute and
deliver to any Loan Guarantor or Borrower that is a Subsidiary, at such Loan
Guarantor’s or Borrower’s expense, all documents that such Loan Guarantor or
Borrower shall reasonably request to evidence termination or release. Any
execution and delivery of documents pursuant to the preceding sentence of this
Section 10.11 shall be without recourse to or warranty by the Agent.

SECTION 10.12 Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Guarantor to honor all of its obligations under its Loan Guaranty in
respect of any Swap Obligation (provided, however, that each Qualified Keepwell
Provider shall only be liable under this Section 10.12 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 10.12, or otherwise under such Loan Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified Keepwell Provider
under this Section 10.12 shall remain in full force and effect until the
Maturity Date. Each Qualified Keepwell Provider intends that this Section 10.12
constitutes, and this Section 10.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Guarantor for
all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORTHERN TIER ENERGY LLC, as Holdings By:  

/s/ David Bonczek

Name:   David Bonczek Title:   Executive Vice President and Chief Financial
Officer ST. PAUL PARK REFINING CO. LLC, as a Borrower By:  

/s/ David Bonczek

Name:   David Bonczek Title:   Executive Vice President and Chief Financial
Officer NORTHERN TIER BAKERY LLC, as a Borrower By:  

/s/ David Bonczek

Name:   David Bonczek Title:   Executive Vice President and Chief Financial
Officer NORTHERN TIER RETAIL LLC, as a Borrower By:  

/s/ Jack Helmick

Name:   Jack Helmick Title:   President SUPERAMERICA FRANCHISING LLC, as a
Borrower By:  

/s/ Jack Helmick

Name:   Jack Helmick Title:   President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

NORTHERN TIER FINANCE CORPORATION, as a Loan Guarantor By:  

/s/ David Bonczek

Name:   David Bonczek Title:   Executive Vice President and Chief Financial
Officer NORTHERN TIER RETAIL HOLDINGS LLC, as a Loan Guarantor By:  

/s/ David Bonczek

Name:   David Bonczek Title:   Executive Vice President and Chief Financial
Officer NORTHERN TIER OIL TRANSPORT LLC, as a Loan Guarantor By:  

/s/ David Bonczek

Name:   David Bonczek Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Agent, Issuing Bank, a Lender and
Swingline Lender By:  

/s/ J. Devin Mock

Name:   J. Devin Mock Title:   Authorized Officer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Bank Of America, N. A. as a Lender By:  

/s/ H. Michael Wills

Name:   H. Michael Wills Title:   Senior Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender and Issuing Bank By:  

/s/ Christopher M. Waterstreet

Name:   Christopher M. Waterstreet Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Capital Finance, LLC, as a Lender and Issuing Bank By:  

/s/ Nathan McIntosh

Name:   Nathan McIntosh Title:   Duly Authorized Signer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Credit Agricole Corporate Investment Bank, as a Lender and Issuing Bank By:  

/s/ David Gurghigian

Name:   David Gurghigian Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Citibank N.A., as a Lender By:  

/s/ Brendan Mackay

Name:   Brendan Mackay Title:   Director & Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG – New York Branch, as a Lender and Issuing Bank By:  

/s/ Chris Chapman

Name:   Chris Chapman Title:   Director By:  

/s/ Shai Bandner

Name:   Shai Bandner Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By:  

/s/ Edward Dridge

Name:   Edward Dridge Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RB International Finance (USA) LLC, as a Lender By:  

/s/ John A. Valiska

Name:   John A. Valiska Title:   First Vice President By:  

/s/ Steven VanSteenbergen

Name:   Steven VanSteenbergen Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank, N.A., as a Lender By:  

/s/ Rod Swenson

Name:   Rod Swenson Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Authorized Signatory By:  

/s/ Samuel Miller

Name:   Samuel Miller Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule A

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 85,000,000   

Bank of America, N.A.

   $ 50,000,000   

SunTrust Bank

   $ 50,000,000   

Wells Fargo Capital Finance, LLC

   $ 40,000,000   

Credit Agricole Corporate and Investment Bank

   $ 40,000,000   

Citibank N.A.

   $ 30,000,000   

Deutsche Bank AG – New York Branch

   $ 30,000,000   

MUFG Union Bank, N.A.

   $ 30,000,000   

RB International Finance (USA) LLC

   $ 30,000,000   

U.S. Bank, N.A.

   $ 30,000,000   

UBS AG, Stamford Branch

   $ 30,000,000   

Barclays Bank PLC

   $ 25,000,000   

Goldman Sachs Bank USA

   $ 20,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 10,000,000      

 

 

 

TOTAL

   $ 500,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule B

LC COMMITMENT AMOUNT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 85,000,000   

SunTrust Bank

   $ 50,000,000   

Wells Fargo Capital Finance, LLC

   $ 50,000,000   

Credit Agricole Corporate and Investment Bank

   $ 75,000,000   

Deutsche Bank AG – New York Branch

   $ 50,000,000      

 

 

 

TOTAL

   $ 310,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(a)

Eligible Carriers

 

1. Pipeline Carriers

 

  a. Magellan Pipeline Company, L.P.

  b. NuStar Energy LP

  c. Mid-America Pipeline Company (MAPL)

  d. Minnesota Pipe Line Company

  e. Aranco Pipeline

  f. Enbridge Pipeline (North Dakota)

  g. Enbridge Pipeline (Canadian Mainline)

  h. Enterprise Pipeline

 

2. Rail Carriers

 

  a. Canadian-Pacific Railroad

  b. Canadian National Railroad

  c. Union Pacific Railroad

  d. CSX Railroad

  e. Northern Burlington Santa Fe Railroad

  f. Norfolk Southern Railroad

  g. Kansas City Southern Railroad

  h. Indiana Railroad

  i. Wheeling and Lake Erie Railroad

  j. Wisconsin & Southern Railroad

  k. Iowa Northern Railway

  l. BNSF Railway

  m. Texas New Mexico Railroad

  n. Port Terminal Railroad Association

  o. Texas City Terminal Railway Co.

 

3. Storage Yards

 

  a. Canadian-Pacific – Humboldt Yard – St. Paul area

  b. Minnesota Commercial – St. Paul area

  c. Progressive Rail – St. Paul area

  d. Conway, KS

  e. Forth Worth Railroad

  f. Western Railroad

 

4. Third Party Truck Transports

 

  a. Kane Transport

  b. Liquid Transport Corp.

  c. Wayne Transport

  d. Klemm Tank Lines

Schedule 1.01(a)



--------------------------------------------------------------------------------

5. Third Party Crude Oil Transports

 

  a. Maxxon Energy

  b. Badlands

  c. Nakota

  d. Prairie Field Services

  e. Wind River



--------------------------------------------------------------------------------

Schedule 1.01(b)

Original Letters of Credit

 

JPM

Reference #

  

Liab
Outstanding
Amount

($)

    

Release

Date

    

Expiry /
Maturity

Date

     Beneficiary Name  

Auto

Extension
Period

 

TFTS-892580

     14,300,000.00         MAY 01, 2014         SEP 29, 2014      
BAYTEX ENERGY LTD     —     

TFTS-313734

     500,050.00         DEC 20, 2012         FEB 28, 2015      NORTHERN NATURAL
GAS COMPANY, A     12 MONTHS   

TFTS-860721

     825,000.00         MAR 14, 2014         MAR 13, 2015       ZURICH AMERICAN
INSURANCE COMPANY     12 MONTHS   

TFTS-886447

     20,000,000.00         DEC 01, 2010         DEC 01, 2014       J.P. MORGAN
COMMODITIES CANADA     12 MONTHS   

TFTS-894436

     6,750,000.00         DEC 15, 2010         DEC 01, 2014       ENBRIDGE
PIPELINES
(NORTH DAKOTA)     12 MONTHS   

Schedule 1.01(b)



--------------------------------------------------------------------------------

Schedule 1.01(c)

Immaterial Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01(d)

Permitted Inventory Locations

 

1. St. Paul Park Refinery

301 St. Paul Park Road,

St. Paul Park MN 55071

 

2. Cottage Grove Tank Farm

85th Street

Cottage Grove MN 55016

 

3. NT Bakery

625 2nd Street

St. Paul Park MN 55071

 

4. Magellan Midstream Partners, L.P. Roseville Terminal Warehouse

1190 Eagan Industrial Road # 200

St. Paul MN 55121

 

5. Crude Tower

Held by: Arrow Tank and Engineering Co., Inc.

650 North Emerson

Cambridge MN 5500

 

6. Northern Tier Oil Transport LLC Truck Yard and Shop, 8116 6Pt ST NW Lot 6,
             Stanley ND 58784 (Two-bay truck maintenance shop with two offices,
a              kitchenette, bathroom, and mechanical room; domiciled in the yard
are 24              leased tractor units and 24 trailers (owned by NTOT) and a
double-wide modular building with offices)

 

7. Northern Tier Oil Transport LLC, “Little Muddy” Lease Allocation Custody
Transfer (LACT) facility, Enbridge Little Muddy Station, 6345 133rd Avenue NW,
Williston, ND 58801(three truck offloading stations, three offloading LACT
units, a battery of eight (8) 400 barrel tanks, and one sales LACT unit, located
on parcel leased by Enbridge North Dakota Pipelines).

 

8. Retail Stores – see Exhibit A to Schedule 1.01(d)

 

9. Rail Yards

 

  a. Canadian-Pacific – Humboldt Yard – St. Paul, MN area

  b. Minnesota Commercial – St. Paul, MN area

  c. Progressive Rail – St. Paul, MN area

  d. Fort Worth Rail

  e. Western Rail

Schedule 1.01(d)



--------------------------------------------------------------------------------

11. Pipelines

 

  a. Magellan Pipeline

  b. NuStar Energy Pipeline

  c. Mid-America Pipeline

  d. Minnesota Pipe Line

  e. Aranco Pipeline

  f. Enbridge Pipeline (North Dakota)

  g. Enbridge Pipeline (Canadian Mainline)

  h. SPPRC LACTs -TIDAL (Alexander, Beaver Lodge, Stanley,Trenton)

  i. SPPRC LACTS- NTOT (Little Muddy)

  j. Copper Crest

  k. DCP

  l. Pacific

  m. Basin Plains Pipeline

  n. Bakken BPEP System

  o. Bakken- Bridger P/L to Stanley

  p. Enterprise - Basin Pipeline

  q. Enterprise - Cushing Storage

  r. Enterprise- Midland Pipeline

  s. Enterprise Seaway Pipeline

  t. Enbridge Ozark Pipeline

  u. Husky- Hardisty- HSB

  v. AOSPLSYN

  w. Pembina (Swan Hills)

  x. Pembina (Peace)

  y. Pembina (Drayton Valley)

  z. Husky- Hardisty- HSB

  aa. AOSPL SYN

  bb. Gibson- Hardisty- BR

  cc. Husky- Hardisty- WCS

  dd. Husky- Hardisty- LLB

  ee. Pembina (Nipisi) -WH

  ff. Interpipeline (Hardisty)- CLK

  gg. Interpipeline (Edmonton)- CLK

  hh. Plains Midstream -SSPL- FOS

  ii. Spectra Energy- Express Pipeline

  jj. Spectra Energy- Platte Pipeline

  kk. Enterprise Pipeline

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

Store

  

Address

  

City

  

ST

  

Zip

  

County

3192    6950 Brooklyn Blvd    Brooklyn Center    MN    55429    Hennepin 3351   
4325 Peony Lane    Plymouth    MN    55446    Hennepin 4020    399 North
Lexington Pkwy    St Paul    MN    55104    Ramsey 4021    4320 East Lake St   
Minneapolis    MN    55406    Hennepin 4022    1750 White Bear Ave    Maplewood
   MN    55109    Ramsey 4023    577 South Smith Ave    St Paul    MN    55107
   Ramsey 4024    2501 Hennepin Ave    Minneapolis    MN    55405    Hennepin
4030    1625 Rice St    St Paul    MN    55117    Ramsey 4032    1734 West 7th
St    St Paul    MN    55116    Ramsey 4034    2200 Lyndale Ave South   
Minneapolis    MN    55405    Hennepin 4035    1155 East 1st Ave    Shakopee   
MN    55379    Scott 4038    390 East Maryland    St Paul    MN    55130   
Ramsey 4039    1146 Payne Ave    St Paul    MN    55130    Ramsey 4040    1771
Old Hudson Rd    St Paul    MN    55106    Ramsey 4045    1285 South Robert St
   West St Paul    MN    55118    Dakota 4047    5205 Vernon Ave    Edina    MN
   55436    Hennepin 4049    4200 East Hwy 13    Burnsville    MN    55337   
Dakota 4052    5359 Broadway    Crystal    MN    55428    Hennepin 4056    300
Broadway St. NE    Minneapolis    MN    55413    Hennepin 4057    5000 Central
Ave. NE    Columbia Heights    MN    55421    Anoka 4058    1901 57th Ave North
   Brooklyn Center    MN    55430    Hennepin 4060    801 West Lake St   
Minneapolis    MN    55408    Hennepin 4076    1223 South 6th St    Brainerd   
MN    56401    Crow Wing 4089    11 Century Ave South    Maplewood    MN   
55119    Ramsey 4115    2785 North Hamline Ave    Roseville    MN    55113   
Ramsey 4116    2010 Silver Lake Rd    New Brighton    MN    55112    Ramsey 4135
   4001 Lyndale Ave South    Minneapolis    MN    55409    Hennepin 4151    1580
Ford Parkway    St Paul    MN    55116    Ramsey 4159    16425 West 78th St   
Eden Prairie    MN    55346    Hennepin 4160    6545 West River Rd    Brooklyn
Center    MN    55430    Hennepin

 

1



--------------------------------------------------------------------------------

4161    4740 Cedar Ave S.    Minneapolis    MN    55407    Hennepin 4165    5101
34th Ave South    Minneapolis    MN    55417    Hennepin 4166    6000 Portland
Ave    Minneapolis    MN    55417    Hennepin 4171    2200 West Division St   
St Cloud    MN    56301    Stearns 4172    3800 West Lake St    Minneapolis   
MN    55416    Hennepin 4173    3357 University Ave SE    Minneapolis    MN   
55414    Hennepin 4174    5900 Excelsior Blvd    St Louis Park    MN    55416   
Hennepin 4175    5667 University Ave NE    Fridley    MN    55432    Anoka 4180
   1280 West 98th St    Bloomington    MN    55431    Hennepin 4182    1406
Yankee Doodle Rd    Eagan    MN    55122    Dakota 4183    7162 Point Douglas Dr
   Cottage Grove    MN    55016    Washington 4184    545 Summit Ave.    St Paul
Park    MN    55071    Washington 4185    1820 37th Ave NE    Minneapolis    MN
   55421    Hennepin 4186    2913 West 66th St    Richfield    MN    55423   
Hennepin 4187    7818 36th Ave North    Crystal    MN    55427    Hennepin 4188
   7720 Nicollet Ave South    Richfield    MN    55423    Hennepin 4191    7500
Lyndale Ave South    Richfield    MN    55423    Hennepin 4194    5337 Shoreline
Blvd    Mound    MN    55364    Hennepin 4196    17079 Yale Court    Elk River
   MN    55330    Sherburne 4197    3155 Coon Rapids Blvd    Coon Rapids    MN
   55433    Anoka 4199    7299 Highway 65 NE    Fridley    MN    55432    Anoka
4201    1900 West County Rd 42    Burnsville    MN    55337    Dakota 4204   
1551 Woodlane Dr    Woodbury    MN    55125    Washington 4207    7449 East
River Rd    Fridley    MN    55432    Anoka 4210    2172 Lexington Ave   
Roseville    MN    55113    Ramsey 4211    1221 East County Rd 42    Burnsville
   MN    55337    Dakota 4213    415 South 1st St    Willmar    MN    56201   
Kandiyohi 4232    3453 Nicollet Ave South    Minneapolis    MN    55408   
Hennepin 4241    176 West Main Street    Ellsworth    WI    54011    Pierce 4242
   754 East Main Street    Mondovi    WI    54755    Buffalo 4256    600 South
Highway 10    St Cloud    MN    56304    Stearns 4264    2640 County Rd I   
Moundsview    MN    55112    Ramsey

 

2



--------------------------------------------------------------------------------

4267    370 Central Ave. E.    St Michael    MN    55376    Wright 4269    13195
Pioneer Tr    Eden Prairie    MN    55347    Hennepin 4290    2015 Northdale
Blvd    Coon Rapids    MN    55433    Anoka 4294    7601 Jolly Ln    Brooklyn
Park    MN    55428    Hennepin 4297    1422 Broadway    Alexandria    MN   
56308    Douglas 4298    2911 West 41st St    Sioux Falls    SD    57105   
Minnehaha 4310    9250 Bloomington Ferry Rd    Bloomington    MN    55438   
Hennepin 4311    12504 Central Ave NE    Blaine    MN    55434    Anoka 4314   
12750 County Rd 5    Burnsville    MN    55337    Dakota 4315    1210 Hwy 7 West
   Hutchinson    MN    55350    Mc Leod 4316    1115 Highway 3    Northfield   
MN    55057    Rice 4317    3155 Century Ave    White Bear Lake    MN    55110
   Ramsey 4321    9720 Central Ave    Blaine    MN    55434    Anoka 4332   
8600 Lyndale Ave South    Bloomington    MN    55420    Hennepin 4335    1379
Town Center Dr    Eagan    MN    55122    Dakota 4337    16161 Cedar Ave   
Lakeville    MN    55044    Dakota 4338    200 Main St    Elk River    MN   
55330    Sherburne 4340    3235 White Bear Ave    White Bear Lake    MN    55110
   Ramsey 4341    5750 Nathan Ln North    Plymouth    MN    55442    Hennepin
4342    15020 Garrett Ave    Apple Valley    MN    55124    Dakota 4353    1350
West Larpenteur    Falcon Heights    MN    55113    Ramsey 4356    56 North
Snelling    St Paul    MN    55104    Ramsey 4357    1447 Highway 96 E.    White
Bear Lake    MN    55110    Ramsey 4358    756 North Snelling Ave    St Paul   
MN    55104    Ramsey 4359    950 North Lexington Ave    St Paul    MN    55103
   Ramsey 4366    2391 Highway 7    Excelsior    MN    55331    Hennepin 4369   
5201 Post Rd    Minneapolis    MN    55450    Hennepin 4370    1086 West
Broadway    Forest Lake    MN    55025    Washington 4375    6144 West Broadway
   New Hope    MN    55428    Hennepin 4378    2445 Bloomington Ave   
Minneapolis    MN    55404    Hennepin 4382    3744 Chicago Ave    Minneapolis
   MN    55407    Hennepin 4383    13500 County Rd #5    Burnsville    MN   
55337    Dakota

 

3



--------------------------------------------------------------------------------

4388    101 West Grant    Minneapolis    MN    55403    Hennepin 4408    1800
East 90th St    Bloomington    MN    55425    Hennepin 4411    7501 Concord Blvd
   Inver Grove Hgts    MN    55076    Dakota 4413    2051 Grand Ave    St Paul
   MN    55105    Ramsey 4419    925 Grand Ave    St Paul    MN    55105   
Ramsey 4420    1125 West 7th St    St Paul    MN    55102    Ramsey 4421    970
University Ave    St Paul    MN    55104    Ramsey 4428    232 South Fairview   
St Paul    MN    55105    Ramsey 4430    846 Johnson Pkwy    St Paul    MN   
55106    Ramsey 4434    228 N. Benton Dr.    Sauk Rapids    MN    56379   
Benton 4439    12835 Ventura Ct    Shakopee    MN    55379    Scott 4441    6355
Point Chase Rd    Eden Prairie    MN    55344    Hennepin 4443    1930 Douglas
Dr    Golden Valley    MN    55422    Hennepin 4444    9363 Upland Ave North   
Maple Grove    MN    55369    Hennepin 4445    10865 University Ave NE    Blaine
   MN    55434    Anoka 4449    13820 Grove Dr    Maple Grove    MN    55311   
Hennepin 4459    1624 Hastings Ave    Newport    MN    55055    Washington 4460
   1201 Riverwood Drive    Burnsville    MN    55337    Dakota 4461    9300 Zane
Ave North    Brooklyn Park    MN    55443    Hennepin 4464    2250 Cliff Rd   
Eagan    MN    55122    Dakota 4470    11554-193rd Ave    Elk River    MN   
55330    Sherburne 4471    1010 Co Rd E East    Vadnais Heights    MN    55110
   Ramsey 4477    13727 Hanson Blvd NW    Andover    MN    55304    Anoka 4479
   109 Oakwood Drive    Monticello    MN    55362    Wright 4482    1708 North
Broadway    Menomonie    WI    54751    Dunn 4483    1903 Stout Road   
Menomonie    WI    54751    Dunn 4484    2020 South Broadway    Menomonie    WI
   54751    Dunn 4486    1390 South Frontage Rd    Hastings    MN    55033   
Dakota 4488    7570 - 10th St North    Oakdale    MN    55128    Washington 4490
   21070 Glade Ave    Lakeville    MN    55044    Dakota 4491    14211 O’Connell
Ave    Savage    MN    55378    Scott 4497    6955 Market St    Golden Valley   
MN    55426    Hennepin

 

4



--------------------------------------------------------------------------------

4500    1260 8th St. NW    Pine City    MN    55063    Pine 4502    2380 West
Cty Rd D    Roseville    MN    55113    Ramsey 4506    4045 Second Street So   
St Cloud    MN    56301    Stearns 4507    110 Hundertmark Rd    Chaska    MN   
55318    Carver 4508    14000 St Francis Blvd    Ramsey    MN    55303    Anoka
4516    1200 Mendota Hts Rd    Mendota Hts    MN    55120    Dakota 4517    2400
W Industrial Blvd    Long Lake    MN    55356    Hennepin 4518    9910 Norma
Lane    Woodbury    MN    55125    Washington 4519    1400 Crystal Lane   
Chaska    MN    55318    Carver 4520    2295 Rice Street    Roseville    MN   
55113    Ramsey 4521    1080 Highway 110    Mendota Hts    MN    55120    Dakota
4523    50645 Radcliffe Street    Osseo    WI    54758    Trempealeau 4525   
906 S. Rum River Drive    Princeton    MN    55371    Mille Lacs 4526    6401
Lake Road Terrace    Woodbury    MN    55125    Washington 4528    16180 Kenrick
Avenue    Lakeville    MN    55044    Dakota 4534    18520 Pilot Knob Road   
Farmington    MN    55024    Dakota 4535    26075 3rd Street East    Zimmerman
   MN    55398    Sherburne 4537    1442 Constance Blvd    Ham Lake    MN   
55304    Anoka 4539    215 33rd Street West    Hastings    MN    55033    Dakota
4543    24203 Greenway Ave.    Forest Lake    MN    55025    Washington 4544   
14963 Edgewood Dr.    Baxter    MN    56425    Crow Wing 4545    21550 S Diamond
Lake Rd    Rogers    MN    55374    Hennepin 4546    1298 Vierling Dr East   
Shakopee    MN    55379    Scott 4548    5728 Bishop Ave    Inver Grove Hgts   
MN    55076    Dakota 4549    5804 Neal Ave.    Oak Park Hgts    MN    55082   
Washington 4551    7881 Connelly Pkwy    Savage    MN    55378    Scott 4552   
8660 Egan Drive    Savage    MN    55378    Scott 4554    4375 O’Day Ave    St
Michael    MN    55376    Wright 4601    296 East 7th St    St Paul    MN   
55101    Ramsey 4609    100 Lindbergh Dr    Little Falls    MN    56345   
Morrison 4613    225 East Depot St    Litchfield    MN    55355    Meeker 4615
   826 West 66th St    Richfield    MN    55423    Hennepin

 

5



--------------------------------------------------------------------------------

5001    2960 W. 82nd St.    Chanhassen    MN    55318    Carver 5002    13305
Excelsior Blvd    Minnetonka    MN    55345    Hennepin 5003    7525 Brooklyn
Blvd    Brooklyn Park    MN    55443    Hennepin 5004    1445 W. 7th St.    St.
Paul    MN    55102    Ramsey 5005    15805 61st Avenue N.    Plymouth    MN   
55445    Hennepin 5006    20920 Keokuk Avenue    Lakeville    MN    55044   
Dakota 8510    1195 Canterbury Rd    Shakopee    MN    55379    Scott

 

 

6



--------------------------------------------------------------------------------

Schedule 3.14

Capitalization and Subsidiaries

 

Grantor/Owner

  

Interest Issued

  

Issuer

  Percentage
Ownership    

Certificate Numbers

Northern Tier Energy LLC    Common Stock    Northern Tier Finance Corporation  
  100 %    Certificate No. 1 Northern Tier Energy LLC    Membership Interests   
St. Paul Park Refining Co. LLC     100 %    N/A Northern Tier Energy LLC   
Membership Interests    Northern Tier Retail Holdings LLC     100 %    N/A
Northern Tier Energy LLC    Membership Interests    Northern Tier Oil Transport
LLC     100 %    N/A Northern Tier Retail Holdings LLC    Membership Interests
   Northern Tier Bakery LLC     100 %    N/A Northern Tier Retail Holdings LLC
   Membership Interests    Northern Tier Retail LLC     100 %    N/A Northern
Tier Retail LLC    Membership Interests    SuperAmerica Franchising LLC     100
%    N/A

Schedule 3.14



--------------------------------------------------------------------------------

Schedule 4.01(b)

Local Counsel

 

1. Minnesota Counsel

Dorsey & Whitney LLP

Suite 1500, 50 South Sixth Street

Minneapolis, MN 55402-1498

 

2. Delaware Counsel

Richards, Layton & Finger PA

One Rodney Square, 920 North King Street

Wilmington, Delaware 19801

Schedule 4.01(b)



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. Capital leases for certain retail locations in the aggregate amount of $8.3
million as of June 30, 2014, as follows:

 

  a. Stores 4076, 4135, 4159, 4166, 4172, 4173 and 4609, under that certain Land
and Building Lease Agreements dated December 1, 2010, with Realty Income
Properties 3, LLC, including any schedules, exhibits and annexes thereto and
transactions thereunder, as replaced, superseded, amended (including as to
changes of counterparty), modified or supplemented from time to time;

 

  b. Stores 4297, 4502 and 4521 under that certain Purchase Agreement and Escrow
Instructions dated October 6, 2010, with Realty Income Properties 3, LLC,
including any schedules, exhibits and annexes thereto and transactions
thereunder, as replaced, superseded, amended (including as to changes of
counterparty), modified or supplemented from time to time;

 

  c. Store 5005, under that certain Lease dated March 29, 2013, with C-Store
Partners LLC, including any schedules, exhibits and annexes thereto and
transactions thereunder, as replaced, superseded, amended (including as to
changes of counterparty), modified or supplemented from time to time;

 

  d. Store 5006, under that certain Build-to-Suit Lease Agreement dated
February 21, 2014, with 210 Lakeville, LLC, including any schedules, exhibits
and annexes thereto and transactions thereunder, as replaced, superseded,
amended (including as to changes of counterparty), modified or supplemented from
time to time1; and

 

  e. Stores 4290, 4298, 4310, 4314, 4315, 4316, 4321, 4337, 4338, 4340 and 4383
under that certain Goldman Sachs Master Sublease Agreement dated January 1,
1998, with Ashland Inc., including any schedules, exhibits and annexes thereto
and transactions thereunder, as replaced, superseded, amended (including as to
changes of counterparty), modified or supplemented from time to time.

 

2. Commodity hedging obligations under (a) that certain ISDA Master Agreement,
dated as of October 6, 2010, between J. Aron and St. Paul Park Refining Co. LLC,
including the schedule, exhibits and annexes thereto and transactions
thereunder, as replaced, superseded, amended (including as to changes of
counterparty), modified or supplemented from time to time; and (b) certain ISDA
Master Agreement, dated as of November 21, 2011, between Macquarie Bank Limited
and St. Paul Park Refining Co.

 

 

1 

This lease may be deemed a capital lease; evaluation is ongoing.

 

Schedule 6.01



--------------------------------------------------------------------------------

  LLC, including the schedule, exhibits and annexes thereto and transactions
thereunder, as replaced, superseded, amended (including as to changes of
counterparty), modified or supplemented from time to time; and (c) that certain
Market Access Services Agreement between ABN AMRO Clearing Chicago LLC and St.
Paul Park Refining Co. LLC, including the schedules, exhibits and annexes
thereto and transactions thereunder, as replaced, superseded, amended (including
as to changes of counterparty), modified or supplemented from time to time.

 

10



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

1. St. Paul Park Refining Co. LLC owns 17% of the outstanding preferred shares
of MPL Investments, Inc. (“MPLI”), a Delaware corporation that owns all of the
preferred interests in the Minnesota Pipe Line Company (“MPL”), as well as 17%
of the common interest of MPL.

The Amended and Restated Limited Liability Company Agreement of MPL (the “MPL
LLC Agreement”) dated July 31, 2006, as amended, contains several restrictions
on transfers of common units. Section 8.01 of the LLC Agreement provides that
common units may not be transferred unless there is also a simultaneous transfer
of the same number of shares of MPLI. Section 8.02(a) of the LLC Agreement
further grants MPL and the holders of common units a right of first refusal on
the transfer of any common units. The Shareholders’ Agreement dated July 31,
2006 among FHR, LLC, Marathon Pipe Line LLC, Trof, Inc. and MPL Investments,
Inc. (the “MPLI Shareholders’ Agreement”) also contains similar restrictions on
the transfer of common shares.

 

2. Pursuant to that certain Crude Oil Supply Agreement, dated as of December 1,
2010 between St. Paul Park Refining Co. LLC and J.P. Morgan Commodities Canada
Corporation, J.P. Morgan Commodities Canada Corporation has a lien on all of St.
Paul Refining Co. LLC’s right, title and interest in and to all Supplier Oil and
all Specified Collateral, each as defined in the Crude Oil Supply Agreement.

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

As referenced in Schedule 6.02, St. Paul Park Refining Co. LLC owns 17% of the
common interest of MPL and 17% of the outstanding preferred shares of MPLI, a
company that owns all of the preferred interests in MPL. MPL owns the Minnesota
Pipe Line, a crude oil pipeline system in Minnesota that transports crude oil to
the St. Paul area and which supplies substantially all of the crude oil input of
St. Paul Park Refining Co.

Schedule 6.04



--------------------------------------------------------------------------------

Schedule 6.05

Specified Asset Sales

None.

Schedule 6.05



--------------------------------------------------------------------------------

Schedule 6.09

Transactions with Affiliates

Transactions contemplated by or pursuant to the following:

 

1. Agreement for shared services between certain subsidiaries of Western
Refining, Inc. and certain subsidiaries of Northern Tier Energy LLC, approved by
the Board of Directors of Northern Tier Energy GP LLC on September 11, 2014.

 

2. Transactions in the ordinary course with subsidiaries of Western Refining,
Inc.:

 

     Effective
Date   

Transaction

   WNR
Entity*    NTI
Entity*    Term    Value     

Summary

1.

   11/12/13    Information Exchange Agreement    WRCLP
WRSW    NTELP
& its subs    1 year
evergreen      N/A       Confidential sharing of information (with VP approval)

2.

   11/12/13    Interim Crude Trading Services Agreement    WRCLP


WRSW

   SPPRC    03/31/14
w/90 day
renewals      N/A       Crude supply and trading services to SPPRC

3.

   11/12/13    Interim Services Agreement    WRCLP


WRSW

   NTELLC
& its subs    05/15/14
w/90 day
renewals      N/A       Planning, supply & trading, government relations, IT,
legal, HR, management services to NTELLC

4.

   12/11/13    Railcar Sublease Agreement    WRCLP    SPPRC    3 months    $
88,000       Lease of 25 railcars by WRCLP from SPPRC

5.

   03/15/14    Asphalt Purchase Agreement    WRCLP    SPPRC    1 month    $ 3.6M
      Purchase of asphalt by WRCLP from SPPRC

6.

   03/01/14    Crude Oil Sale Agreement    WRCLP    NTELLC    1 month    $ 6M   
   Purchase of 2kpd by NTELLP from WRCLP

7.

   02/26/14    RIN Sale/Purchase Agreement    WRCLP    SPPRC    1 month    $
40,125       Purchase of 75k 2012 Biodiesel RINs

8.

   05/05/14    Asphalt Purchase Agreement    WRCLP    SPPRC    5/5/14 –
5/15/2014    $ 240,000       Purchase of asphalt by WRCLP from SPPRC

9.

   05/08/14    Asphalt Purchase Agreement    WRCLP    SPPRC    5/7/14 –
5/23/14    $ 864,000       Purchase of asphalt by WRCLP from SPPRC

10.

   7/8/14    VTB Purchase Agreement    WRCLP    SPPRC    7/2/14 –


7/31/14

   $ 387,000       Purchase of VTBs by WRCLP from SPPRC

11.

   8/15/14    Asphalt Purchase Agreement    WRCLP    SPPRC    8/15/14-


8/31/14

   $ 445,500       Purchase of asphalt by WRCLP from SPPRC

12.

   9/10/14    Asphalt Purchase Agreement    WRCLP    SPPRC    9/10/14 –
9/30/14    $ 1.5M       Purchase of 3000 short tons of asphalt by WRCLP

 

Schedule 6.09



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

 

1. Restrictions existing under the MPL LLC Agreement and the MPLI Shareholders’
Agreement, in each case, referenced in Schedule 6.02.

 

Schedule 6.10



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s)   

 

   4.    Agent:    JPMorgan Chase Bank, N.A., as the administrative agent and
the collateral agent under the Credit Agreement.

 

 

1  Select as applicable.

 

1



--------------------------------------------------------------------------------

Amended and Restated Credit Agreement:    The Amended and Restated Credit
Agreement dated as of September 29, 2014, among Northern Tier Energy LLC, a
Delaware limited liability company (“Holdings”); each subsidiary of Holdings
from time to time party thereto; the Lenders and Issuing Banks parties thereto;
and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent for
the Lenders thereunder (the “Agent”).

Assigned Interest:

 

Aggregate Amount of

Commitment/Loans

  

Amount of

Commitment/Loans Assigned

  

CUSIP

$

   $                                                        

$

   $                                                        

$

   $                                                        

Each notice or other communication hereunder shall be in writing, shall be sent
by messenger, by telecopy or facsimile transmission, or by first-class mail,
shall be deemed given when sent and shall be sent as follows:

 

(a)    If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):   

 

     

 

     

 

   (b)    If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):   

 

     

 

     

 

     

 

  

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

2



--------------------------------------------------------------------------------

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

  

 

   ABA No.   

 

  

 

   Account No.   

 

   Reference:   

 

  

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

  

 

   ABA No.   

 

  

 

   Account No.   

 

   Reference:   

 

  

Effective Date:                 , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR      [NAME OF ASSIGNOR]      By:  

 

     Name:  

 

     Title:  

 

ASSIGNEE      [NAME OF ASSIGNEE]      By:  

 

     Name:  

 

     Title:  

 

 

3



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A. as Agent By:  

 

Name:  

 

Title:

 

 

[ISSUING BANK],2 as Issuing Bank

By:  

 

Name:  

 

Title:  

 

[ISSUING BANK] as Issuing Bank

By:  

 

Name:  

 

Title:  

 

[Consented to:]3

NORTHERN TIER ENERGY LLC By:  

 

Name:  

 

Title:  

 

 

 

2  Pursuant to Section 9.04, each Issuing Bank is required to consent to an
assignment under the Credit Agreement.

3  To be added only if the consent of the Borrower Agent is required by the
terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth herein, and (iv) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Holdings, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Sections 3.04(b) or delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it appoints and authorizes the Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent, by the terms thereof, together with such powers as
are reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption and any claim,
controversy, or dispute arising under or related to this Assignment and
Assumption shall be construed in accordance with and governed by the laws of the
State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING BASE CERTIFICATE

[See Attached]



--------------------------------------------------------------------------------

LOGO [g799495g1.jpg]

 

EXHIBIT B

Northern Tier Borrowing Base Certificate As of

A. Available Receivables (page 5 of 13) $-00.0

B. Available Petroleum Inventory (page 2 of 13) $-00.0

C. Available Crude Inventory (page 3 of 13) $-00.0

D. Available Gasoline Inventory (page 8 of 13) $-00.0

E. Available Non Gasoline Inventory (page 9 of 13) $-00.0

F. Availability Reserves (pages 10 of 13) $-00.0

G. Available Letters of Credit Vs. Crude Purchases (page 4 of 13) $-00.0

H. First Purchaser’s Reserves (page 12 of 13) $-00.0

I. Exchange Agreements (page 13 of 13) $-00.0

J. Borrowing Base (lines A + B +C + D +E—F +G—H + I) $-00.0

K. Lower of: Borrowing Base (line J) $-00.0

Commitment $500,000,000,000

L. Revolving Credit Outstandings: Revolving Loans

Letters of Credit Total Revolving Credit Outstandings $-00.0

M. Facility availability (lines K—L)

CERTIFICATION

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement (the “Credit Agreement”), dated as of
September 29, 2014, by and among

Northern Tier Energy LLC, a Delaware limited liability company (“Holdings” and,
as representative and agent of each Loan Party to the Credit Agreement,
“Borrower Agent”), each subsidiary of Holdings from time to time party thereto,
the Lenders and Issuing Banks parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent for the Lenders thereunder (“Secured
Party”), Borrower Agent is executing and delivering to Secured Party this
Collateral Report accompanied by supporting data (collectively referred to as
“Report”). The undersigned, a Financial Officer of Borrower Agent, hereby
certifies that this Report is accurate and complete as of the date hereof and
based on information contained in Borrower Agent’s own financial accounting
records. The undersigned, by the execution of this Report, hereby ratifies,
confirms and affirms all of the terms, conditions and provisions of the Credit
Agreement, and further certifies on this day of, compliance with said Credit
Agreement.

Northern Tier Energy LLC

By:

Name:

Title:

1



--------------------------------------------------------------------------------

LOGO [g799495g2.jpg]

 

Northern Tier Petroleum Inventory Borrowing Base Certificate As of

Total

Gross Inventory per perpetual $-00.0 Less ineligibles:

Line fill & Tank Heels $-00.0

Inventory on Railcars & Barges $-00.0

Nonusable inventory $-00.0

Inventory In-Transit (NOT IN USA) $-00.0

Other Per Terms of the Credit Agreement $-00.0

Total ineligibles: $-00.0

Eligible inventory $-00.0

Advance Rate 80.0%

Available inventory $-00.0

2



--------------------------------------------------------------------------------

LOGO [g799495g3.jpg]

 

Northern Tier Crude Inventory Borrowing Base Certificate As of

Total

Gross Inventory per perpetual $-00.0 Less ineligibles:

Line fill & Tank Heels $-00.0

Inventory on Railcars & Barges $-00.0

Nonusable inventory $-00.0

Inventory In-Transit (NOT IN USA) $-00.0

Other Per Terms of the Credit Agreement $-00.0

Total ineligibles: $-00.0

Eligible inventory (a) $-00.0

Advance Rate 80.0%

Available inventory $-00.0

3



--------------------------------------------------------------------------------

LOGO [g799495g4.jpg]

 

Vendor

Exp date

Face Reserved

Amount Amount

LC’S AS OF

Total LCs Outstanding — -

LC’s vs. Crude Calculation

Supplier LC Amount AP (Crude Accrual) Difference A/R Offset

Total

LETTERS OF CREDIT

LETTERS OF CREDIT AVAILABLE TO DRAW (in connection with purchase of crude oil)

LESS: AMOUNTS PAYABLE TO SUPPLIERS THAT CAN BE DRAWN

80%

ELIGIBLE (Borrowing Base component may not exceed $50,000.000) 50.000.000

Loan Activity As of

Beginning Balance Less: Remittances Plus: Loan Advances

Outstanding Loan Balance

4



--------------------------------------------------------------------------------

LOGO [g799495g5.jpg]

 

Northern Tier

Accounts Receivable

Borrowing Base Certificate

As of

AR at 85% Total AR at 90%

St. Paul Park Refining Co. LLC Gross Other Accounts Receivable $0.00 St. Paul
Park Refining Co. LLC Gross Other Accounts Receivable $-00.0 Northern Tier
Bakery Gross Other Accounts Receivable $0.00

St. Paul Park Refining Co. LLC Gross Out Crude Receivable $0.00 St. Paul Park
Refining Co. LLC Gross Out Crude Receivable $-00.0

Less ineligibles: Less ineligibles: Less ineligibles:

Over 60 days past invoice date, gross of credits $0.00 Over 60 days past invoice
date, gross of credits $0.00 Over 60 days past invoice date, gross of credits
$0.00

Cross age @ 50% $0.00 Cross age @ 50% $0.00 Cross age @ 50% $0.00

Government A/R $0.00 Government A/R $0.00 Government A/R $0.00

Foreign A/R $0.00 Foreign A/R $0.00 Foreign A/R $0.00

Contra $0.00 Contra $0.00 Contra $0.00

Deferred Revenue $0.00 Deferred Revenue $0.00 Deferred Revenue $0.00

Unconstructively Placed RGP Cars $0.00 Unconstructively Placed RGP Cars $0.00
Unapplied Cash/CM/Prepay $0.00

Unapplied Cash/CM/Prepay $0.00 Unapplied Cash/CM/Prepay $0.00 Concentration Cap
(15% Limit on Non-IG) $0.00

Concentration Cap (15% Limit on Non-IG) $0.00 Concentration Cap (15% Limit on
Non-IG) $0.00 Security Deposit $0.00

Security Deposit $0.00 Security Deposit $0.00 Bankrupt Accounts/In Dispute $0.00

Bankrupt Accounts/In Dispute $0.00 Bankrupt Accounts/In Dispute $0.00 Debit
Memos/Chargebacks $0.00

Debit Memos/Chargebacks $0.00 Debit Memos/Chargebacks $0.00 Reconciliation
Difference $0.00

Less Canadian $-00.0 Less Canadian $0.00 Other Per Terms of the Credit Agreement
$0.00

Plus Canadian Converted to USD $-00.0 Plus Canadian Converted to USD $0.00

Reconciliation Difference $0.00 Reconciliation Difference $0.00

Other Per Terms of the Credit Agreement so.oo Other Per Terms of the Credit
Agreement $0.00

Total ineligibles: $0.00 Total ineligibles: $-00.0 Total ineligibles: $0.00

Eligible Trade A/R $0.00 Eligible Trade A/R $0.00 Eligible Trade A/R $0.00

Dilution Reserve (In excess of 5%) $0.00 Dilution Reserve (In excess of 5%)
$0.00 Dilution Reserve (In excess of 5%) $0.00

Adj Eligible Trade A/R ~ $0.00 Adj Eligible Trade A/R $0.00 Adj Eligible Trade
A/R $0.00

Advance Rate 85.0% Advance Rate 90.0% Advance Rate 85.0%

Net Available SPPR Trade A/R $0.00 Net Available SPPR Crude Trade A/R $0.00 Net
Available NTB Trade A/R $0.00

Total Net Available Trade A/R $0.00

Eligible 3rd party credit card accounts receivable $0.00

Diiution Reserve (In excess of 5%) $0.00

Adj Eligible 3rd party credit card accounts receivable $0.00

Advance Rate 90.0%

Net Available 3rd Party Credit Card A/R $0.00

Total Available A/R $0.00

5



--------------------------------------------------------------------------------

LOGO [g799495g6.jpg]

 

Northern Tier

Petroleum Inventory Detail As of

Volumes location (Gallon?)

Proposed Borrowing Base Benchmarks per JPM.

SPP Refinery SPP Terminal Magellan PPL (a) PPL

OtherInbound

Subtotal

Barges/Railcars

Total Price/Gal

Value Barges/Railcars

Line Fill

Value

Product

Domestic Crude (Tank 109)

Gasoline

#1 ULSD

#2 ULSD

Jet

Distillate Stock #4 LS Fuel Oil Natural Gasoline Penex Charge Naptha Hydro
Charge Light Cycle Oil Vacuum Bottoms FCCU VGO Alkylate Slurry Oil Transmix
Asphalts # 6 Fuel Oil Ethanol Isomerate gas Wholesale additive Normal Butane Iso
Butane Kerosene Stock Cat Feed stock Sour Gas Oil Biodiesel Virgin B100
Propylene Propane/propylene Propane

Liquid Sulpher/Prilled sulfur Vacuum Resid TOTAL

Benchmark Globex Light Crude Oil OPIS Net Minneapolis Sub Octane Low OPIS Net
Minneapolis #1—Average

OPIS Net Minneapolis #2—Average

Argus Jet/Kerosine Colonial Pipeline Cycle 1 Houston Close

OPIS Net Minneapolis #2—Average

Argus Fuel Oil 3% Resid USGC Month 1 Houston Close

Platts Natural Gasoline—NonWarren

Platts Natural Gasoline—NonWarren

Argus Naptha 40 N+A USGC Delivered

Argus Diesel X 10ppm Group 3 any month 1-Houston Close

Argus Fuel Oil 3% Resid USGC Month 1 Houston Close

OPIS Net Minneapolis Sub Octane Low

OPIS Net Minneapolis Sub Octane Low

OPIS Net Minneapolis Sub Octane Low

Argus Fuel Oil 3% Resid USGC Month 1 Houston Close

Globex Light Crude Oil

Asphalt Weekly Monitor MN Avg. Selling Price

Argus Fuel Oil 3% Resid USGC Month 1 Houston Close

OPIS Minneapolis Net Conv. Pur Ethanol Regular

OPIS Net Minneapolis Sub Octane Low

OPIS Net Minneapolis Sub Octane Low

Mont Belview Non-TET Normal Butane

Mont Belview Non-TET Isobutane

OPIS ULS Kerosene

Argus VGO 5% USGC Barge Prompt Houston Close Argus VGO .5% USGC Barge Prompt
Houston Close OPIS B100 Biodiesle

Assume 70% Propylene, 30% Propane Mont Belview Non-TET Propane

Asphalt Weekly Monitor MN Avg. Selling Price

0 0 0 0 0 0

$-00.0

6



--------------------------------------------------------------------------------

LOGO [g799495g7.jpg]

 

Northern Tier

Crude Inventory Detail

As of Volumes by location(BBLs)

Proposed borrowing base benchmarks per JPM.

Crude Type

Other Inbound Subtotal

Barges/Railcars

Total SPP Refinery SPP Terminal

Magellan PPL (a)

Minnesota pipe line

Domestice Crude (Tank 109)

CLK FOS WCS LLB LLK WAB PCH CHV MBS NDL HRZ SYN HSB

HSC PAS PSY SSX OSA

Benchmark

Argus

Price/Gal Value Barge/Railcar Value

0 $-000 $-00.0

0 $-00.0 0 $-000 0 $-00.0 0 $-00.0 0 $-00.0 0 $-000 0 $-00.0 0 $-000

0 $-000

0 $-00.0

0 $-00.0

0 $-00 0

0 $-000

0 $-00.0

0 $-00.0

0 $-00.0

0 $-000

0 $-000

0 $-00.0

0 $-00.0

0 $-00.0

0 $-00.0

0 $-000

0 $-000

0 $-00.0

0 $-00.0

0 $-00.0

$-00.0 $-00.0

0 $-00.0 $-00.0

0 $-00.0 0

0 $-00.0 $0.00

0 $-000

Line Fill

Value

$-00.0

7



--------------------------------------------------------------------------------

LOGO [g799495g8.jpg]

 

Northern Tier Gasoline Inventory Borrowing Base Certificate As of

Total

Gross Inventory per perpetual $-00.0 Less ineligibles:

Materials & Supply $-00.0

Inventory on Raiicars & Barges $-00.0

Nonusable inventory $-00.0

Inventory In-Transit (NOT IN USA) $-00.0

Other Per Terms of the Credit Agreement $-00.0

Total ineligibles: $-00.0

Eligible inventory $-00.0

Advance Rate 80.0%

Available inventory $-00.0

PRICE TABLE

Diesel all grades

Gasoline all grades

The Below Data As of

Commodity

4101 $-00.0 $-00.0

4102 $-00.0 $-00.0

4103 $-00.0 $-00.0

4104 $-00.0 $-00.0

4105 $-00.0 $-00.0

4106 $-00.0 $-00.0

4107 $-00.0 $-00.0

Totals $-00.0

Gallons are from Fuel Tank Readings, Values are from JPM Price Deck

Summary By Group

gasoline $-00.0 $-00.0

KEROSENE — $-00.0 $-00.0

No. 1 Diesel — $-00.0 $-00.0

no.2 diesel $-00 $-00.0 $-00.0

$-00.0

8



--------------------------------------------------------------------------------

LOGO [g799495g9.jpg]

 

Northern Tier Non Gasoline Inventory Borrowing Base Certificate As of

Total

Gross Inventory per perpetual $-00.0 Less ineligibles:

Offsite Location $-00.0

Other Per Terms of the Credit Agreement $-00.0

Total ineligibles: $-00.0

Eligible inventory $-00.0

Advance Rate 50.0%

Available inventory per Cost $-00.0

Eligible inventory $-00.0

NOLV % 0.0%

Net Orderly Liquidation Value $-00.0

Advance Rate 85.0%

Marginal NOLV % 0.0%

Available inventory per NOLV $-00.0

Lesser of Cost & NOLV Calculation

$-00.0

Stores SuperMom’s

Food Service

Beverages

Packaged Beverages

Packaged Foods

Beer & Wine

Cigarettes

Other Merchandise

Bakery

Commissary

Produce

Total $- $-

$-00.0

Third Party Terminal Fees (2 Mos As of

Pipelines -1 month’s charges

Retail Rent Reserve

Taxes held in trust/priming liens (a.)

Cash management reserves Bank Product Reserves

Total Availability Reserves:

$0 00

(a.) G/L accrual

Monthly Third Party Pipeline and Terminal Charges:

Magellan

NuStar

Total monthly 3rd Party Fees

9



--------------------------------------------------------------------------------

LOGO [g799495g10.jpg]

 

Less Availability Reserves:

Third Party Terminal Fees (2 Mos As of

Pipelines -1 month’s charges

Retail Rent Reserve

Taxes held in trust/priming liens (a.)

Cash management reserves Bank Product Reserves

Total Availability Reserves:

$0 00

(a.) G/L accrual

Monthly Third Party Pipeline and Terminal Charges:

Magellan

NuStar

Total monthly 3rd Party Fees

LESS AVAILABILITY RESERVES:

10



--------------------------------------------------------------------------------

LOGO [g799495g11.jpg]

 

Excise/Sales Tax—balance sheet value- gl accounts 21111xx

Account Description

2111101 A/P Sales Tax

2111102 IA Sales Tax Petro Prod

211 1105 MN Sales Tax Petro Prod.

211 1106 MO Sales Tax Petro Prod.

211 1107 ND Sales Tax Petro Prod.

211 1109 SD Sales Tax Petro Prod.

211 1150 Wl Sales Tax Petro Prod.

211 1151 AP Use Tax

211 1152 IA State Fuel Tax

211 1153 MN State Fuel Tax

211 1154 MO State Fuel Tax

211 1155 ND State Fuel Tax

211 1156 NE State Fuel Tax

211 1157 SD State Fuel Tax

211 1158 OK State Fuel Taxes

211 1180 Wl State Fuel Tax

211 1181 Other Taxes

211 1182 Federal Fuel Tax

Total $-00

11



--------------------------------------------------------------------------------

LOGO [g799495g12.jpg]

 

As of Oracle Output

Total

Balance

First Purchaser’s Report

As of

BBLS DLLS

$/Bbl

L/C’s Posted

AP Outstanding

Adjusted Balance

First Purchase Balance

$-00

“irst Purchaser Reserve” provided that:

if Excess Availability is greater than $200 million and the Senior Secured
Leverage Ratio (to be defined in a manner substantially consistent with the
Existing Credit Agreement) is less than 1.5:1.0, then only the amount of First
Purchaser’s Crude Payables exceeding $100 million shall be taken as a reserve
against availability,

if clause (i) is not applicable, Excess Availability is greater than $125
million and the Senior Secured Leverage Ratio is less than 3.0:1.0, then only
the amount of First Purchaser Crude Payables exceeding $50 million shall be
taken as a reserve against availability,

if clauses (i) and (ii) are not applicable, then the full amount of the First
Purchaser Crude Payables shall be taken as a reserve against availability.

First Purchaser Reserve

Definition Actual— As of

Excess Availability Consolidated Leverage Ratio First Purchaser Min First
Purchaser’s Report ($mm’s) Excess Availability ($mm’s) Consolidated Leverage
Ratio (Last Quarter) First Purchase Reserve Required

>$200mm (i) <1.5:1.0 $100mm $ $ 1.1X

>$125mm <n) < 3.0:1.0 $50mm

First Purchaser’s Report

“First Purchaser Reserve” provided that:

if Excess Availability is greater than $200 million and the Senior Secured
Leverage Ratio (to be defined in a manner substantially consistent with the
Existing Credit Agreement) is less than 1.5:1.0, then only the amount of First
Purchaser’s Crude Payables exceeding $100 million shall be taken as a reserve
against availability,

if clause (i) is not applicable, Excess Availability is greater than $125
million and the Senior Secured Leverage Ratio is less than 3.0:1.0, then only
the amount of First Purchaser Crude Payables exceeding $50 million shall be
taken as a reserve against availability,

if clauses (i) and (ii) are not applicable, then the full amount of the First
Purchaser Crude Payables shall be taken as a reserve against availability.

Test

Adjusted Balance

First Purchase Balance

First Purchaser Reserve

Definition Actual— As of

Excess Availability Consolidated Leverage Ratio First Purchaser Min First
Purchaser’s Report ($mm’s) Excess Availability ($mm’s) Consolidated Leverage
Ratio (Last Quarter) First Purchase Reserve Required

>$200mm (i) <1.5:1.0 $100mm $ $ 1.1X

>$125mm <n) < 3.0:1.0 $50mm

7

 

21

1

 



12

 





--------------------------------------------------------------------------------

LOGO [g799495g13.jpg]

 

Exchange Inventory Balances

Gallons

Mkt Price

Total $

Due From (To)

End Gallons

Unleaded Conv Unleaded CBG Premium Conv Premium CBG

Jet A

LS Diesel

HS Diesel

Transmix

Gallons

Barrels

$

Total Exchanges:

Counterparty

Total Positive BBIs:

EXCHANGE AGREEMENTS

EXCHANGE AGREEMENTS

POSITIVE BALANCE:

.

LESS: INELIGIBLE

ELIGIBLE (Borrowing Base component may not exceed $20,000,000

Total Exchanges:

Total

80%

13



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of September 29, 2014, among Northern Tier
Energy LLC, a Delaware limited liability company (“Holdings”); each subsidiary
of Holdings from time to time party thereto; the Lenders and Issuing Banks
parties thereto; and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent for the Lenders thereunder (the “Agent”). Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Holdings and a Financial
Officer of Holdings;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and financial condition of Holdings and its Subsidiaries during the
accounting period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose the existence
during or at the end of the accounting period covered by the attached financial
statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default[, except as set forth below the details thereof and any actions
taken or proposed to be taken with respect thereto];

4. [For annual and quarterly certificates, add: Schedule I attached hereto sets
forth reasonably detailed calculations of the Fixed Charge Coverage Ratio
(whether or not a Trigger Event then exists) as the end of the accounting period
covered by the attached financial statements;]

5. [For annual and quarterly certificates, add: Schedule II sets forth a list of
Permitted Investments and Permitted Payments consummated during the preceding
fiscal quarter, each described in reasonable detail;]

6. [For annual, quarterly and, if applicable, monthly certificates, add:
Schedule III attached hereto sets forth a list of Subsidiaries that are not Loan
Parties but that Guarantee any Note and Specified Hedge Obligations;]

7. [For annual and quarterly certificates, add: Schedule IV sets forth a list of
names of all Immaterial Subsidiaries, each Subsidiary set forth on Schedule IV
individually qualifies as an Immaterial Subsidiary and all Domestic Subsidiaries
listed as Immaterial Subsidiaries in the aggregate comprise less than 10.0% of
the Total Assets of Holdings and the Subsidiaries at the end of the accounting
period covered by the attached financial statements and represented (on a
contribution basis) less than 10.0% of EBITDA for such period, provided, that
“Immaterial Subsidiaries” shall exclude any Subsidiary designated for exclusion
as such pursuant to Section 5.10(e) of the Credit Agreement;]



--------------------------------------------------------------------------------

8. [For annual and quarterly certificates, add: Schedule V sets forth a list of
names of all Unrestricted Subsidiaries and each Subsidiary set forth on
Schedule V individually qualifies as an Unrestricted Subsidiary;]

9. [For annual and quarterly certificates, add: Schedule VI sets forth a list of
names of all Excluded Subsidiaries and each Subsidiary set forth on Schedule VI
individually qualifies as an Excluded Subsidiary].

The description below sets forth the exceptions, if any, to paragraph 3 hereof
by listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Holdings has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this day of
                , 20    .

 

NORTHERN TIER ENERGY LLC By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE I

to Compliance Certificate

Calculations of the Company’s

Fixed Charge Coverage Ratio

 

Fixed Charge Coverage Ratio calculation:          

The ratio of:

       (i)(A)    EBITDA of Holdings and its Subsidiaries for the most recent
Test Period ended on or prior to such date of determination*:    $             
            

 

 

      (B)    plus only for purposes of the calculation of the Fixed Charge
Coverage Ratio under, and as provided in, Section 7.02, Permitted Cure
Securities:    $                          

 

 

      (C)    minus taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes (including in respect of
repatriated funds), net of cash refunds received, of Holdings and its
Subsidiaries paid in cash during such Test Period:    $                       
  

 

 

      (D)    minus Unfinanced Capital Expenditures made by Holdings and its
Subsidiaries during such Test Period:    $                          

 

 

    to:             (ii)    Fixed Charges payable by Holdings and its
Subsidiaries in cash during such Test Period    $                          

 

 

  Fixed Charge Coverage Ratio for the applicable period:    $                  
       

 

 

 

*    Calculation of EBITDA of Holdings and its Subsidiaries for the most recent
Test Period ended on or prior to such date of determination:

         

Net Income for the applicable period

   $                          

 

 

    plus, (a) without duplication, except in the case of clause (a)(x) below,
and to the extent already deducted (and not added back) in arriving at such Net
Income, the sum of the following amounts for the applicable period:        (i)
   Interest Expense for such period:    $                          

 

 

      (ii)    provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes paid or accrued
during such period (including in respect of repatriated funds):    $
                         

 

 

      (iii)    depreciation and amortization (including amortization of
intangible assets established through purchase accounting and amortization of
deferred financing fees or costs):    $                          

 

 

      (iv)    Non-Cash Charges:    $                          

 

 

      (v)    extraordinary, unusual or non-recurring charges (excluding charges
described in clause (vi) below):    $                          

 

 

      (vi)    [Reserved]:    $                          

 

 

 



--------------------------------------------------------------------------------

    (vii)    the amount of any minority interest expense (or income (loss)
allocable to non-controlling interests) consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back in such period to Net
Income):    $                          

 

 

      (viii)    [Reserved]:    $                          

 

 

      (ix)    losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business):    $
                         

 

 

      (x)    cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing EBITDA or Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of EBITDA pursuant to paragraph (b) below for any previous period and not added
back:    $                          

 

 

    less, (b) without duplication, except in the case of clause (b)(iv) below,
and to the extent included in arriving at such Net Income, the sum of the
following amounts for such period:        (i)    non-cash gains (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Net Income or EBITDA in any prior
period):    $                          

 

 

      (ii)    gains on asset sales, disposals and abandonments (other than asset
sales, disposals and abandonments in the ordinary course of business):    $
                         

 

 

      (iii)    the amount of any minority interest income (or income (loss)
allocable to non-controlling interests) consisting of Subsidiary loss
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary added (and not deducted) in such period in arriving at Net
Income:    $                          

 

 

      (iv)    cash expenditures (or any netting arrangements resulting in
increased cash expenditures) not deducted in arriving at EBITDA or Net Income in
any period to the extent non-cash losses relating to such income were added in
the calculation of EBITDA pursuant to paragraph (a) above for any previous
period and not deducted:    $                          

 

 

      (v)    extraordinary, unusual and non-recurring noncash gains:    $
                         

 

 

  EBITDA for the applicable period:    $                          

 

 

 

 

2



--------------------------------------------------------------------------------

SCHEDULE II

to Compliance Certificate

Permitted Investments and Permitted Payments



--------------------------------------------------------------------------------

SCHEDULE III

to Compliance Certificate

Subsidiaries that are not Loan Parties but that Guarantee any Note and Specified
Hedge Obligations



--------------------------------------------------------------------------------

SCHEDULE IV

to Compliance Certificate

Immaterial Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE V

to Compliance Certificate

Unrestricted Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE VI

to Compliance Certificate

Excluded Subsidiaries



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,     ,
20    , is entered into between                                         , a
                    (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., as
Agent, under that certain Amended and Restated Credit Agreement dated as of
September 29, 2014, among Northern Tier Energy LLC, a Delaware limited liability
company (“Holdings”); each subsidiary of Holdings from time to time party
thereto; the Lenders and Issuing Banks parties thereto; and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for the Lenders thereunder
(the “Agent”) (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”). All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a [Borrower and] Loan Guarantor for all
purposes of the Credit Agreement and shall have all of the obligations of a Loan
Party and a [Borrower and] Loan Guarantor thereunder as if it had executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement (to the extent made or deemed made on or after the
effective date hereof), (b) all of the covenants set forth in Articles V and VI
of the Credit Agreement, [and] (c) [all of the terms and conditions set forth in
the Credit Agreement to the same extent as each of the other Borrowers as if it
had been a party thereto as a Borrower and does hereby assume each of the
obligations imposed upon a Borrower under the Credit Agreement, and (d)] all of
the guaranty obligations set forth in Article X of the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary, subject to the limitations set forth in Section 10.08 of the Credit
Agreement, hereby absolutely and unconditionally guarantees, jointly and
severally with the other Loan Guarantors, to the Agent and the Lenders, the
prompt payment of the Guaranteed Obligations in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with Article X of the Credit Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Agent in accordance with the
Credit Agreement including, without limitation, a joinder agreement with respect
to the Security Agreement.

3. The New Subsidiary hereby agrees that each reference in the Credit Agreement
to a [“Borrower” and] “Loan Guarantor” shall also mean and be a reference to the
New Subsidiary.

4. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.



--------------------------------------------------------------------------------

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING UNDER OR
RELATED TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

LETTER OF CREDIT REQUEST

[Applicable Issuing Bank],1

as Issuing Bank

 

Attention:    [Name]    [Address]    Fax: [—] with a copy to:    JPMorgan Chase
Bank, N.A.,    as Agent for the Lenders referred to below, Attention:    Region
Manager    2200 Ross Avenue    9th Floor TX 1-2921    Dallas, Texas 75201   
Fax: (214) 965-2594

[Date]                    

Ladies and Gentlemen:

We hereby request that [—]2, as an Issuing Bank, in its individual capacity,
issue a [Standby][Commercial] Letter of Credit on [—]3, which Letter of Credit
shall be denominated in United States Dollars, shall be in the aggregate amount
of [—]4 and shall be for the account of [—]5. For the purposes of this Letter of
Credit Request, unless otherwise defined herein, all capitalized terms used
herein and defined in the Amended and Restated Credit Agreement dated as of
September 29, 2014, among Northern Tier Energy LLC, a Delaware limited liability
company (“Holdings”); each subsidiary of Holdings from time to time party
thereto; the Lenders and Issuing Banks parties thereto; and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for the Lenders thereunder
(the “Agent”) (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), shall have the respective meaning assigned to such
terms in the Credit Agreement. The beneficiary of the requested Letter of Credit
is [—]6, and such Letter of Credit will be in support of [—]7 and will have a
stated expiration date of [—]8.

The undersigned Borrower Agent hereby represents and warrants that the
conditions specified in paragraphs (b), (c) and (d) of Section 4.02 of the
Credit Agreement are satisfied.

 

NORTHERN TIER ENERGY LLC By:  

 

Name:  

 

Title:  

 

 

 

1  Insert name and address of the applicable Issuing Bank.

2  Insert name of the applicable Issuing Bank.

3  Insert date of issuance, which must be a Business Day.

4  Insert aggregate initial amount of the Letter of Credit.

5  Insert name of account party, which must be Holdings or, so long as Holdings
is a joint and several co-applicant, a subsidiary of Holdings.

6  Insert name and address of beneficiary.

7  Insert brief description of obligation(s) to be supported by the Letter of
Credit.

8  Date may not be later than the date referred to in Section 2.06(c) of the
Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

     as Agent for the Lenders referred to below,

10 South Dearborn

Chicago, Illinois 60603-3403

Attention: Nina Guinchard, Loan Operations Account Manager

[Date]1

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
September 29, 2014, among Northern Tier Energy LLC, a Delaware limited liability
company (“Holdings”); each subsidiary of Holdings from time to time party
thereto; the Lenders and Issuing Banks parties thereto; and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for the Lenders thereunder
(the “Agent”) (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are used herein
with the same meanings.

The undersigned Borrower Agent hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)    Name of Borrower   

 

(B)    Date of Borrowing       (which shall be a Business Day)   

 

(C)    Principal Amount of Borrowing2   

 

(D)    Type of Borrowing3   

 

(E)    Interest Period4   

 

(F)    Account Number and Location   

 

The undersigned Borrower Agent hereby represents and warrants that the
conditions specified in paragraphs (b), (c) and (d) of Section 4.02 of the
Credit Agreement are satisfied.

 

 

1  Must be notified in writing or by telephone (with such telephonic
notification to be confirmed promptly in writing) (i) in the case of a LIBOR
Rate Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing or (ii) in the case
of an ABR Borrowing (including an ABR Borrowing to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.06(e) of the Credit Agreement),
not later than 12:00 noon, New York City time, on the date of the proposed
Borrowing.

2  Not less than an aggregate principal amount as indicated in Section 2.02(c)
of the Credit Agreement and in integral multiple as indicated therein.

3  Specify a LIBOR Rate Borrowing or an ABR Borrowing.

4  The initial Interest Period applicable to a LIBOR Rate Borrowing shall be a
period contemplated by the definition of the term “Interest Period”.



--------------------------------------------------------------------------------

NORTHERN TIER ENERGY LLC By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

REVOLVING PROMISSORY NOTE

 

$[            ]   New York, New York

[—], 20[—]

FOR VALUE RECEIVED, the undersigned, ST. PAUL PARK REFINING CO. LLC, a Delaware
limited liability company; NORTHERN TIER BAKERY LLC, a Delaware limited
liability company; NORTHERN TIER RETAIL LLC, a Delaware limited liability
company; SUPERAMERICA FRANCHISING LLC, a Delaware limited liability company;
and, if applicable, the certain Domestic Subsidiaries that are borrowers
pursuant to Section 5.10(a) of the Credit Agreement (collectively, the
“Borrowers”), hereby promise to pay to [            ] (the “Lender”) or its
registered assigns, at the office of JPMorgan Chase Bank, N.A. (the “Agent”) at
2200 Ross Avenue, 9th Floor TX 1-2921, Dallas, Texas 75201, on the dates and in
the amounts set forth in the Amended and Restated Credit Agreement dated as of
September 29, 2014 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Northern Tier Energy
LLC, a Delaware limited liability company (“Holdings”); each subsidiary of
Holdings from time to time party thereto; the Lenders and Issuing Banks parties
thereto; and JPMorgan Chase Bank, N.A., as administrative agent and collateral
agent for the Lenders thereunder (the “Agent”), in lawful money of the United
States of America in immediately available funds, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrowers pursuant to
the Credit Agreement and to pay interest from the date of such Revolving Loans
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on the dates provided in
the Credit Agreement. Terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement. This promissory
note is issued pursuant to and evidences Revolving Loans under the Credit
Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers. The Credit
Agreement contains provisions for acceleration of the maturity of this
promissory note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this promissory note is hereby authorized by Borrowers to record
on a schedule annexed to this promissory note (or on a supplemental schedule)
the amounts owing with respect to Revolving Loans, and the payment thereof.
Failure to make any notation, however, shall not affect the rights of the holder
of this promissory note or any obligations of Borrowers hereunder or under any
other Loan Documents.

Time is of the essence of this promissory note. Each Borrower and all endorsers,
sureties and guarantors of this promissory note hereby severally waive demand,
presentment for payment, protest, notice of protest, notice of intention to
accelerate the maturity of this promissory note, diligence in collecting, the
bringing of any suit against any party, and any notice of or defense on account
of any extensions, renewals, partial payments, or changes in any manner of or in
this promissory note or in any of its terms, provisions and covenants, or any
releases or substitutions of any security, or any delay, indulgence or other act
of any trustee or any holder hereof, whether before or after maturity. Borrowers
jointly and severally agree to



--------------------------------------------------------------------------------

pay, and to save the holder of this promissory note harmless against, any
liability for the payment of all costs and expenses (including without
limitation reasonable attorneys’ fees) if this promissory note is collected by
or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this promissory note, such excess shall
be returned to Borrowers or credited as a payment of principal, in accordance
with the Credit Agreement. It is the intent hereof that Borrowers not pay or
contract to pay, and that holder of this promissory note not receive or contract
to receive, directly or indirectly in any manner whatsoever, interest in excess
of that which may be paid by Borrowers under applicable law.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

ST. PAUL PARK REFINING CO. LLC

as a Borrower

By:  

 

Name:  

 

Title:  

 

NORTHERN TIER BAKERY LLC

as a Borrower

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

NORHTERN TIER RETAIL LLC

as a Borrower

By:  

 

Name:  

 

Title:  

 

SUPERAMERICA FRANCHISING LLC

as a Borrower

By:  

 

Name:  

 

Title:  

 

[                                         ],

 

3



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

INTERCOMPANY NOTE

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INTERCOMPANY NOTE

This Note, and the obligations of each Person set forth on Schedule A hereto, in
its capacity as Payor (collectively, the “Payor”) hereunder, shall be
subordinate and junior in right of payment to all Senior Indebtedness (as
defined in Section 1.07 of Annex A hereto) on the terms and conditions set forth
in Annex A hereto, which Annex A is herein incorporated by reference and made a
part hereof as if set forth herein in its entirety. Annex A shall not be
amended, modified or supplemented without the written consent of the Required
Lenders (as defined in the Credit Agreement referred to below) (or, after the
Credit Agreement has been terminated and all Senior Indebtedness (as defined in
Annex A hereto) under the Credit Agreement shall have been paid in full, the
other holders holding a majority of the outstanding other Senior Indebtedness).

New York, New York

September 29, 2014

FOR VALUE RECEIVED, each Person set forth on Schedule A hereto from time to
time, in its capacity as Payor (individually or collectively, as the context may
require, a “Payor”), hereby promises to pay on demand to the order of each other
Person set forth on Schedule B hereto or its assigns (individually or
collectively, as the context may require, a “Payee”), in lawful money of the
United States of America in immediately available funds, at such location in the
United States of America as the applicable Payee shall from time to time
designate, the unpaid principal amount of all loans and advances made by the
applicable Payee to the applicable Payor.

The applicable Payor also promises to pay interest on the unpaid principal
amount hereof in like money at said location from the date hereof until paid at
such rate per annum as shall be agreed upon from time to time by the applicable
Payor and the applicable Payee.

Upon the earlier to occur of (x) the commencement of any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar proceeding of any jurisdiction relating to
the applicable Payor or (y) any exercise of remedies (including the termination
of the Commitments) pursuant to Section 7.01 of the Credit Agreement referred to
below, the unpaid principal amount of all loans and advances, interest and other
fees evidenced by this Note shall become immediately due and payable without
presentment, demand, protest or notice of any kind in connection with this Note.
This Note is one of the Intercompany Notes referred to in the Amended and
Restated Credit Agreement, dated as of September 29, 2014 (as amended, restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), by and among NORTHERN TIER ENERGY LLC (“Holdings”), the other Loan
Parties party thereto, the Lenders party thereto, and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders thereunder and as collateral agent



--------------------------------------------------------------------------------

for the Secured Parties (in such capacities, the “Agent”) and is subject to the
terms of the Credit Agreement, and shall be pledged by the applicable Payee
pursuant to the Security Agreement (as defined in the Credit Agreement). The
applicable Payor hereby acknowledges and agrees that the Secured Parties (as
defined in the Security Agreement) may, pursuant to the Security Agreement as in
effect from time to time, exercise all rights provided therein with respect to
this Note.

The applicable Payee is hereby authorized (but shall not be required) to record
all loans and advances made by it to the applicable Payor (all of which shall be
evidenced by this Note), and all repayments or prepayments thereof, in its books
and records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.

All payments under this Note shall be made without setoff, counterclaim or
deduction of any kind.

The applicable Payor hereby waives presentment, demand, protest and notice of
any kind in connection with this Note.

Any Subsidiary (as defined in the Credit Agreement) of the Borrower that wishes
to become, or is required pursuant to the terms of the Credit Agreement to
become, a party to this Note after the date hereof shall become a Payor or
Payee, as applicable, hereunder by executing a counterpart hereof or a joinder
agreement (which joinder agreement is in form and substance satisfactory to the
Agent) and delivering the same to the Agent. Each party to this Note on the date
hereof agrees that any such Subsidiary shall, at the time it becomes a Payor or
Payee pursuant to the foregoing provisions, be treated as if it were an original
party hereto.

This Note replaces in its entirety the Intercompany Note dated as of December 1,
2010 by certain of the parties hereto in favor of certain of the parties hereto
(the “Existing Note”). The Existing Note is hereby terminated.

FOR THE AVOIDANCE OF DOUBT, OBLIGATIONS TO REPAY LOANS AND ADVANCES ARE LIMITED
TO THOSE ACTUALLY ENTERED INTO BY EACH APPLICABLE PAYOR AND PAYEE AND IN NO
CIRCUMSTANCE SHALL ANY PAYOR OR PAYEE BE LIABLE FOR THE DEBTS OF ANY OTHER PAYOR
OR PAYEE UNDER THIS NOTE.

[Signatures on following page]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

EACH OF THE LOAN PARTIES LISTED

    BELOW, as PAYOR

By:  

 

  Name: Authorized Signatory   Title:

Northern Tier Energy LLC

St. Paul Park Refining Co. LLC

Northern Tier Bakery LLC

Northern Tier Retail LLC

SuperAmerica Franchising LLC

Northern Tier Finance Corporation

Northern Tier Retail Holdings LLC

Northern Tier Oil Transport LLC



--------------------------------------------------------------------------------

Pay to the order of

 

EACH OF THE LOAN PARTIES

    LISTED BELOW, as PAYEE

By:  

 

  Name: Authorized Signatory   Title:

Northern Tier Energy LLC

St. Paul Park Refining Co. LLC

Northern Tier Bakery LLC

Northern Tier Retail LLC

SuperAmerica Franchising LLC

Northern Tier Finance Corporation

Northern Tier Retail Holdings LLC

Northern Tier Oil Transport LLC



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME OF PAYOR

  

JURISDICTION OF ORGANIZATION

1. Northern Tier Energy LLC    Delaware 2. St. Paul Park Refining Co. LLC   
Delaware 3. Northern Tier Retail LLC    Delaware 4. Northern Tier Bakery LLC   
Delaware 5. SuperAmerica Franchising LLC    Delaware 6. Northern Tier Finance
Corporation    Delaware 7. Northern Tier Retail Holdings LLC    Delaware 8.
Northern Tier Oil Transport LLC    Delaware

 



--------------------------------------------------------------------------------

SCHEDULE B

 

NAME OF PAYEE

  

JURISDICTION OF ORGANIZATION

1. Northern Tier Energy LLC    Delaware 2. St. Paul Park Refining Co. LLC   
Delaware 3. Northern Tier Retail LLC    Delaware 4. Northern Tier Bakery LLC   
Delaware 5. SuperAmerica Franchising LLC    Delaware 6. Northern Tier Finance
Corporation    Delaware 7. Northern Tier Retail Holdings LLC    Delaware 8.
Northern Tier Oil Transport LLC    Delaware

 



--------------------------------------------------------------------------------

ANNEX A

TO

INTERCOMPANY NOTE

Section 1.01. Subordination of Liabilities. Each Person set forth on Schedule A
to the promissory note (the “Note”) to which this Annex A is attached in its
capacity as a payor (each such party a “Payor”), for itself, its successors and
assigns, covenants and agrees, and each holder of the Note (a “Payee”) by its
acceptance thereof likewise covenants and agrees, that the payment of the
principal of, and interest on, and all other amounts owing in respect of, the
Note is hereby expressly subordinated, to the extent and in the manner
hereinafter set forth, to the prior payment in full in cash of all Senior
Indebtedness (as defined in Section 1.07 of this Annex A). The provisions of
this Annex A shall constitute a continuing offer to all persons or other
entities who, in reliance upon such provisions, become holders of, or continue
to hold, Senior Indebtedness, and such provisions are made for the benefit of
the holders of Senior Indebtedness, and such holders are hereby made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.

Section 1.02. Payors Not to Make Payments with Respect to Note in Certain
Circumstances. (a) Upon the maturity of any Senior Indebtedness (including
interest thereon, premium, if any, or fees or any other amounts owing in respect
thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex A) due and owing in
respect thereof shall first be paid in full in cash before any payment of any
kind or character (whether in cash, property, securities or otherwise) is made
on account of the principal of (including installments thereof), or interest on,
or any other amount otherwise owing in respect of, the Note. No Payor may,
directly or indirectly (and no Person or other entity on behalf of any Payor
may), make any payment of any principal of, and interest on, or any other amount
owing in respect of, the Note and may not acquire all or any part of the Note
for cash, property or securities until all Senior Indebtedness has been paid in
full in cash if any Trigger Event (as defined below) is then in existence or
would result therefrom. Each Payee hereby agrees that, so long as any Trigger
Event (as defined below) in respect of any Senior Indebtedness exists, it will
not ask, demand, sue for, or otherwise take, accept or receive, any amounts
owing in respect of the Note. As used herein, the term “Trigger Event” shall
mean (i) any payment or bankruptcy Event of Default (or similar term) under and
as defined in the relevant documentation governing any Senior Indebtedness or
(ii) any Senior Indebtedness has become or has been declared due and payable
before its stated maturity or before its regular scheduled dates of payment
(other than as a result of any mandatory prepayment contemplated by the
documentation governing any Senior Indebtedness).

(b) In the event that, notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, any payment shall be made (or any Payee
shall receive any payment) on account of the principal of, or interest on, or
other amounts otherwise owing in respect of, the Note, at a time when payment is
not permitted by the terms of the Note or by said subsection (a), such payment
shall be held by such Payee, in trust for the benefit of, and shall be paid
forthwith over and delivered to, the holders of



--------------------------------------------------------------------------------

Senior Indebtedness or their representative or representatives under the
agreements pursuant to which the Senior Indebtedness may have been issued, as
their respective interests may appear, for application pro rata to the payment
of all Senior Indebtedness remaining unpaid, to the extent necessary to pay all
Senior Indebtedness in full in cash in accordance with the terms of such Senior
Indebtedness, after giving effect to any concurrent payment or distribution to
or for the holders of Senior Indebtedness. Without in any way modifying the
provisions of this Annex A or affecting the subordination effected hereby if
such notice is not given, each Payor shall give each Payee prompt written notice
of any maturity of Senior Indebtedness after which such Senior Indebtedness
remains unsatisfied.

Section 1.03. Note Subordinated to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of any Payor. Upon any distribution
of assets of any Payor upon any dissolution, winding up, liquidation or
reorganization of such Payor (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise),
except as otherwise permitted or provided under the Credit Agreement:

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the respective Senior Indebtedness, whether or not such
post-petition interest is an allowed claim against the debtor in any bankruptcy
or similar proceeding) before any Payee is entitled to receive any payment of
any kind or character on account of the principal of, interest on, or any other
amount owing in respect of the Note;

(b) any payment or distribution of assets of any Payor of any kind or character,
whether in cash, property or securities, to which any Payee would be entitled
except for the provisions of this Annex A, shall be paid by the liquidating
trustee or agent or other Person making such payment or distribution, whether a
trustee in bankruptcy, a receiver or liquidating trustee or other trustee or
agent, directly to the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all Senior Indebtedness remaining unpaid after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and

(c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of any Payor of any kind or
character, whether in cash, property or securities, shall be received by any
Payee on account of principal of, interest on, or other amounts due on, the Note
before all Senior Indebtedness is paid in full in cash, such payment or
distribution shall be received and held in trust for and shall forthwith be paid
over to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, for application to the payment of such
Senior Indebtedness until all such Senior Indebtedness shall have been paid in
full in cash, after giving effect to any concurrent payment or distribution to
the holders of such Senior Indebtedness.



--------------------------------------------------------------------------------

If any Payee does not file a proper claim or proof of debt in the form required
in any proceeding or other action referred to in the introduction paragraph of
this Section 1.03 prior to 30 days before the expiration of the time to file
such claim or claims, then any of the holders of the Senior Indebtedness or
their representative is hereby authorized to file an appropriate claim for and
on behalf of any Payee.

Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if such notice is not given, each Payor shall give
prompt written notice to each Payee of any dissolution, winding up, liquidation
or reorganization of such Payor (whether in bankruptcy, insolvency or
receivership proceedings or upon assignment for the benefit of creditors or
otherwise).

Section 1.04. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, each Payee shall be subrogated to the rights of the holders
of Senior Indebtedness to receive payments or distributions of assets of each
Payor applicable to the Senior Indebtedness until all amounts owing on the Note
shall be paid in full, and for the purpose of such subrogation no payments or
distributions to the holders of the Senior Indebtedness by or on behalf of any
Payor or by or on behalf of any Payee by virtue of this Annex A which otherwise
would have been made to any Payee shall, as between such Payor, its creditors
other than the holders of Senior Indebtedness, and such Payee, be deemed to be
payment by such Payor to or on account of the Senior Indebtedness, it being
understood that the provisions of this Annex A are and are intended solely for
the purpose of defining the relative rights of each Payee, on the one hand, and
the holders of the Senior Indebtedness, on the other hand.

Section 1.05. Obligation of the Payor Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between each Payor and
each Payee, the obligation of such Payor, which is absolute and unconditional,
to pay to such Payee the principal of and interest on the Note as and when the
same shall become due and payable in accordance with their terms, or is intended
to or shall affect the relative rights of any Payee and creditors of each Payor,
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein, except as expressly provided herein, prevent any Payee from exercising
all remedies otherwise permitted by applicable law, subject to the rights, if
any, under this Annex A of the holders of Senior Indebtedness in respect of
cash, property, or securities of any Payor received upon the exercise of any
such remedy. Upon any distribution of assets of any Payor referred to in this
Annex A, each Payee shall be entitled to rely upon any order or decree made by
any court of competent jurisdiction in which such dissolution, winding up,
liquidation or reorganization proceedings are pending, or a certificate of the
liquidating trustee or agent or other Person making any distribution to any
Payee, for the purpose of ascertaining the Persons entitled to participate in
such distribution, the holders of the Senior Indebtedness and other indebtedness
of each Payor, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Annex A.



--------------------------------------------------------------------------------

Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of any
Payor or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Payor or by any act or failure to act in good faith by
any such holder, or by any noncompliance by any Payor with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the obligations of any Payee with
respect hereto, at any time or from time to time and in their absolute
discretion, change the manner, place or terms of payment of, change or extend
the time of payment of, or renew or alter, any Senior Indebtedness, or amend,
modify or supplement any agreement or instrument governing or evidencing such
Senior Indebtedness or any other document referred to therein, or exercise or
refrain from exercising any other of their rights under the Senior Indebtedness
including, without limitation, the waiver of default thereunder and the release
of any collateral securing such Senior Indebtedness, all without notice to or
assent from any Payee.

Section 1.07. Definitions. As used in this Annex, the terms set forth below
shall have the respective meanings provided below:

“Obligation” shall mean any principal, interest, premium, reimbursement
obligations, penalties, fees, expenses, indemnities and other liabilities and
obligations (including any guaranty of the foregoing) payable under the
documentation governing any indebtedness (including, without limitation, all
interest on or after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).

“Senior Indebtedness” shall mean all Obligations of a Payor under, or in respect
of, (i) the Credit Agreement and each other Loan Document (as defined in the
Credit Agreement) to which such Payor is a party, and any renewal, extension,
restatement, refinancing or refunding of any thereof and (ii) agreements in
respect of Secured Banking Services Obligations and Secured Swap Obligations
(each as defined in the Credit Agreement), in each case including any guaranty
thereof under the Guarantee (as defined in the Credit Agreement) of any Payor
that is a Guarantor (as defined in the Credit Agreement).

Section 1.08. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by any Payor or any other Person
or entity is rescinded or must otherwise be returned by the holders of Senior
Indebtedness for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any Payor or such other Person or
entity), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.